Exhibit 10.2



--------------------------------------------------------------------------------



LOAN AGREEMENT




BY


AND BETWEEN


JP ABERDEEN PARTNERS, LP,
a Delaware limited partnership
(“Borrower”)


AND


KBS DEBT HOLDINGS III, LLC,
a Delaware limited liability company
(As “Agent” and a “Lender”)


AND


the Other Lenders Now or
Hereafter Parties Hereto










--------------------------------------------------------------------------------



TABLE OF CONTENTS




    
 
 
Page
 
1.
Recitals
2


 
 
 
 
2.
Definitions
2


 
 
 
 
3.
The Loan; Disbursement of Loan; Establishment of Accounts
15


 
 
 
 
 
(a)
Loan
15


 
(b)
Loan Disbursements
15


 
(c)
Interest Reserve Account
16


 
(d)
No Reborrowings
17


 
(e)
Accounts
17


 
(f)
Disbursement Deadline
17


 
 
 
 
4.
Interest Payments; Default Interest Rate; Loan Free; Prepayment Fee; Stated
Maturity
17


 
 
 
 
 
(a)
Interest
17


 
(b)
Default Interest Rate
17


 
(c)
Loan Fee
18


 
(d)
Prepayment Fee
18


 
(e)
Stated Maturity
18


 
(f)
Extension Option
18


 
 
 
 
5.
Security for Loan; Guaranty
19


 
 
 
 
 
(a)
Security for Loan
19


 
(b)
Guaranty
19


 
 
 
 
6.
Conditions Precedent to Closing of the Loan
19


 
 
 
 
 
(a)
Loan Documents
20


 
(b)
Third Party Agreements
21


 
(c)
Financial Statements
21


 
(d)
Borrower's Equity
21


 
(e)
Insurance Policies
21


 
(f)
Leases
21


 
(g)
Title Insurance Policy
22


 
(h)
ALTA Survey
22


 
(i)
Zoning; Conditional User Permits and Certificates of Occupancy
22


 
(j)
Flood Plain Certification
22


 
(k)
Appraisal
22


 
(l)
Engineering Report
23


 
(m)
Environmental Report
23


 
(n)
Borrower Authority
23




- i -

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
 
 
(o)
Legal Opinion
24


 
(p)
UCC and Lien Searches
25


 
(q)
Utilities
25


 
(r)
Environmental Disclosure
25


 
(s)
Conditional Use Permits
25


 
(t)
Additional Matters
26


 
 
 
 
7.
Title Insurance
26


 
 
 
 
 
(a)
Title Insurance
26


 
 
 
 
8.
Insurance
28


 
 
 
 
 
(a)
Isurance Requirements
28


 
(b)
Automatice Reinstatement
31


 
(c)
Other Requirements With Respect to Insurance
31


 
(d)
Insurance Review
33


 
(e)
Notice of Casualty
34


 
(f)
Settlement of Claim
34


 
(g)
Application of Insurance Proceeds
34


 
 
 
 
9.
Eminent Domain
35


 
 
 
 
 
(a)
Notice of Condemnation
35


 
(b)
Settlement of Claim
35


 
(c)
Application of Condemnation Awards
35


 
(d)
No Lender Obligation
36


 
 
 
 
10.
Rights of Access and Inspection
36


 
 
 
 
 
(a)
Loan Documents
20


 
 
 
 
11.
Financial Reports, Property Reports and Annual Budget
36


 
 
 
 
 
(a)
Annual Financial Reports
36


 
(b)
Monthly Reports
37


 
(c)
Preparation and Certification
38


 
(d)
Annual Budget
38


 
(e)
Right to Audit
38


 
(f)
Quarterly Meetings; Annual Operating Statements; Additional Financial
and Other Records
39


 
 
 
 
12.
General Covenants of Borrower
40


 
 
 
 
 
(a)
Operation and Maintenance of Property
40


 
(b)
Restricted Sale and Encumbrance of Property and of Borrower Interests;
Other Indebtedness
41




- ii -

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
 
 
(c)
General Indemnity
41


 
(d)
Leases
42


 
(e)
Notices
43


 
(f)
Property Management
43


 
(g)
General ERISA Covenant
44


 
(h)
Principal Place of Business; Choice of Law
44


 
(i)
Compliance with Governmental Prohibitions
44


 
(j)
No Distributions
45


 
(k)
Patriot Act Compliance
45


 
(l)
Partial Satisfaction
46


 
(m)
Assumption in Non-Consolidation Opinion
47


 
 
 
 
13.
Further Assurances
47


 
 
 
 
14.
Appraisals
48


 
 
 
 
15.
General Representations and Warranties of Borrower
48


 
 
 
 
 
(a)
Organization; Corporate Powers; Authorization of Borrowing
48


 
(b)
Title to Property; Matters Affecting Property
50


 
(c)
Financial Statements
51


 
(d)
No Loan Broker
52


 
(e)
No Default
52


 
(f)
Lawful Interest
52


 
(g)
RICO
52


 
(h)
ERISA
52


 
(i)
Business Purpose
52


 
(j)
Solvency
52


 
(k)
Adequate Capitalization
52


 
(l)
Violations of Governmental Prohibitions
53


 
(m)
No Separate Insurance
53


 
(n)
Federal Reserve Regulations; Investment Company Act
53


 
(o)
Submission of Requests for Advance
53


 
(p)
No Other Indebtedness
54


 
(q)
Recycled Entity Representations
54


 
(r)
Third Party Agreements
54


 
(s)
Accounts
54


 
 
 
 
16.
Event of Default
55


 
 
 
 
 
(a)
Event of Default
55


 
(b)
Right to Cure Non-Monetary Default
57






- iii -

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
 
17.
Remedies
59


 
 
 
 
 
(a)
Actions upon Event of Default
59


 
(b)
Appointment of Agent as Attorney-in-Fact
59


 
(c)
Cross-Default to Note and Other Loan Documents
59


 
 
 
 
18.
Joint and Several Liability
59


 
 
 
 
19.
Title Endsorsements; Tax Searches; Administrative Costs
59


 
 
 
 
20.
Miscellaneous
60


 
 
 
 
 
(a)
Notices
60


 
(b)
Waivers
61


 
(c)
Agent's Expenses; Rights of Lenders
61


 
(d)
Agent and Lenders Not Partner of Borrower; Borrower in Control
61


 
(e)
No Third Party
62


 
(f)
Time of Essence; Context
62


 
(g)
Successors and Assigns
62


 
(h)
Governing Jurisdiction
62


 
(i)
Entire Agreement
62


 
(j)
Headings
63


 
(k)
Severability
63


 
(l)
Counterparts
63


 
(m)
Waiver of Jury Trial
63


 
(n)
Including Means Without Limitation
63


 
(o)
Sole and Absolute Discretion
63


 
(p)
Replacement Notes
63


 
 
 
 
21.
Borrower Exculpation
64


 
 
 
 
 
(a)
Borrower's Recourse Liabilities
64


 
(b)
Full Liability for all Indebtedness
65


 
 
 
 
22.
Intentionally Omitted
66


 
 
 
 
23.
Special Representations, Warranties and Covenants of Borrower
66


 
 
 
 
24.
No Withholdings
67


 
 
 
 
25.
Special Providions
67


 
 
 
 
 
(a)
Sale of Note and Secondary Market Transaction
67




- iv -

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
 
Page
 
 
(b)
Use of Information
68


 
(c)
Borrower's Obligations Regarding Disclosure Documents
69


 
(d)
Borrower Indemnity Regarding Filings
69


 
(e)
Indemnification Procedure
70


 
(f)
Contribution
70


 
(g)
Severance of Loan
70


 
(h)
Retention of Servicer
71


 
 
 
 
26.
The Agent And The Lenders
71


 
 
 
 
 
(a)
Rights, Duties and Immunities of the Agent
71


 
(b)
Lenders' Pro Rata Shares
76


 
(c)
Respecting Loans and Payments
76


 
(d)
No Other Duties, Etc
79


 
 
 
 
27.
Assignment And Participation Provisions And Certain Administrative Matters
79


 
 
 
 
 
(a)
Assignment and Participation Provisions
79


 
(b)
Certain Administrative Matters
83


 
(c)
Certain Lender Representations
84






- v -

--------------------------------------------------------------------------------










LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made as of June 23, 2011, by and among
(i) KBS DEBT HOLDINGS III, LLC, a Delaware limited liability company
(hereinafter sometimes referred to as "Agent" and sometimes as "KBS"), as a
Lender and in its capacity as Agent for itself and for each of the other Lenders
who are now or who hereafter become parties to this Agreement, (ii) each of the
Lenders, including Agent, named on the execution pages hereof and such other
Lenders as may from time to time become a party to this Agreement pursuant to
the terms hereof, and (iii) JP ABERDEEN PARTNERS, LP, a Delaware limited
partnership (“Borrower”).
R E C I T A L S:
This Agreement is made with reference to the following facts:
(i)    Borrower is the owner in fee simple of the real property (the “Real
Property”) described on Exhibit A attached hereto and made a part hereof. The
Real Property is improved by that certain nine (9) story commercial building and
all other improvements, fixtures, machinery, furnishings, equipment and other
property of any kind installed or used at the Real Property (collectively, the
“Improvements”). The Real Property and the Improvements are sometimes
collectively referred herein as the “Property”.
(ii)    The Property is currently being operated as an office building and is
leased to certain tenants pursuant to written leases.
(iii)    Borrower has applied to Agent for a loan (the “Loan”) in the amount of
Twenty Three Million Nine Hundred Thousand and No/100 Dollars ($23,900,000.00)
(the “Loan Amount”), which Loan is to be advanced by Lenders as hereinafter
provided and is to be evidenced by the Note (defined below). The Note is to be
secured by the Mortgage and the other collateral referred to in Section 5 below.
(iv)    Borrower desires to borrow the Loan Amount from Lenders, the proceeds of
which are to be used by Borrower to, among other things, pay the costs and
expenses, if any, referred to in Section 3(b) below.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.Recitals. The recitals set forth above are true and correct and are
incorporated herein by reference.
2.Definitions. The following terms shall have the meanings set forth next to
them:

1

--------------------------------------------------------------------------------






“Accounts”: shall mean the Restricted Account (as defined in the Cash Management
Agreement), the Clearing Account (as defined in the Clearing Account Agreement),
the Tax and Insurance Reserve Account, and the Tenant Capital Reserve Account
(as each are defined in the Pledge and Assignment of Reserve Accounts) and any
other accounts required to be established under this Agreement or the Loan
Documents.
“Account Agreements”: shall mean the Cash Management Agreement, Clearing Account
Agreement, the Pledge and Assignment of Reserve Accounts, the Deposit Account
Control Agreements, and any other Loan Document which creates, grants a security
interest in or purports to govern the Accounts.
“Actual Maturity”: shall mean the date upon which the entire unpaid indebtedness
evidenced by the Note becomes due and payable in accordance with the terms of
the Note, this Agreement or the other Loan Documents (whether at Stated
Maturity, upon acceleration following an Event of Default, voluntary prepayment
or otherwise).
“Advance” or “Advances”: shall mean any disbursement of the proceeds of the Loan
by Agent or Lenders pursuant to the terms of this Agreement.
“Affiliate”: shall mean with respect to a specified person or entity, any
individual, partnership, corporation, limited liability company, trust,
unincorporated organization, association or other entity which, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with such person or entity, including, without
limitation, any general or limited partnership in which such person or entity is
a partner.
“Agent” means KBS or any other Person which is at the time in question serving
as the agent under the terms of Section 25 hereof and the other Loan Documents.
“Aggregate Commitment”: shall mean the aggregate Commitment of the Lenders.
“Annual Budget”: shall have the meaning ascribed to it in Section 11(d).
“Bankruptcy Code”: shall mean 11 U.S.C. Section 101, et. seq.
“Bankruptcy Proceedings”: shall have the meaning set forth in Section 16(a)(ix)
hereof.
“Base Interest”: shall have the meaning ascribed to it in the Note.
“Benefit Plan Investor”: shall mean a benefit plan investor as defined in
paragraph (f)(2) of the Plan Asset Regulation.
“Borrower's Certificate”: shall mean that certain Borrower's Certificate, dated
as of even date hereof, executed by Borrower for the benefit of Agent and the
Lenders.
“Borrower's Knowledge”: shall mean the actual knowledge of the Borrower.
“Borrower's Recourse Liabilities”: shall have the meaning ascribed to it in
Section 21(a).

2

--------------------------------------------------------------------------------






“Business Day”: shall mean any day other than a Saturday, Sunday or any day on
which commercial banks in New York, New York, are authorized or required to
close.
“Cash Management Agreement”: shall mean that certain Cash Management Agreement,
dated as of even date hereof by and among Borrower and Agent, and joined by
Manager.
“Clearing Account”: shall have the meaning ascribed to it in the Clearing
Account Agreement.
“Clearing Account Agreement”: shall mean that certain Clearing Account
Agreement, dated as of even date hereof by and among Borrower and Agent.
“Closing Date”: shall mean shall mean the date of this Agreement.
“Code”: shall mean the Internal Revenue Code of 1986, as amended from time to
time, or the corresponding provisions of any successor Federal Income Tax Law.
Any reference to a particular provision of the Code shall include any amendment
of such provision or the corresponding provision of any successor Federal Income
Tax Law.
“Commissions”: shall have the meaning given to it in Schedule 2.
“Commitment”: shall have the meaning given to it in Section 3(a).
“Commitment Percentage”: Subject to Section 25(c)(iii), with respect to each
Lender, the percentage determined by the dividing (a) the Aggregate Commitment
of such Lender, by (b) the Aggregate Commitment (or, if the Aggregate Commitment
has terminated, the percentage determined by dividing (a) the outstanding and
unpaid Advances of such Lender, by (b) all outstanding and unpaid Advances).
“Condemnation Awards”: shall have the meaning ascribed to it in Section 9(b).
“Control”: as such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.
“Default Interest Rate”: shall have the meaning ascribed to it in the Note.
“Defaulting Lender”: shall have the ascribed to it in Section 25(c).
“Deposit Account Control Agreements”: shall collectively mean (i) that certain
Deposit Account Control Agreement (Access Restricted After Notice), and
(ii) that certain Deposit Account Control Agreement (Access Restricted
Immediately), both of even date herewith by and among Agent, Borrower and
Depository Bank.



3

--------------------------------------------------------------------------------






“Depository Bank”: shall mean the financial institution selected by Borrower and
approved by Agent to hold the Accounts as required under the Account Agreements
approved by Agent.
“Disbursement Schedule”:    shall mean the Disbursement Schedule attached hereto
as Exhibit D and made a part hereof.
“Disclosure Document”: shall have the meaning ascribed to it in Section 27(b).
“Encumbrance”: shall mean any mortgage, deed of trust, lien (statutory or
otherwise) pledge, encumbrance, hypothecation or other grant of security
interest, whether direct or indirect, voluntary or involuntary or by operation
of law, and whether or not consented to by Agent and/or the Lenders of or in (i)
all or any portion of, or interest in, the Property, or (ii) any legal or
beneficial ownership interest in Borrower or the Sole Member.
“Environmental Indemnity”: shall mean that certain Unsecured Environmental
Indemnity Agreement of even date herewith, on Agent's form, executed by Borrower
and the Guarantors containing representations, warranties, covenants and
indemnities in favor of Agent, as agent for the Lenders with respect to
Hazardous Substances.
“Event of Default”: shall have the meaning ascribed to it in Section 16.
“Exchange Act”: shall have the meaning ascribed to it in Section 27(b).
“Expenses”: shall mean, for the Property and each month, all costs and expenses,
calculated on a cash basis, required to be paid during such month by or on
behalf of the related Borrower in connection with the ownership and operation of
the Property in accordance with the Annual Budget.
“Fax”: shall have the meaning ascribed to it in Section 20(a).
“Forbearance Termination Event”: shall have the meaning given to it in Section
21(b) below.
“Full Replacement Cost”: shall have the meaning ascribed to it in Section
8(a)(i).
“GAAP”: shall mean the generally accepted accounting principles in the United
States of America as of the date of the applicable financial report,
consistently applied.
“Governing Jurisdiction”: shall mean the State of Texas.
“Government Lists”: shall have the meaning ascribed to it in Section 12(k).
“Governmental Authority”: shall mean board, commission, department or body or
any municipal or county, state or Federal government unit, or any subdivision of
any of them.
“Gross Receipts”: shall mean all revenue derived from the ownership and
operation of the Property from whatever source, including, but not limited to,
rents and license fees, but

4

--------------------------------------------------------------------------------






excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, non-recurring revenues
as determined or approved by Agent, payments received by Borrower under any
interest rate protection agreement pertaining to the Loan, security deposits
(except to the extent such security deposits are properly utilized to offset a
loss of rent), refunds and uncollectible accounts, proceeds of casualty
insurance (other than business interruption or other loss of income insurance
related to business interruption or loss of income for the period in question),
Condemnation Awards.
“Guarantor” or “Guarantors”: shall mean Mark Jordan, an individual. To the
extent that at any time there is only one Guarantor, all references in this
Agreement and the other Loan Documents to “Guarantors” shall be deemed to refer
to the single Guarantor.
“Guaranty”: shall mean that certain Guaranty of Non-Recourse Carveouts, dated as
of even date herewith, from the Guarantor to Agent for the benefit of itself and
the other Lenders, as the same may be amended, modified or restated from time to
time.
“Hazardous Substances”: shall have the meaning ascribed to it in the
Environmental Indemnity.
“Holdback Funds”: shall have the meaning ascribed to it in Schedule 2 attached
hereto. The Holdback Funds are not being advanced as part of the Initial
Disbursement, but shall be advanced if at all, pursuant to the provisions of
Schedule 2 attached hereto.
“Improvements”: shall have the meaning ascribed to it in the Recitals above.
“Indebtedness”: shall mean the principal of, interest on, and any other amounts
due at any time under, this Agreement, the Note, the Mortgage or any other Loan
Document, including prepayment premiums, late charges, default interest, and
advances to protect the lien and security interest of the Mortgage thereunder.
“Indemnified Parties”: shall have the meaning ascribed to it in Section 12(c).
“Initial Disbursement”: shall have the meaning ascribed to it in Section
3(b)(i).
“Insolvency Laws”: shall mean the Bankruptcy Code and any and all present and
future federal, state and local laws, ordinances, regulations, rules and any
other requirements of any Governmental Authority relating to the bankruptcy,
insolvency, appointment of receiver, reorganization, arrangement, readjustment
of debt, dissolution or liquidation of, for or relating to, any Person, each as
hereafter amended from time to time and the present and future rules,
regulations and guidance documents promulgated under any of the foregoing.
“Insurance Premiums”: shall mean the insurance premiums payable by Borrower with
respect to the insurance policies that Borrower is required to maintain pursuant
to Section 8 of this Agreement (the “Policies”).
“Issuer”: shall have the meaning ascribed to it in Section 27(c).
“Law” or “Laws”: shall have the meaning ascribed to it in Section 15(l).

5

--------------------------------------------------------------------------------






“Lease” or “Leases”: shall mean all leases, subleases, licenses, occupancy
agreements, concessions or other arrangements, whether written or oral, whether
now existing or entered into at any time hereafter in accordance with the terms
of Section 12(d) hereof, whereby any person agrees to pay money or any other
consideration for the use, possession or occupancy of, or any estate in, all or
any part of the Property, each as the same may be amended, modified and restated
from time to time in accordance with Section 12(d) hereof.
“Lender”: shall mean KBS and any other Person that is a signatory hereto under
the caption "Lenders" on the signature pages hereto and any other Person which
hereafter becomes a party hereto as a "Lender" pursuant to the terms of Section
25(a) each in their individual capacity, and Lenders means KBS and each such
other Person.
“Liabilities”: shall have the meaning ascribed to it in Section 27(c).
“Loan”: shall have the meaning ascribed to it in the Recitals above.
“Loan Amount”: shall have the meaning ascribed to it in the Recitals above.
“Loan Documents”: shall mean this Agreement, the Note, the Mortgage, the other
documents listed in Section 6(a) below, and all other documents evidencing,
securing or pertaining to the Loan, each as the same may hereafter be amended,
modified and restated from time to time.
“Loan Fee”: shall mean the non-refundable fee described in Section 4(c) below.
“Loan Year”: shall mean each full calendar year during the Term of this Loan
plus the partial calendar years at the commencement and termination of such
Term.
“Losses”: shall have the meaning ascribed to it in Section 21(a).
“Major Lease”: shall mean any Lease that does not satisfy all of the
requirements to be a non-Major Lease as described in Exhibit E attached hereto
“Management Agreement”: shall mean that certain Property Management Agreement
dated as of June 23, 2011, entered into by and between Borrower and Manager,
pursuant to which Manager has agreed to manage the operations of the Property,
as the same may be amended, modified or restated from time to time, or any other
property management agreement approved by Agent pursuant to Section 12(f)
hereof.
“Manager”: shall mean Sooner National Property Management, L.P. or any other
property manager approved by Agent pursuant to Section 12(f) hereof.
“Material Adverse Effect”: shall mean the occurrence or existence of a condition
or event which would have a material adverse effect on (i) the business,
profits, operations or financial condition of Borrower, (ii) the ability of
Borrower to pay any amounts under the Loan Documents as they become due or
(iii) the value of the Property.

6

--------------------------------------------------------------------------------






“Mortgage”: shall mean that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing of even date herewith, on Agent's
form, executed by Borrower and encumbering the Property.
“Note”: any individual promissory note of Borrower payable to the order of
Agent, as agent for Lenders, or to a Lender, as applicable, and evidencing all
or a portion of the Loan, and Notes means all of the Notes, collectively;
together with any renewals, extensions or modifications thereof and
substitutions therefor. To the extent that at any time there is only one Note in
effect, all references in this Agreement and the other Loan Documents to the
"Notes" shall be deemed to refer to such single Note.
“Note Rate”: shall have the meaning ascribed to it in the Note.
“OFAC”: shall have the meaning ascribed to it in Section 12(k).
“Operating Holdback Funds”: shall have the meaning given to it in Schedule 2.
“Patriot Act”: shall have the meaning ascribed to it in Section 12(k).
“Patriot Act Offense”: shall have the meaning ascribed to it in Section 12(k).
“Payment Date”: shall mean the first of every calendar month (or if any such
date is not a Business Day, the first Business Day immediately following such
date).
“Permitted Exceptions”: shall have the meaning ascribed to it in the Mortgage.
“Permits”: shall have the meaning ascribed to it in Section 6(v).
“Person”: shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Plan Asset Regulation”: shall mean the regulation published by the Department
of Labor at 29 C.F.R. § 2510.3-101.
“Pledge and Assignment of Reserve Accounts”: shall mean that certain Pledge and
Assignment of Reserve Accounts, dated as of even date herewith, by and among
Borrower, and Agent, as agent for the Lenders.
“PML”: shall have the meaning ascribed to it in Section 8(a)(vi).
“Property”: shall mean the Real Property and the Improvements.
“Provided Information”: shall have the meaning ascribed to it in Section 27(a).
“Rating Agency”: shall mean each of Standard & Poor's, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody's Investors Service, Inc.
(“Moody's”), and Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any
other nationally-recognized statistical rating

7

--------------------------------------------------------------------------------






organization to the extent any of the foregoing have been engaged by Agent or
its designee in connection with or in anticipation of any Secondary Market
Transaction.
“Real Property”: shall have the meaning ascribed to it in the Recitals above.
“Registration Statement”: shall have the meaning ascribed to it in Section
27(c).
“Restricted Account”: shall have the meaning ascribed to it in the Cash
Management Agreement.
“Request for Advance”: shall have the meaning ascribed to it in Schedule 2.
“Required Repairs”: shall have the meaning ascribed to it in Section 3(e).
“RICO”: shall have the meaning ascribed to it in Section 15(g).
“RICO Related Laws”: shall have the meaning ascribed to it in Section 15(g).
“Sale”: shall mean (i) any sale, conveyance, transfer, lease (of all or a
substantial part of the Property other than Leases and subleases made to tenants
in compliance with Section 12(d) below) or assignment, or the entry into any
agreement to sell, convey, transfer, lease (of all or a substantial part of the
Property other than Leases and subleases made to tenants in compliance with
Section 12(d) below) or assign, whether by law or otherwise, of, on, in or
affecting (x) all or part of the Property (including any legal or beneficial
direct or indirect interest therein but excluding Leases made to tenants of the
Property in Borrower's ordinary course of business and otherwise in compliance
with Section 12(d) hereof), (y) any direct or indirect interest in Borrower
(including any profit interest), or (z) any direct or indirect interest in Sole
Member or (ii) any change of Control of Borrower or Sole Member.
For purposes hereof:
(i)    a Sale of an interest in Borrower or Sole Member shall be deemed to
include:
(A)    if Borrower or Sole Member or a controlling shareholder of Borrower or
Sole Member is a corporation, the voluntary or involuntary sale, conveyance or
transfer of such corporation's stock (or the stock of any corporation directly
or indirectly controlling such corporation by operation of law or otherwise) or
the creation or issuance of new stock in one or a series of transactions by
which an aggregate of more than ten percent (10%) of such corporation's stock
shall be vested in a party or parties who are not now stockholders or any change
in the Control of such corporation; and
(B)    if Borrower, Sole Member or controlling shareholder of Borrower or Sole
Member is a limited or general partnership, joint venture or limited liability
company, the change, removal, resignation or addition of a general partner,
managing partner, limited partner, joint venturer or member or the transfer of
the partnership interest of any general partner, managing partner or limited
partner or the transfer of the interest of any joint venturer or member; and

8

--------------------------------------------------------------------------------






(ii)    a change of Control of Borrower or Sole Member shall be deemed to have
occurred if:
(A)    there is any change in the identity of any individual or entity or any
group of individuals or entities who have the right, by virtue of any
partnership agreement, articles of incorporation, by-laws, articles of
organization, operating agreement or any other agreement, with or without taking
any formative action, to cause Borrower (or Sole Member) to take some action or
to prevent, restrict or impede Borrower (or Sole Member) from taking some action
which, in either case, Borrower (or Sole Member) could take or could refrain
from taking were it not for the rights of such individuals, or
(B)    the individual or entity or group of individuals or entities that Control
Borrower (and Sole Member) as described in clause (A) ever cease to own at least
fifty-one percent (51%) of all equity interests (direct or indirect) in Borrower
(and Sole Member).
Provided, however, that, notwithstanding the provisions hereof, if the Borrower
or Sole Member or controlling partner or member of Borrower or Sole Member is a
limited partnership or limited liability company, the transfer of partnership
interests in Borrower or membership interests in the Sole Member to family
members or a trust upon the death of the current holder of such interest shall
not be deemed a Sale.
“Secondary Market Transaction”: shall have the meaning ascribed to it in
Section 27 (a).
“Securities”: shall have the meaning ascribed to it in Section 27(a).
“Securities Act”: shall have the meaning ascribed to it in Section 27(b).
“SEL”: shall have the meaning ascribed to it in Section 8(a)(vi).
“Servicer” shall mean any servicer selected by Agent to service the Loan,
including any “master servicer” or “special servicer” appointed under the terms
of any pooling and servicing agreement or similar agreement entered into as a
result of a Secondary Market Transaction.
“Sole Member”: shall mean JP Aberdeen LLC, a Delaware limited liability company,
the general partner of Borrower.
“Special Purpose Bankruptcy Remote Entity”: shall have the meaning ascribed to
it in Section 23.
“Stated Maturity”: shall mean July 1, 2016.
“Survey”: shall have the meaning ascribed to it in Section 6(h).
“Tax” or “Taxes”: shall mean any and all present or future taxes, levies,
imposts, duties, deductions, filings, charges, withholdings or other fees
imposed by any Governmental Authority.

9

--------------------------------------------------------------------------------






“Tenant Capital Reserve Account”: shall have the meaning ascribed to it in the
Pledge and Assignment of Reserve Accounts.
“Tenant Improvements”: shall have the meaning given to it in Schedule 2.
“Term”: shall mean the period beginning on the date of the Notes and ending at
Actual Maturity, at which time Borrower must pay the outstanding principal
balance of the Loan and all accrued but unpaid interest thereon (including all
Base Interest and all other amounts due under the Notes and the other Loan
Documents).
“Terrorism Laws”: shall have the meaning ascribed to it in Section 15(l).
“Third Party Agreement”: shall have the meaning ascribed to it in Section
1.14(a) of the Mortgage.
“TI/Commission Holdback Funds”: shall have the meaning given to it in Schedule
2.
“Title Insurer”: shall mean Chicago Title Insurance Company or another
nationally recognized, creditworthy title insurance company licensed to do
business in the state where the Real Property is located and otherwise
acceptable to Agent.
“Title Policy”: shall have the meaning ascribed to it in Section 7(a)(i).
“Underwriter”: shall have the meaning ascribed to it in Section 27(c).
“Underwriter Group”: shall have the meaning ascribed to it in Section 27(c).
3.The Loan; Disbursement of Loan; Establishment of Accounts.
(a)Loan. On the basis of the covenants, agreements and representations of
Borrower contained herein and subject to the terms and conditions hereinafter
set forth, each Lender severally agrees to lend to Borrower and Borrower shall
borrow from each Lender such Lender's Pro Rata Share of the Loan (each Lender's
“Commitment”) the proceeds of which are to be disbursed by the Lenders in
accordance with the provisions of Section 3(b) hereof.
(b)Loan Disbursements. Upon satisfaction of all of the conditions set forth in
Section 6 hereof, Borrower hereby directs and authorizes each Lender to disburse
its portion of the Loan in the following order of priority, as follows:
(i)Initial Disbursement. Upon recordation of the Mortgage, provided that the
Title Insurer has issued or irrevocably committed in writing to issue to Agent,
as agent for the Lenders the Title Policy (defined below), and subject to the
satisfaction of the conditions set forth in Section 6 hereof, Lenders shall
disburse to or for the account of Borrower, or to the persons, firms or
corporation entitled thereto the amounts set forth on the Disbursement Schedule
(the “Initial Disbursement”), including the amounts on the Disbursement
Schedule, necessary to pay all or portions of:

10

--------------------------------------------------------------------------------






(1)Loan Fee. A sum sufficient to pay in full the unpaid portion of the Loan Fee
described in Section 4(c) hereof shall be disbursed to Agent or as Agent may so
direct.
(2)Lenders' Costs and Expenses. A sum sufficient to pay in full all of the
costs, charges and expenses incurred by Agent and payable to Agent hereunder,
including without limitation, cost and expenses incurred by Agent in connection
with (1) the negotiation, execution and recordation of the Loan Documents, (2)
the delivery, execution and preparation of the items required to be delivered
pursuant to Section 6 hereof, (3) the hiring and retention of any appraiser,
engineer or other consultant, including without limitation, performing due
diligence or analysis for Agent, and (4) the making of the Loan and the
transactions described in the Loan Documents.
(3)Borrower's Costs and Expenses. A sum sufficient to pay in full all of the
costs, charges and expenses incurred by Borrower in connection with title
charges and premiums, tax and lien service charges, recording fees, escrow fees,
recording and transfer taxes, insurance premiums, loan brokerage commissions,
attorneys' fees and any other closing costs and third-party costs as and to the
extent reflected in the Disbursement Schedule.
(4)Accounts. Such sums as may be required to fully fund the Accounts pursuant to
the terms of the Account Agreements.
(5)Purchase Price. The balance to the purchase price of the Property, through
the escrow established with the Title Insurer.
(ii)Future Advances. The balance of the Loan proceeds that are not being
disbursed in the Initial Disbursement shall be advanced to Borrower by Lender
from time to time upon Agent's prior written approval thereof and Borrower's
satisfaction of each of the terms and conditions contained herein, including
without limitation, Schedule 2 attached hereto. Subject to and upon the terms
and conditions set forth herein, Lenders agree to make Advances of the Loan to
Borrower from time to time in accordance with the provisions hereof, and
Borrower shall accept such Advances in an aggregate amount up to the Loan
Amount.
(c)    No Reborrowings. Any amount borrowed and repaid hereunder in respect of
the Loan may not be reborrowed.
(d)    Accounts.
(i)Opening of Accounts. Concurrently with the closing of the Loan and as a
condition precedent thereto, Borrower shall (1) open the Accounts in accordance
with the Account Agreements and execute such documents as are necessary to
establish the same, and (2) deposit into the Accounts the funds required to be
deposited therein pursuant to the Account Agreements.
(ii)Withdrawals from Accounts. Borrower shall not have the right to make any
withdrawals, or authorize any disbursement from, any of the Accounts except as
expressly set forth in the Account Agreements.

11

--------------------------------------------------------------------------------






(iii)Security Interest. In accordance with the terms of the Account Agreements,
Borrower shall irrevocably and unconditionally grant to Agent, as agent for the
Lenders, as security for the Loan, all of Borrower's right, title and interest
in and to the Accounts, the funds deposited therein and in and to all investment
income earned on the funds in the Accounts or proceeds thereof.
(e)    Required Repairs. Borrower shall perform the repairs at the Property set
forth on Exhibit B attached hereto (such repairs hereinafter referred to as the
“Required Repairs” and shall complete the Required Repairs on or before the
respective deadline for each repair as set forth in Exhibit B.
4.Interest Payments; Default Interest Rate; Loan Fee; Prepayment Fee; Stated
Maturity.
(a)Interest. Base Interest at its stated rate or at its rate as adjusted by the
Default Interest Rate, as applicable, shall be payable in the amounts and at the
times set forth in the Note.
(b)Default Interest Rate. The Default Interest Rate shall be applied and paid in
accordance with the terms set forth in the Note.
(c)Loan Fee. Concurrently with the closing of the Loan, and as a condition
precedent thereto, Agent shall disburse to itself or as it may so direct from
the Loan funds, a non-refundable Loan Fee in the amount of Two Hundred Thirty
Nine Thousand and No/100 Dollars ($239,000.00), which shall be deemed to have
been earned in full, and is non-refundable, upon the disbursement of all or any
portion of the Loan. The parties agree that the Loan Fee is consideration for
the Lenders' agreement to enter into the Loan, and that such fee constitutes
compensation to Lenders for the use of Lenders' funds and is not in exchange for
services rendered to Borrower. The Loan Fee shall be allocated among Agent and
the Lenders pursuant to their separate agreement.
(d)Prepayment Fee. All amounts due and owing under the Note from time to time
may only be prepaid in accordance with the terms of the Note.
(e)Stated Maturity. The outstanding principal balance of the Note and all
accrued and unpaid interest thereon shall become due and payable at the Stated
Maturity, unless the same is otherwise accelerated in accordance with the
provisions hereof or the other Loan Documents.
5.Security for Loan; Guaranty.
(a)Security for Loan. The Loan shall be secured and/or supported by, among other
things, the Mortgage, the Cash Management Agreement, the Clearing Account
Agreement, the Pledge and Assignment of Reserve Accounts, the Environmental
Indemnity, all of the Accounts, the Guaranty, and the other Loan Documents.
(b)Guaranty. The Loan shall be guaranteed by the Guarantor executing and
delivering to Agent, as agent for the Lenders, the Guaranty on Agent's form.

12

--------------------------------------------------------------------------------






6.Conditions Precedent to Closing of the Loan. Prior to the recordation of the
Mortgage and the closing of the Loan (unless otherwise provided), all of the
following conditions shall have been satisfied and/or Borrower shall have
furnished to Agent the following, all in form and substance satisfactory to
Agent, which consent may be given or withheld in Agent's sole and absolute
discretion:
(a)Loan Documents. Duly executed and, where appropriate, notarized originals of
the Loan Documents, each on Agent's form and otherwise satisfactory to Agent and
the Lenders in their sole and absolute discretion, including the following:
(i)this Agreement;
(ii)the Note;
(iii)the Mortgage;
(iv)the Guaranty;
(v)the Environmental Indemnity;
(vi)the Clearing Account Agreement;
(vii)the Cash Management Agreement;
(viii)the Consent and Subordination of Property Manager;
(ix)Pledge and Assignment of Reserve Accounts;
(x)the Deposit Account Control Agreements
(xi)UCC Financing Statements, both state and local, as appropriate, with respect
to items which are, or may be, fixtures, personal property or other collateral
including the collateral as described in:
(1)the Mortgage;
(2)the Pledge and Assignment of Reserve Accounts;
(3)the Cash Management Agreement;
(4)the Clearing Account Agreement; and
(xii)Such other agreements by Borrower or the Sole Member as may be required by
other provisions of this Agreement or as Agent may reasonably require in order
to evidence or secure the Loan, including without limitation, an interest rate
protection agreement.

13

--------------------------------------------------------------------------------






(b)Third Party Agreements:
(i)Copies. Executed copies, certified by the Borrower as being true, correct and
complete, of the Management Agreement, and the other Third Party Agreements;
(ii)Estoppel Certificate. If requested by Agent, an estoppel certificate from
the parties to the Management Agreement and the other Third Party Agreements
confirming the absence of any default thereunder and such other matters as Agent
may require.
(iii)Management Subordination Agreement. The Borrower shall cause the Manager to
enter into a subordination agreement with the Agent, as agent for the Lenders,
on Agent's standard form.
(iv)Assignments. If requested by Agent, separate collateral assignments of
Borrower's interest in the Third Party Agreements, on Agent's standard form.
(c)Financial Statements. With respect to the Borrower, the Property and the Sole
Member, audited financial statements and other financial information, in the
form and containing the detail and supporting information required pursuant to
Section 11 hereof. The financial statements for the Sole Member and the Borrower
shall be executed by the Sole Member and the Borrower, as applicable. The
financial statements for the Property shall be executed by the Borrower.
(d)Borrower's Equity. Borrower shall have delivered evidence acceptable to Agent
that Borrower has invested no less than Eleven Million and No/100 Dollars
($11,000,000.00) of its own funds (which may include preferred equity from its
Affiliates) into the Property.
(e)Insurance Policies. Agent must receive certified copies of all the required
insurance policies under Section 8 hereof (or certificates of insurance with
respect to such insurance) at least fifteen (15) Business Days prior to Closing.
Agent may require certified copies, detailed binders, endorsements and/or
certificates of insurance as evidence of continuation of coverage for subsequent
renewals.
(f)Leases:
(i)Copies. Copies, certified by Borrower as being true, correct and complete of
(a) the form lease for the Property, previously approved by Agent and (b) all
Leases covering the Property;
(ii)Rent Roll. A current rent roll for the Property listing each tenant leasing
space in the Property, the rental rate (including the amount of any security
deposits, the commencement date and termination date of each Lease in effect, a
list of those tenants whose rent is delinquent, and such other information as
Agent may reasonably request from time to time.
(iii)Estoppels. Unless waived by Agent with respect to a particular tenant,
estoppel certificates on Agent's form duly executed and acknowledged by the
tenants



14

--------------------------------------------------------------------------------






under all of the Leases. Borrower shall use commercially reasonable and diligent
efforts to obtain estoppel certificates on Agent's form from all tenants at the
Property.
(g)Title Insurance Policy. The Title Policy referred to in Section 7(a) hereof.
(h)ALTA Survey. A current ALTA survey of the Property (the “Survey”) prepared by
a surveyor or engineer licensed by the appropriate governmental authorities of
the jurisdiction in which the Property is located and otherwise acceptable to
Agent. The Survey shall be satisfactory to Agent and to the Title Insurer and
shall be certified to Agent Lenders, and the Title Insurer as (a) having been
prepared in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,” jointly established and adopted by ALTA and NSPS
in 2005, (b) containing Table A Items 1, 2, 3, 4, 6, 7(a), 7(b)(1)-(2), 7(c), 8,
9, 10, 11(a), 13, 14, 15 and 16 and (c) meeting the strictest accuracy
requirements of an ALTA Survey.
(i)Zoning; Conditional Use Permits and Certificates of Occupancy. A copy of the
applicable zoning ordinance and zoning map covering the Property, any
conditional use permit(s) affecting the Property and final certificates of
occupancy for the Property and such evidence as Agent may require (including the
written certification of Borrower's engineer or any other person satisfactory to
Agent) that the zoning of the Property is satisfactory and compatible with the
Improvements and that the Property can be operated and maintained in accordance
with all zoning laws, other applicable laws and regulations, conditional use
permits and other agreements affecting the Property.
(j)Flood Plain Certification. To the extent not provided on the Survey, such
evidence as Agent may require (including the written certification of Borrower's
engineer or any other person satisfactory to Agent) that the Property is not
located within any flood plain or, if the Property is located within a flood
plain, Borrower has obtained and is maintaining in full force and effect a
policy or policies of flood insurance pursuant to Section 8 hereof.
(k)Appraisal. An appraisal of the Property in a form and substance satisfactory
to Agent (including the assumptions on which it is based), addressed to Agent,
as agent for the Lenders and prepared by a licensed appraiser acceptable to
Agent.
(l)Engineering Report. An engineering report covering the construction,
structural integrity and functional utility of the Property and the Improvements
as well as their compliance with the Americans With Disabilities Act and all
other applicable laws, in form and substance satisfactory to Agent and certified
to Agent, as agent for the Lenders.
(m)Environmental Report. An environmental report covering the Property,
certified to Agent, as agent for the Lenders and in form and substance
satisfactory to Agent, prepared by a professional acceptable to Agent.
(n)Borrower Authority. With respect to Borrower:
(i)    Good Standing. A certificate issued by the appropriate agency of the
state in which Borrower was formed dated not more than thirty (30) days prior to
the date of this Agreement, certifying that such company is a company duly
formed and in good standing under the laws of such state, and if such state is
not the Governing Jurisdiction, a certificate

15

--------------------------------------------------------------------------------






issued by the appropriate agency of the Governing Jurisdiction dated not more
than thirty (30) days prior to the date of this Agreement certifying that such
company is duly authorized to transact business in the Governing Jurisdiction;
(ii)Partnership Agreement. A certified copy of Borrower's partnership agreement
and any amendments thereto certified by the general partner to be true, correct
and complete, which agreement shall comply with the provisions of Section 23
below;
(iii)Certificate of Formation. A certified copy of Borrower's certificate of
formation, certified by the Secretary of State of the state of formation as well
as the general partner to be true, correct and complete, which shall conform to
the requirements of Section 23 below;
(iv)Resolutions. A certified copy of resolutions of Borrower's general partner.
Such resolutions shall be duly executed by the general partner authorizing such
company's execution of the Loan Documents to be executed by such company and the
consummation of the transactions contemplated thereby; and
(v)Incumbency. A certificate of incumbency, duly executed by a duly authorized
officer of Borrower, certifying the identity, incumbency and specimen
signature(s) of the officer of Borrower who is executing the Loan Documents on
behalf of Borrower.
(o)Sole Member Authority. With respect to Sole Member:
(i)Good Standing. A certificate issued by the appropriate agency of the state in
which Sole Member was formed dated not more than thirty (30) days prior to the
date of this Agreement, certifying that such company is a company duly formed
and in good standing under the laws of such state, and if such state is not the
Governing Jurisdiction, a certificate issued by the appropriate agency of the
Governing Jurisdiction dated not more than thirty (30) days prior to the date of
this Agreement certifying that such company is duly authorized to transact
business in the Governing Jurisdiction;
(ii)Operating Agreement. A certified copy of Sole Member's operating agreement
and any amendments thereto certified by the managing member to be true, correct
and complete, which agreement shall comply with the provisions of Section 23
below;
(iii)Articles of Organization. A certified copy of Sole Member's articles of
organization, certified by the Secretary of State of the state of formation as
well as the managing member to be true, correct and complete, which shall
conform to the requirements of Section 23 below;
(iv)Resolutions. A certified copy of resolutions of Sole Member's members, if
such company is member-managed or of such company's board of managers, if such
company is manager-managed. Such resolutions shall be duly executed by the
President or Vice President of such company, authorizing such company's
execution of the Loan Documents to be executed by such company and the
consummation of the transactions contemplated thereby; and

16

--------------------------------------------------------------------------------






(v)Incumbency. A certificate of incumbency, duly executed by a duly authorized
officer of Sole Member, certifying the identity, incumbency and specimen
signature(s) of the member(s) of Sole Member who is executing the Loan Documents
on behalf of Sole Member.
(p)Legal Opinion. A written legal opinion from Borrower's, Guarantor's and Sole
Members' counsel (which counsel must be acceptable to Agent) in form acceptable
to Agent and its attorneys, opining as to such matters as Agent may reasonably
require, including an opinion regarding: (1) due organization and valid
existence; (2) authority; (3) enforceability of the Loan Documents (subject to
the effects of applicable Insolvency Laws and equitable limitations on the
enforcement of creditors' rights generally); (4) lack of substantive
consolidation of Borrower with other entities; (5) the lack of a partnership
relationship between Borrower and Agent and Lenders; (6) choice of law (as
applicable); (7) usury; (8) doing business; (9) franchise and income taxation;
(10) perfection of security interest in the Accounts (and permitted investments)
as well as the collateral pledged under the Mortgage; and (11) such other
matters as may be reasonably requested by Agent. In addition, if Borrower's
counsel is not authorized to practice law in the Governing Jurisdiction, a
written legal opinion from Borrower's counsel in such Governing Jurisdiction in
form and substance acceptable to Agent and its attorneys, opining as to the
enforceability of the Loan Documents, the perfection of the security interests
described above and such other matters as Agent may reasonably require.
(q)UCC and Lien Searches. Full uniform commercial code, federal and state tax
lien, bankruptcy, judgment and pending litigation searches, performed by a
search company and in jurisdictions satisfactory to Agent, with respect to the
Borrower and the Sole Member and disclosing no matters objectionable to Agent.
(r)Utilities. Evidence that all sewer, water, electrical, telephone and any
other utility services are available at the Property in adequate supply for the
use and operation of the Property. This evidence may include letters from the
applicable utility providers.
(s)Environmental Disclosure. In accordance with all applicable Laws, including
the laws of the Governing Jurisdiction, Borrower shall provide a true, correct
and complete copy of any disclosure document or other instrument required by any
such Law relating to environmental matters, Hazardous Substances or otherwise
required in connection with the making of the Loan or the recording of the
Mortgage.
(t)Conditional Use Permits. Evidence satisfactory to Agent that all conditions
under any conditional use permit relating to the Improvements have been
satisfied.
(u)Purchase Documents. Copies of all documents relating to Borrower's
acquisition of the Property.
(v)Additional Matters. The Borrower shall have delivered to Agent such other or
additional documents, instruments, information or items as the Agent may request
prior to the disbursing of the Loan.
7.Title Insurance .



17

--------------------------------------------------------------------------------






(a)Title Insurance.
(i)Concurrently with the closing of the Loan, Borrower shall deliver or cause to
be delivered to Agent a T-2 Loan Policy of Title Insurance (unmodified State of
Texas Form) with extended coverage (the “Title Policy”) issued by the Title
Insurer, with a liability limit equal to not less than the Loan Amount, and with
coverage and in form satisfactory to Agent, insuring Agent's interest under the
Mortgage as a valid first lien on the Property, together with such reinsurance
(with direct access to the reinsurers thereunder) or coinsurance agreements and
such endorsements to the Title Policy as Agent may require. The Title Policy
shall not be subject to any exceptions of any kind whatsoever other than the
matters approved by Agent in writing. Any easements benefiting the Real Property
shall be additional insured parcels under the Title Policy. Moreover, to the
extent available in the Governing Jurisdiction, the Title Policy shall contain
the following endorsements, each in form and substance satisfactory to Agent:
(i) Restrictions, Encroachments, Mineral Endorsement No. T-19 (ii) Access
Endorsement No. T-23, (iii) survey, (iv) Environmental lien endorsement, and
(v) such other endorsements deemed necessary by Agent.
(ii)Continuation and Date-Down Endorsements. After recordation of the Mortgage
and as a condition precedent to each Advance under Schedule 2 hereof, Borrower
shall, at its own cost and expense, deliver or cause to be delivered to Agent
from time to time such continuation and date-down endorsements to be attached to
the Title Policy, in form and substance satisfactory to Agent, as Agent deems
necessary to insure the lien priority of the Mortgage as set forth in Section
7(a) hereof, as of the date of and including the amount covered by each such
Advance, and Borrower agrees to furnish to the Title Insurer such surveys and
other information as are required by Agent or the Title Insurer to enable the
Title Insurer to issue such endorsements to Agent.
8.Insurance.
(a)Insurance Requirements. During the term of the Loan, Borrower shall, at its
sole cost and expense, obtain and maintain, without interruption, not less than
the following minimum insurance coverage for the Property:
(i)    Property Insurance. The Property shall be insured for the benefit of
Agent, as agent for the Lenders on a “Full Replacement Cost” basis, (defined as
the cost of replacing the Improvements on such property, together with
appurtenances and betterments in compliance with the prevailing building codes,
without deduction for physical depreciation thereof, at the time of replacement
of property, following a loss) or such other limits as may be approved by Agent,
based on insurable values, for each property securing the Loan. The policy will
not be subject to coinsurance. Borrower will not make a decision not to replace
the Improvements, unless upon written consent of Agent. Full Replacement Cost
shall be determined by an appraisal at Borrower's sole expense, by an insurance
company, appraiser, appraisal company, or any other entity or method selected by
Borrower and approved by Agent. The value so determined shall be binding and
conclusive upon the parties hereto. The policy shall further provide that
Borrower shall not be unreasonably restricted from applying such proceeds to the
building of the Improvements at such other location as Borrower and/or Agent
shall elect. The Property shall be insured on an All Risk basis. If determined
necessary by



18

--------------------------------------------------------------------------------






Agent, Borrower will also maintain coverage for flood, earthquake, windstorm,
sections (v) and (vi) notwithstanding. The policy shall be endorsed to provide
demolition and increased cost of construction.
(ii)Rent Loss/Business Interruption. Borrower shall maintain rent loss or
business interruption insurance sufficient to prevent Agent from being a
co­insurer, and in an amount not less than eighteen (18) months' projected gross
income from the Property, and whenever possible, for the length of
reconstruction, whichever is longer.
(iii)Boiler and Machinery. If applicable, Borrower shall maintain boiler and
machinery insurance covering physical damage to the Property and to the major
components of any central heating, air conditioning or ventilation systems, and
such other equipment as Agent may require. The policy shall include coverage for
business interruption due to mechanical equipment malfunctions, including
expediting and extra expense, in an amount usual and customary for similar
risks, or as determined by Agent. Unless the insurance required in subparagraphs
(i), (iii) and (iv) is provided on a single policy, a Joint Loss Agreement
between separate policies must be provided on each policy.
(iv)Builder's Risk. The coverage may be provided as an extension to the property
policy in force (as required in subparagraph (i) above), if the requirements
herein are satisfied.
(v)Intentionally Omitted.
(vi)Intentionally Omitted.
(vii)Windstorm Insurance. Borrower shall maintain windstorm insurance in amounts
and in a form and substance satisfactory to Agent, which shall not provide for a
deductible greater than two percent (2%) of the Full Replacement Cost of the
Property, subject to a $250,000 minimum deductible.
(viii)Liability Insurance. The following liability insurance:
(1)Comprehensive General Liability. Comprehensive commercial liability insurance
on the broadest forms available for similar risks, written on an “occurrence
policy form,” against all claims for bodily injury, disease or death, property
damage, personal injury and contractual liability in an amount not less than
$2,000,000.00 for loan amounts under $5,000,000.00, and $5,000,000.00 for loans
of $5,000,000.00 or more in the aggregate and $1,000,000.00 per occurrence plus
a $7,000,000.00 umbrella excess policy, or at Agent's discretion, such other
limits as may reasonably be determined to be usual and customary for similar use
and occupancy in the area. If liability coverage for the Property is included
under Borrower's blanket policy written on an aggregate form, then the annual
aggregate limit of insurance must not be less than $7,000,000.00. The policy
shall be endorsed to include Agent as an additional insured subject to the
benefits stipulated under subsection (f)(iv) hereof.
(2)Contractors. Borrower shall require general contractors and subcontractors
engaged on the Property to maintain commercial liability insurance, with
extension to cover products or completed operations, with limits of not less
than $1,000,000.00



19

--------------------------------------------------------------------------------






per occurrence. The general contractors and the subcontractors will have
Borrower and Agent included on their insurance required herein as additional
insureds.
(3)Vendors. Borrower will require vendors who will operate independently, or
perform services for Borrower on the Property, to maintain commercial general
liability coverage (including products or completed operations) with limits of
not less than $1,000,000.00 per occurrence.
(ix)Workers' Compensation and Employers' Liability. Borrower shall maintain for
all its employees, and will cause any of its agents, contractors,
subcontractors, and vendors to maintain similar insurance for all their
respective employees, to the fullest extent required under the laws of the state
or country in which the Property is located.
(x)Other Insurance. The types and limits of coverage stipulated herein are the
minimum requirements. Agent retains the right to make any changes it deems
necessary. Borrower shall also maintain all insurance, surety and fidelity bonds
that Borrower is required to maintain as landlord under tenants' leases, if any.
Borrower may also maintain any other insurance and bonds, even if not
specifically required herein, in amounts, and for such periods that are deemed
to be prudent, or are customarily maintained by persons or entities operating
properties of like kind, construction and occupancy in the locality of the
Property, or as Agent may from time to time require and approve. Compliance with
insurance requirements will not in itself be construed to be limitation of
Borrower's liability.
(xi)Terrorism. The commercial property, liability and business income required
above shall cover perils of terrorism and acts of terrorism (whether caused by a
foreign or domestic source) consistent with the requirements described above at
all times during the term of the Loan.
(b)Automatic Reinstatement. If any policies are subject to exhaustion of limits,
Borrower will exercise effort to have such policies include warranties of the
right to reinstate coverage and policy limits of not less than the amount
specified in Section 8(a), if any. Agent shall reasonably determine whether such
blanket policies provide sufficient limits of insurance.
(c)Other Requirements With Respect to Insurance. The following provisions shall
apply with respect to the insurance coverage required in Section 8(a) above:
(i)    Insurance Companies. All insurance required herein shall be issued by
insurance companies selected by Borrower, but subject to approval by Agent,
which approval shall not be unreasonably withheld. The insurers must be of
recognized good standing, with a rating of AX or better in Best's Key Rating
Guide for loans under $20,000,000, “A-“ or better by S&P (and the equivalent by
any other Rating Agency) for loans between $20,000,000 and $35,000,000, and “A”
or better by S&P (and the equivalent by any other Rating Agency) for loans over
$35,000,000, and must be licensed to do business in the state in which the
Property is located. Coverage under blanket policies may be extended by
endorsements provided the insurers meet the requirements stipulated herein. Each
policy shall not have more than a $25,000.00 deductible for any occurrence
without Agent's approval, except for mandatory

20

--------------------------------------------------------------------------------






deductibles where required under local regulations, or when required by insurers
for specific catastrophic perils.
(ii)Evidence of Insurance. Each of the policies required herein will specify the
Property as an insured location. Borrower shall deliver to Agent, at least
five (5) Business Days prior to the Loan closing, certified copies of
certificates of insurance evidencing that the required coverage is in force, and
thereafter at least 15 days before the expiration date of each such policy,
Borrower shall deliver to Agent certified copies of the policies or certificates
in form and content satisfactory to Agent. These certificates must provide that
the insurance in force is not contributory, participating with, nor excess over
any other insurance, unless such other insurance is part of and applicable to
the same risk, with the knowledge of, and consent of Agent. Upon request by
Agent, Borrower shall produce receipts evidencing payment of the current
premiums.
(iii)Certificates of Insurance. Whenever a certificate of insurance is issued,
it must, at the minimum:
(1)indicate Borrower as the named insured;
(2)indicate the required limits of insurance for property and liability;
(3)indicate the Property as a covered location;
(4)specify Agent, as agent for the Lenders as a “mortgagee” or “loss payee,” and
additional insured;
(5)show Agent, as agent for the Lenders as the “Certificate Holder”;
(6)indicate policy numbers and policy terms;
(7)identify insurance companies for each type of coverage; and
(8)bear an authorized signature.
(iv)Mortgagee and Loss Payee Clause. The Property insurance shall have attached
thereto a standard non­contributing, non­reporting mortgagee clause or its
equivalent satisfactory to, and naming Agent, as agent for the Lenders, as first
mortgagee, entitled to collect directly from the insurers the proceeds payable
under such insurance, as its interest may appear, and stipulating that this
entitlement will in no way be adversely affected by any act, error or omission
of Borrower which may void any or all coverage provided.
(v)Waiver of Subrogation. The Property policies will contain a standard waiver
of subrogation provision.



21

--------------------------------------------------------------------------------






(v)Reinsurance. For all policies for which the insurer has purchased
reinsurance, Borrower shall request a “cut­through” clause.
(vi)Cancellation. Borrower shall immediately notify Agent of any cancellation
of, non­renewal, or such material change as may adversely affect any insurance
policy or coverage in force. Each policy shall contain a provision obligating
the insurer to send at least 30 days prior written notice to Agent notifying
Agent of the intent to cancel or make such change, and that any loss otherwise
payable to Agent thereunder shall be paid notwithstanding any act or negligence
of Agent or Borrower which might, absent of such provision, result in a
forfeiture of all or part of such insurance payment.
(vii)Separate Insurance. Borrower shall not purchase separate insurance
concurrent in form or contributing in the event of loss, with the insurance
required hereunder, without Agent's prior written consent.
(viii)Contravention of Insurance. Borrower will not intentionally do, allow or
permit anything to be done on or about the Property that will affect, impair or
contravene any policies of insurance that may be in force for the Property, or
any part thereof, or the use thereof, against damage or destruction by fire,
public liability, or any other cause of loss. Further, Borrower at its sole cost
and expense, will comply and cause compliance of the Property and the
operations, maintenance and use thereof with all insurance requirements, whether
or not compliance therewith shall require structural changes in or interfere
with the use and enjoyment of the Property, or any part thereof.
(ix)Payment of Premium. Borrower shall be solely responsible for, and promptly
pay when due, any and all premiums for all such insurance. Should Borrower fail
to effect, maintain or renew any of the insurance as stipulated in this
Agreement, or fail to pay the premiums thereof, or fail to deliver to Agent any
evidence of such insurance, then, at its option but without the obligation to do
so, Agent may procure such insurance. Any sums expended by Agent and/or the
Lenders to procure such insurance shall be payable by Borrower on demand, and
with interest; however, it is expressly understood that procurement by Agent
and/or the Lenders of any such insurance shall not be deemed to waive or release
the default of Borrower, or the right of Agent, at its option, to exercise the
remedies set forth in the Mortgage upon the occurrence of an Event of Default
under the Loan Documents. Should Borrower fail to repay any such sums expended
by Agent and/or the Lenders, Agent may add such sums to the outstanding Loan
balance. Agent shall not be responsible for obtaining or maintaining any
insurance required under the provisions of Section 8(a), and shall not, by
reason of accepting, rejecting, approving or obtaining any such insurance, incur
any liability for the existence, nonexistence of, or insufficient coverage of
such insurance, or from legal liability arising therefrom.
(x)Sale under the Mortgage. In the event of a sale of all or part of the
Property pursuant to the provisions of the Mortgage, or if the title to any or
all of the Property is transferred in extinguishment of the indebtedness
evidenced by the Note, Agent, as agent for the Lenders, shall succeed to all the
rights and interest of Borrower, including any right of Borrower to unearned
premiums, in and to all such policies of insurance.

22

--------------------------------------------------------------------------------






(xi)Notice of Transfer or Loss. Upon a change in ownership or use or occupancy
of the Property, Borrower shall immediately notify, in writing, Agent, and all
other parties insured under the policies herein, provided that nothing herein
shall be construed to permit such change in ownership if otherwise prohibited
under the provisions hereof. If a loss (defined herein for the purpose of this
subsection to mean any act or occurrence of any kind or nature, whether or not
insured, which results in damage, loss or destruction to any or all of the
Property or any interest therein) occurs, Borrower will likewise give immediate
written notice to Agent of the loss, and Agent may, but is not obligated to,
make proof of such loss if not made promptly by Borrower. With the exception of
Workers' Compensation, all policies of the insurance required herein will allow,
but not obligate, Agent, as agent for the Lenders, to participate in the
adjustment and settlement process of all claims expected to exceed $100,000.00.
(xii)Leases. Borrower will require on all leases signed after the date hereof
that each of its tenants' property insurance policy provide a standard waiver of
subrogation, and each such policy shall include Agent, as agent for the Lenders,
as an additional insured.
(d)Insurance Review. At Agent's option, but not more often than annually,
Borrower shall provide Agent with a report from an independent insurance
consultant of regional or national prominence, acceptable to Agent, certifying
that Borrower's insurance is in compliance with this Section 8.
(e)Notice of Casualty. Borrower shall give to Agent immediate notice of any loss
occurring on or with respect to the Property.
(f)Settlement of Claim. In case of loss covered by any of such policies, Agent,
as agent for the Lenders is authorized to adjust, collect and compromise, in its
discretion, all claims thereunder. In the event of any adjustment, collection
and compromise by Agent, Borrower covenants to sign upon demand, or Agent may
sign or endorse, on Borrower's behalf, all necessary proofs of loss, receipts,
releases and other papers required by the insurance companies to be signed by
Borrower. Borrower hereby irrevocably appoints Agent, as agent for the Lenders
as its attorney-in-fact for the purposes set forth in the preceding sentence.
Agent may deduct from such insurance proceeds any expenses incurred by Agent
and/or the Lenders in the collection and settlement thereof, including
reasonable attorneys' and adjustors' fees and charges.
Nothing contained in this Agreement shall create any responsibility or
obligation on the Agent or the Lenders to collect any amounts owing on any
insurance policy, to rebuild or replace any damaged or destroyed Property or to
perform any other act hereunder. The Agent shall not by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any
insurance, incur any liability for or with respect to the amount of insurance
carried, the form or legal sufficiency of insurance contracts, solvency of
insurance companies, or payment or defense of lawsuits, and the Borrower hereby
expressly assumes full responsibility therefor and all liability, if any, with
respect thereto.

23

--------------------------------------------------------------------------------






(g)Application of Insurance Proceeds. Any insurance proceeds received by
Borrower under any of such policies shall be delivered to Agent, as agent for
the Lenders, and applied, at the option of the Agent, toward prepayment or
reimbursement of the Indebtedness and any other amounts evidenced or secured by
the Loan Documents, or to the rebuilding or repairing of the Property so damaged
or destroyed, as the Agent in its sole and unreviewable discretion may elect.
Agent's election to apply such insurance proceeds to the Loan and other amounts
evidenced or secured by the Loan Documents shall not relieve the Borrower of the
duty to rebuild or repair.
Notwithstanding the foregoing, the Agent shall consent to the application of any
proceeds of said insurance to the restoration of the Property so damaged if and
only if Borrower fulfills all of the following conditions not waived in writing
by Agent:
(i)that no Event of Default or event which, with the giving of notice or passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing under this Agreement or any of the Loan Documents;
(ii)the insurance proceeds shall be sufficient to fully restore and rebuild the
Property free and clear of all liens except the lien of the Mortgage and the
Permitted Exceptions, or in the event that such proceeds are in Agent's sole
judgment insufficient to restore and rebuild the Property, then Borrower shall
deposit upon demand the shortfall with Agent or in an account approved by Agent;
(iii)any and all monies which are made available for restoration and rebuilding
hereunder shall be disbursed substantially in accordance with the disbursement
procedures for advances under this Agreement including, if requested by Agent,
monthly lien waivers and title insurance date-downs, or in any other manner
approved by Agent;
(iv)construction and completion of restoration and rebuilding of the Property
can, in Agent's judgment be completed within the earlier of (A) two (2) months
prior to Stated Maturity and (B) fourteen (14) months of the casualty;
(v)for any restorations involving structural components or where the cost of
restoration exceeds $200,000.00, construction and completion of restoration and
rebuilding of the Property is completed in accordance with plans, specifications
and drawings submitted to and approved by Agent, which plans, specifications and
drawings shall not be modified, changed or revised without the Agent's prior
written consent, and shall be in conformity with all governmental regulation,
including building, zoning, land use and environmental regulations; and
(vi)Agent shall also have approved all general or prime contractors and all
subcontractors, and the general contract or contracts the Borrower proposes to
enter into with respect to the restoration and rebuilding, which approval shall
not be unreasonably withheld or delayed.
(h)    TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE. (A) BORROWER IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST
DAMAGE IN THE AMOUNT SPECIFIED IN

24

--------------------------------------------------------------------------------






THE LOAN DOCUMENTS; (II) PURCHASE THE INSURANCE FROM AN INSURER THAT IS
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER; AND (III) NAME AGENT AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS AS AND TO THE EXTENT REQUIRED IN THE LOAN DOCUMENTS;
(B) BORROWER MUST, IF REQUIRED BY AGENT PURSUANT TO THE LOAN DOCUMENTS, DELIVER
TO AGENT A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF
BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN CLAUSE (A) OR (B) OF THIS
SECTION, AGENT MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER
AT BORROWER'S EXPENSE AS AND TO EXTENT EXPLICITLY PERMITTED BY THE LOAN
DOCUMENTS.
9.Eminent Domain.
(a)Notice of Condemnation. Borrower shall give to Agent immediate notice of any
taking of any portion of Property or the institution of any proceedings the
effect of which is to achieve a taking of any portion of any Property by
condemnation.
(b)Settlement of Claim. In case the Property, or any part or interest in any
thereof, is taken by condemnation, the Agent is hereby empowered to collect and
receive all compensation and awards of any kind whatsoever (referred to
collectively herein as “Condemnation Awards”) which may be paid for any property
taken or for damages to any property not taken (all of which the Borrower hereby
assigns to Agent). In the event of any adjustment, collection and compromise by
Agent, Borrower covenants to sign upon demand, or Agent may sign or endorse on
Borrower's behalf, all necessary proofs of loss, receipts, releases and other
papers required by the condemning authority to be signed by Borrower. Borrower
hereby irrevocably appoints Agent, as agent for the Lenders as its
attorney-in-fact for the purposes set forth in this Section 9. Agent may deduct
from any Condemnation Awards, any expenses incurred by Agent in the collection
and settlement thereof, including reasonable attorneys' and adjusters' fees and
charges.
(c)Application of Condemnation Awards. All Condemnation Awards so received shall
be delivered to Agent, as agent for the Lenders, forthwith and applied by the
Agent, as it may elect in its sole and unreviewable discretion, to the payment
or reimbursement of the Loan or the other amounts evidenced or secured by the
Loan Documents, or to the repair and restoration of any property not so taken or
damaged. No election made by the Agent under this Section 9 shall relieve the
Borrower of the duty to repair and restore.
(d)No Lender Obligation. Nothing contained in this Agreement shall create any
responsibility or obligation of Agent to collect any amounts owing on account of
any such condemnation or proceedings relating to the Property, to rebuild or
replace any damaged or destroyed property or to perform any other act hereunder.
10.    Rights of Access and Inspection. Borrower grants Agent, its agents and
representatives the right to enter and visit the Property at any reasonable time
for the purposes of observing it, performing appraisals, inspecting the
Property, taking soil or groundwater samples,

25

--------------------------------------------------------------------------------






and conducting tests, among other things, to investigate for the presence of
Hazardous Substances. Without limiting the foregoing, Borrower expressly grants
Agent the rights of inspection prior to, or as a part of, any proceeding to
exercise its rights under the Mortgage or in any other way enforce its rights
and remedies under the Loan Documents. Borrower shall also allow Agent access to
the Property in order to examine, copy and audit its books and records including
any audit performed pursuant to Section 11(e) hereof. Agent is under no duty to
visit or observe the Property, or to examine any books or records. Any site
visit, observation or examination by Agent shall be solely for the purpose of
protecting the security for the Loan and preserving Agent's and Lenders' rights
under the Loan Documents. Neither Borrower nor any other party is entitled to
rely on any site visit, observation or testing by Agent, its agents or
representatives. Agent owes no duty of care to protect Borrower or any other
party against, or to inform Borrower or any other party of, any adverse
condition affecting the Property, including any defects in the design or
construction of any improvements on the Property or the presence of any
Hazardous Substances on the Property. So long as no Event of Default has
occurred and is continuing, Agent shall give Borrower reasonable prior notice of
its intent to enter the Property. Agent shall exercise reasonable efforts to
avoid interfering with Borrower's or any tenant's use of the Property in
connection with the activities permitted under this Section 10.
11.Financial Reports, Property Reports and Annual Budget.
(a)Annual Financial Reports. Within sixty (60) days after the end of each Loan
Year, Borrower and Sole Member shall deliver to Agent copies of their annual
financial statements which shall include comparative balance sheets, income
statements, cash flow statements (sources and application of funds), and
statements of changes in financial position for such Loan Year. In addition, for
Borrower, such statement shall also include a calculation of the Gross Receipts
and Expenses for the immediately preceding Loan Year. Each such annual report
shall (i) be in a form reasonably satisfactory to Agent, (ii) be prepared on an
accrual basis, in accordance with an income tax method of accounting
consistently applied and certified by Borrower as true and correct, and
(iii) otherwise comply with the reporting requirements of Agent.
(b)Monthly Reports. Within ten (10) days after the end of each calendar month,
Borrower will provide or cause to be provided the following reports in format
acceptable to Agent:
(i)Income Statement. An income statement which provides both actual and budgeted
results for the prior month and year-to-date, which statement identifies Gross
Receipts and Expenses for the immediately preceding month, each broken out for
each type of utilization of the Property such as commercial, office, residential
and parking (if applicable).
(ii)Balance Sheet. A balance sheet.
(iii)Supporting Balance Sheet Schedules. Supporting balance sheet schedules on
the following topics:



26

--------------------------------------------------------------------------------






(1)Aged Accounts Receivable. Aged accounts receivable in intervals of 30/60/90
and 90+ days. Such information shall be prepared for both the commercial and
residential operations of the Property (if applicable).
(2)Aged Accounts Payables. Aged accounts payables in the same intervals as
presented for receivables. Notwithstanding the foregoing, no aged accounts
payable shall be scheduled for payables thirty (30) days old or less.
(3)Bank Statements. To the extent not provided by the Depository Bank, monthly
bank statements for each of the Accounts.
(4)Other Information. Other documentation for balance sheet accounts as are
usual and customary, as may be requested by Agent.
(iv)Rent Roll. A rent roll for the Property listing each tenant leasing space in
the Property, the rental rate (including the amount of any security deposit),
the total rent received by Borrower, the commencement date and termination date
of each Lease in effect and such other information as Agent may reasonably
request from time to time. If applicable, the rent roll shall be broken out for
each type of utilization of the Property such as commercial, office and
residential, if applicable.
(v)Security Deposits. In addition to the bank statements required under
Section 11(b)(iv)(3) above, a statement, certified as true, correct and
complete, showing for each individual Lease and also in the aggregate for all
Leases, the amount of security deposits currently held, and any receipts or
disbursements of such security deposits occurring since the date of the prior
month's statement.
(vi)Management Information Narrative. A management information narrative
certified by Borrower which contains the following elements:
(1)Monthly and Year-to-Date Variances. A brief discussion of material monthly or
year-to-date variances incurred versus the Annual Budget (defined below).
(2)Material Operating Items. Comments on material operating items such as major
pass-through receivables, tax appeals or capital expenditures.
(3)Leasing Status Report. A leasing status report in the form and with detail
reasonably satisfactory to Agent.
(c)Preparation and Certification. All of the financial statements and reports
set forth in this Section 11 shall be prepared in accordance with an income tax
method of accounting consistently applied and be certified by Borrower's and
each Guarantor's, if any, chief financial officer or Sole Member.
(d)Annual Budget. The “Annual Budget” for any period, shall mean the budget
submitted to and approved by Agent for such period. The Annual Budget shall set
forth, in sufficient detail, Borrower's projection of Gross Receipts and
Expenses for such period. Each
    

27

--------------------------------------------------------------------------------






Annual Budget shall be for a calendar year except that the Annual Budget for the
year in which this Loan originates or terminates, shall only cover the periods
after origination or prior to termination, as applicable. The Annual Budget for
2011 through and including December 31, 2011, is set forth on Exhibit C attached
hereto and made a part hereof. Borrower shall submit to Agent, for Agent's
review and approval, a proposed Property budget for each Loan Year, not later
than sixty (60) days prior to the commencement of such Loan Year. If Agent has
not approved a proposed Annual Budget within thirty (30) days of submission,
Borrower shall continue to operate the Property pursuant to the prior year's
Annual Budget until such time as the new proposed Annual Budget is approved by
Agent. Borrower shall attach to each Annual Budget any supporting schedules
requested by Agent, including schedules stating the Gross Receipts from tenants
on a tenant-by-tenant basis.
(e)Right to Audit. Within one hundred eighty (180) days after receipt of the
financial statements for a particular Loan Year satisfying the requirements of
Section 11(a), Agent may notify Borrower in writing that Agent disputes any
computation or item contained in any portion of such statement. In the event
Agent shall so notify Borrower, the parties shall meet in good faith to resolve
such disputed items. If the parties are unable to resolve such disputed items
between themselves within fifteen (15) days, then the items shall be submitted
to arbitration, which arbitration shall be performed by an independent certified
public accountant selected by Agent and reasonably satisfactory to Borrower. The
determination of such arbitrator shall be final. The fees of such arbitrator
shall be paid by Borrower if the arbitrator determines that Borrower's financial
statements overstated net operating income by more than two percent (2%). If
Agent does not so notify Borrower of a dispute in the manner and within the time
period set forth in this Section 11(e), then such statements shall be deemed
acceptable to Agent.
12.General Covenants of Borrower. Until the full and final payment of the Loan,
unless Agent waives compliance in writing, Borrower hereby covenants and agrees
as follows:
(a)Operation and Maintenance of Property. In addition to the terms, conditions
and provisions set forth in the other Loan Documents:
(i)Record Keeping. Borrower shall keep and maintain full and accurate accounts
and records of Borrower's operations according to generally accepted accounting
principles consistently applied and in sufficient detail to accurately calculate
Gross Receipts, and Expenses . Borrower shall keep all such accounts and records
at the Property or at its address set forth in Section 20(a) hereof.
(ii)Payment of Lawful Claims. Borrower shall pay or discharge all lawful claims,
including Taxes, assessments and governmental charges or levies imposed upon
Borrower or its income or profits or upon any property belonging to Borrower
prior to the date upon which penalties attach thereto. Without limiting the
generality of the foregoing, Borrower shall pay (a) all taxes and recording
expenses, including stamp taxes, if any, relating to the Mortgage and any other
documents and instruments securing the Loan, (b) the fees and commissions (if
any) lawfully due to brokers in connection with this transaction and hold Agent
and Lenders harmless from all such claims, whether or not lawfully due, and (c)
the fees and expenses of Agent's counsel relating to Agent's consultation with
such counsel in connection

28

--------------------------------------------------------------------------------






with the Loan, the negotiation, documentation and closing of the Loan, and any
subsequent modifications of the Loan.
(iii)No Amendments. Borrower shall not, without Agent's prior written consent,
enter into any amendments or modifications of (a) the insurance policies
required by Section 8 hereof, except that Borrower shall be entitled to modify
its insurance policies provided that Borrower continues to comply with the
insurance provisions set forth in Section 8 herein, (b) if Borrower or Sole
Member is a corporation, the Borrower's and Sole Member's by-laws and articles
of incorporation, (c) if Borrower or Sole Member is a limited liability company,
such entity's operating agreement or articles of organization, (d) if Borrower
or Sole Member is a limited partnership, such entity's partnership agreement or
certificate of limited partnership, or (e) the Third Party Agreements. In
addition, Guarantor(s), if any, shall not amend or modify Guarantor's by-laws or
articles of incorporation, or its operating agreement or articles of
organization, as applicable.
(iv)No Separate Insurance. Borrower shall not obtain any separate insurance
whatsoever which is concurrent in form or contributing in the event of loss with
that required under Section 8 hereof or under the Mortgage without first
obtaining Agent's prior written consent thereto, which such consent shall be
exercised in Agent's sole and absolute discretion.
(v)Maintenance and Repair of Property. Borrower shall (a) maintain the Property,
including the parking and landscaping portions thereof, in good condition and
repair, (b) promptly make all necessary structural and non-structural repairs to
the Property, including the Required Repairs, and (c) not demolish, alter,
remove or add to any Improvements, excepting (i) the repair and restoration of
Improvements following damage thereto as required by this Agreement, and (ii) as
otherwise required by any applicable law, rule or regulations, and (d) not erect
any new buildings, structures or building additions on the Property, without the
prior written consent of Agent. Borrower shall pay when due all claims for labor
performed and materials furnished therefor in connection with any improvements
or construction activities.
(b)Restricted Sale and Encumbrance of Property and of Borrower Interests; Other
Indebtedness. Borrower shall not engage in any Sale or Encumbrance without the
prior written consent of Agent (which may be withheld by Agent in Agent's sole
and absolute discretion). All easements, declarations of covenants, conditions
and restrictions and private and public dedications affecting the Property shall
be submitted to Agent for its approval and such approval shall be obtained prior
to the execution or granting of any thereof by Borrower, accompanied by a
drawing or survey showing the precise location of each thereof. In addition,
Borrower shall not incur any Indebtedness, whether secured or unsecured, other
than this Loan; provided, however, that Agent shall not unreasonably withhold
its consent to a subordinate mezzanine loan in an amount not to exceed Ten
Million and No/100 Dollars ($10,000,000.00), provided that all of the following
conditions are satisfied: (i) Agent shall have had the opportunity to first
provide such financing on market terms and elected not to provide such
financing; (ii) the amount of such subordinate mezzanine loan shall also be
constrained by the more restrictive of (A) a maximum loan to value of seventy
percent (70%) as determined by Agent, and (B) a minimum debt service coverage
ratio (based on a trailing 12 month cash flow), as determined by Agent, of no
less than 1.45 to 1.00; (iii) Agent shall have approved the lender

29

--------------------------------------------------------------------------------






of such subordinate mezzanine loan; (iv) Agent shall have approved the form and
substance of the loan documents evidencing and securing the subordinate
mezzanine loan; and (v) subordinate mezzanine lender shall execute a
subordination agreement on Agent's form. Notwithstanding anything stated to the
contrary in this Agreement, Agent shall not unreasonably withhold its consent to
a one time right to transfer the Property and an assumption of this Loan by the
purchaser of the Property, provided that all of the following conditions are
satisfied: (1) no Event of Default then exists; (2) such purchaser meets Agent's
credit and ownership requirements; (3) the Property satisfies a debt service
coverage ratio of 1.35 to 1.00 based on the projected net operating income for
the Property as reasonably determined by Agent; (4) either (A) the loan to value
of the Property does not exceed seventy percent (70%) based on an appraisal
obtained at Borrower's or such purchaser's cost, as reasonably determined by
Agent, or (B) the loan to actual purchase price does not exceed seventy percent
(70%) as reasonably determined by Agent; and (5) Agent receives a replacement
guaranty in the form of the existing Guaranty or otherwise satisfactory to Agent
in its sole discretion; and (6) Agent receives an assumption fee in the amount
of one percent (1%) of the then-outstanding principal amount of the Loan.
(c)General Indemnity. Borrower shall, at Borrower's expense, protect, defend,
indemnify, save and hold Agent and each Lender and each of their respective
members or partners and its members' or partner's stockholders, directors,
officers, members, employees and agents (collectively the “Indemnified Parties”)
harmless against any and all claims, demands, losses, expenses (including court
costs and reasonable attorney's fees and expenses), damages, causes of action
(whether legal or equitable in nature) asserted by any person or entity arising
out of, caused by or relating to the Loan, the Property, the Agent's exercise of
its rights under the Loan Documents and the construction or interpretation of
the relationship between Agent, Lenders and Borrower contrary to Section 20(d)
hereof, except if suSch claims, demands, losses, damages, causes of action arise
out of the gross negligence or willful misconduct of the Indemnified Parties.
Borrower shall pay to Agent upon demand all claims, judgments, damages, losses
and expenses (including court costs and reasonable attorneys' fees and expenses)
incurred by Agent and/or the Lenders as a result of any legal or other action
arising out of the aforesaid matters. Borrower acknowledges that the Indemnified
Parties may defend any matter covered by the above indemnification by counsel of
the relevant Indemnified Party's choice, and the costs of such defense
(including reasonable attorney's fees) are part of the costs covered by this
indemnity. The foregoing indemnification shall not be subject to the limitations
on liability contained in Section 21 below and shall survive repayment of the
Loan. WITHOUT LIMITATION, IT IS THE INTENTION OF BORROWER AND BORROWER AGREES
THAT THE FOREGOING INDEMNITIES SHALL APPLY WITH RESPECT TO CLAIMS WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF ANY OF THE
INDEMNIFIED PARTIES OR ANY STRICT LIABILITY, BUT SHALL NOT APPLY WITH RESPECT TO
THE GROSS NEGLIGENCE OF SUCH INDEMNIFIED PARTIES.
(d)Leases:
(i)    Lease Requirements. All Leases entered into after the date of this
Agreement shall be on the standard form of Lease (residential or commercial, as
applicable) approved by Agent. Borrower shall not enter into any Major Leases
without Agent's prior written consent in each instance. Borrower shall have the
right to enter into Leases that are not

30

--------------------------------------------------------------------------------






Major Leases without Agent's prior written consent, so long as: (1) the tenant
thereunder is an independent third party unaffiliated with Borrower; (2) the
terms and conditions of the Lease comply with the leasing guidelines attached
hereto as Exhibit E; (3) the space demised does not include any public or common
areas of the Property except corridors in leases of full floors; (4) such space
is to be used solely for legal purposes consistent with the present and
presently contemplated use of the Property and such space; (5) the Lease does
not grant any option or right to acquire the Property or any part thereof or
interest therein; (6) such Lease is executed on the standard form lease
delivered to and approved by Agent, without material modification; (7) the
rental under such Lease is fixed and determined and not based on the net income
of the tenant; and (8) no Event of Default has occurred and is continuing under
this Agreement or the other Loan Documents.
(ii)Time for Granting Approval. With respect to any Lease (and/or any amendment
to any Lease) requiring Agent's approval, Agent shall grant or withhold its
approval within six (6) Business Days after Agent's receipt of (a) a written
request by Borrower requesting such approval and (b) supporting documentation
sufficient to enable Agent to make an informed decision concerning such Lease.
Agent's failure to respond within such six (6) day period shall constitute
Agent's disapproval of the Lease.
(iii)Performance of Obligations. Borrower shall pay, perform and discharge, as
and when payment, performance and discharge are due, all obligations of Borrower
as landlord under all Leases. Borrower shall give Agent prompt notice of any
default by Borrower claimed by any tenant under any Lease, together with a copy
of any notice of default given by any such tenant to Borrower or Manager.
(iv)Enforcement of Lease. Borrower shall enforce all covenants and agreements on
the tenant's part to be performed or complied with under each of the Leases and
on the part to be performed or complied with by any guarantor under any guaranty
given in connection with any Lease. Borrower shall not, without the prior
written consent of Agent in each instance, (1) amend or modify any Lease, (2)
consent to the assignment or subletting of the whole or any portion of the
tenant's interest under any Lease or (3) cancel, terminate or accept the
surrender of any Lease except as a result of a default by the tenant thereunder
or waive or release any obligation or liability of any tenant under any Lease or
of any guarantor under any guaranty thereof. Notwithstanding anything set forth
herein to the contrary, Borrower may amend any existing Lease that complies with
the leasing guidelines attached hereto as Exhibit E without Agent's consent so
long as the amended terms and conditions also comply with the leasing guidelines
set forth on Exhibit E.
(v)Prepayments; Security Interest. Borrower shall not, without Agent's prior
written consent in each instance, accept prepayment of rent (including any lease
termination payments) under any Lease or permit any tenant to offset or credit
sums due and payable by Borrower to such tenant against rents, as the case may
be, for more than thirty (30) days in advance. Borrower shall not further
assign, pledge, transfer or otherwise encumber the Leases or the rents under the
Leases. If an Event of Default has occurred and Borrower shall receive all or
any portion of any lease termination payments, Borrower shall cause such portion
of any lease termination payments to be deposited into the Restricted Account
and all such



31

--------------------------------------------------------------------------------






amounts shall then be applied to the payment of the Indebtedness or the payment
of Expenses, as Agent may elect in its sole and unreviewable discretion.
(vi)Defense; Pursuit of Remedies. Borrower shall, at Borrower's expense, appear
in and defend any action or proceeding arising from or connected with any of the
Leases or any obligation or liability of Borrower as landlord thereunder.
Borrower shall diligently pursue all remedies, including claims for damages
available at law or in equity against any tenant under a Lease or guarantor
thereof and shall not settle or compromise any such claims without Agent's prior
written consent in each instance.
(vii)Copies of Leases. Borrower shall furnish to Agent copies of all Leases
requested by Agent within ten (10) days following Agent's demand therefor.
Borrower shall deliver copies of any Leases and amendments to Leases within five
(5) Business Days after Borrower's execution thereof.
(e)Notices. Borrower shall promptly notify Agent in writing of any litigation
affecting (a) Borrower or Sole Member and Guarantor, if any, and, if Borrower or
Sole Member is other than a natural person or trust, any general partner or
controlling shareholder of Borrower or Sole Member, or (b) the Property, to the
extent that any such litigation may result in a material adverse change in (i)
the financial condition of any of the foregoing parties, (ii) Borrower's or Sole
Member's and Guarantor's, if any, ability to timely perform any of its
obligations under any of the Loan Documents, or (iii) the physical condition or
operation of the Property.
(f)Property Management. Borrower shall (i) cause the Property to be managed
pursuant to the Management Agreement; (ii) promptly perform and observe all of
the covenants required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
rights thereunder; (iii) promptly notify Agent of any default under the
Management Agreement of which it is aware; (iv) if requested, promptly deliver
to Agent a copy of each financial statement, business plan, capital expenditure
plan, and property improvement plan and any other notice, report and estimate
received by Borrower under the Management Agreement; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement, the failure of which
covenants could cause a Material Adverse Effect. Without Agent's prior written
consent (not to be unreasonably withheld), Borrower shall not (a) surrender,
terminate, cancel, extend or renew the Management Agreement or otherwise replace
the Manager or enter into any other management agreement; (b) reduce or consent
to the reduction of the term of the Management Agreement; (c) increase or
consent to the increase of the amount of any charges under the Management
Agreement; (d) otherwise modify, change, supplement, alter or amend in any
material respect, or waive or release any of its rights and remedies under, the
Management Agreement; or (e) suffer or permit the occurrence and continuance of
a default beyond any applicable cure period under the Management Agreement (or
any successor management agreement) if such default permits the Manager to
terminate the Management Agreement (or such successor management agreement). If
(i) an Event of Default shall be continuing, or (ii) upon the gross negligence,
malfeasance or willful misconduct of the Manager, Borrower shall, at the request
of Agent, terminate the Management Agreement and replace Manager with a
replacement manager acceptable to Agent in Agent's discretion and the applicable

32

--------------------------------------------------------------------------------






Rating Agencies on terms and conditions satisfactory to Agent and the applicable
Rating Agencies. Borrower's failure to appoint an acceptable manager within
thirty (30) days after Agent's request of Borrower to terminate the Management
Agreement shall constitute an immediate Event of Default
(g)General ERISA Covenant. In the event that the ownership of any class of
equity interests of the Borrower by Benefit Plan Investors is “significant” as
defined in paragraph (f) of the Plan Asset Regulation, the Borrower shall
operate at all times so that it qualifies as a “real estate operating company”
as defined in paragraph (3) of the Plan Asset Regulation.
(h)Principal Place of Business; Choice of Law. Borrower shall not change its
principal place of business or, if Borrower has more than one place of business,
its chief executive office, from its address set forth in Section 20(a). In
addition, Borrower shall not make an election under the Uniform Commercial Code
to treat, as the governing law for perfection of uncertificated securities, the
law of any jurisdiction other than the jurisdiction of its formation. Agent
agrees not to unreasonably withhold its consent to any change in the Borrower's
principal place of business or the governing law with respect to uncertificated
securities so long as (1) Borrower and any other party requested by Agent
execute all documents and instruments deemed necessary by Agent to perfect the
security interests granted pursuant to the Loan Documents, (2) the Borrower pays
all of the Agent's and each Lender's costs and expenses perfecting such security
interests and (3) Borrower delivers to Agent, as agent for the Lenders, an
opinion from counsel selected by Agent opining as to the continued perfection of
such security interest.
(i)Compliance with Governmental Prohibitions. No portion of the Loan proceeds
will be used, disbursed or distributed by Borrower or Sole Member for any
purpose, or to any person, in violation of any Law (as defined in Section 15
(l)) including, without limitation, any of the Terrorism Laws (as defined in
Section 15 (l)). Borrower shall provide Agent with immediate written notice (a)
of any failure of any of the representations and warranties set forth in
Section 15(l) of this Agreement to be true, correct and complete in all respects
at any time, or (b) if Borrower obtains knowledge that Borrower, Sole Member, or
any holder at any time of any direct or indirect equitable, legal or beneficial
interest in Borrower or Sole Member is the subject of any of the Terrorism Laws.
Borrower shall immediately and diligently take, or cause to be immediately and
diligently taken, all necessary action to comply with all Terrorism Laws and to
cause the representations and warranties set forth in Section 15(l) to be true,
correct and complete in all respects.
(j)No Distributions. Borrower shall not make any distributions to its partners,
members or shareholders after the occurrence and during the continuation of an
Event of Default.
(k)Patriot Act Compliance. Borrower will use its good faith and commercially
reasonable efforts to comply with the Patriot Act (as defined below) and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower and the Property, including those relating to money laundering and
terrorism. Agent shall have the right to audit Borrower's compliance with the
Patriot Act and all applicable requirements of Governmental Authorities having
jurisdiction over Borrower and the Property, including those relating to money
laundering and terrorism. In the event that Borrower fails to comply with the



33

--------------------------------------------------------------------------------






Patriot Act or any such requirements of Governmental Authorities, then Agent
may, at its option, cause Borrower to comply therewith and any and all
reasonable costs and expenses incurred by Agent and/or the Lenders in connection
therewith shall be secured by the Mortgage and the other Loan Documents and
shall be immediately due and payable. For purposes hereof, the term “Patriot
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws.
Neither Borrower nor any member of Borrower or member or partner of such member
nor to Borrower's Knowledge, any owner of a direct or indirect interest in
Borrower (a) is listed on any Government Lists (as defined below), (b) is a
person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC (as defined below) or in any enabling legislation or other Presidential
Executive Orders in respect thereof, (c) has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any Patriot Act Offense (as defined below), or (d) is currently under
investigation by any governmental authority for alleged criminal activity. For
purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (a) the
criminal laws against terrorism; (b) the criminal laws against money laundering,
(c) the Bank Secrecy Act, as amended, (d) the Money Laundering Control Act of
1986, as amended, or the (e) Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means (i)
the Specially Designated Nationals and Blocked Persons Lists maintained by
Office of Foreign Assets Control (“OFAC”), (ii) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Agent notified Borrower in writing is now
included in “Governmental Lists”, or (iii) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other government authority or pursuant to any Executive Order of the
President of the United States of America that Agent notified Borrower in
writing is now included in “Governmental Lists”.
(l)Partial Satisfaction. Borrower agrees not to send Agent payments marked “paid
in full,” “without recourse,” or similar language. If Borrower sends such a
payment, Agent may accept it without losing any of Agent's and Lenders' rights
under the Loan Documents, and Borrower will remain obligated to pay any further
amounts owed to the Agent and the Lenders.
(m)Assumption in Non-Consolidation Opinion. Borrower and Sole Member shall each
conduct its business so that the assumptions (with respect to each Person) made
in that certain substantive non-consolidation opinion letter delivered by
Borrower's counsel in connection with the Loan, shall be true and correct in all
respects.
13.    Further Assurances. Borrower shall, from time to time, upon Agent's
request, execute, deliver, record and furnish such documents and do such other
acts as Agent may reasonably deem necessary or desirable to (i) perfect and
maintain valid liens upon the security

34

--------------------------------------------------------------------------------






contemplated by the Loan Documents, (ii) correct any errors of a typographical
or other manifest nature which may be contained in any of the Loan Documents,
(iii) evidence Borrower's compliance with the Loan Documents, and (iv)
consummate fully and carry out the intent of the transactions contemplated under
this Agreement or the Loan Documents. Borrower shall also cause to be delivered
to the Agent, as agent of the Lenders, such opinions of counsel (in form and
substance reasonably satisfactory to the Agent and from counsel reasonably
acceptable to the Agent) as the Agent may from time to time reasonably request
because of a change of law, change of fact, or other legitimate reason,
concerning any material matters incident to this Agreement or the transactions
contemplated in this Agreement or the Loan Documents.
14.Appraisals. Agent has the right to obtain a new appraisal or update an
existing appraisal of the Property at any time while the Loan or any portion
thereof remains outstanding (a) when, in Agent's reasonable judgment, such an
appraisal is warranted as a result of Agent's internal evaluation of the Loan,
and/or (b) to comply with statutes, rules, regulations or directives of
Governmental Authorities. Borrower shall pay, upon demand, all appraisers' fees
and related expenses incurred by Agent from time to time in obtaining such
appraisal reports.
15.General Representations and Warranties of Borrower. Borrower represents and
warrants to Agent and the Lenders, which representations and warranties shall
survive the termination of this Agreement, the repayment of the Loan, any
investigations, inspections or inquiries made by Agent or the Lenders or any of
their representatives, the recording of the Mortgage, and any disbursements made
by Agent or the Lenders hereunder, as follows:
(a)Organization; Corporate Powers; Authorization of Borrowing.
(i)Organization.
(1)Borrower is a limited partnership which has been duly formed and is validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in the Governing Jurisdiction.
(2)Sole Member is the general partner of Borrower.
(ii)Power and Authority. Borrower and Sole Member, and Guarantor(s), if any,
have full power and authority to execute the Loan Documents to which they are a
party and to undertake and consummate the transactions contemplated hereby and
thereby, and to pay, perform and observe the conditions, covenants, agreements
and obligations herein and therein contained; and the Loan Documents have been
duly and validly executed by Borrower and Sole Member and constitute the legal,
valid and binding obligations of Borrower and Sole Member and Guarantor(s), if
any, and are and will continue to be enforceable in accordance with their
respective terms, except as such enforcement may be qualified or limited by
Insolvency Laws or other similar laws affecting creditors' rights generally.
(iii)Not a Foreign Person. Borrower is not a foreign person and is a “United
States Person” as such term is defined in Section 7701(a) of the Internal
Revenue Code and is not a person with respect to which the applicable Laws of
the Governing Jurisdiction require state income tax withholding.



35

--------------------------------------------------------------------------------






(iv)No Defaults Under Existing Agreements. The consummation of the transactions
contemplated hereby and the performance by Borrower, Sole Member, the
Guarantor(s), if any, or by any other parties which are a party thereto of their
respective obligations under the Loan Documents will not result in any breach
of, or constitute a default under any other Third Party Agreements or any
mortgage, deed of trust, lease, bank loan or security agreement, or any other
instrument to which Borrower, Sole Member, the Guarantor(s), if any, or such
other parties are a party or by which the Property, the Borrower, Sole Member or
such other parties may be bound or affected.
(v)True and Correct Copies of Documents. All due diligence documents required to
be delivered by or on behalf of Borrower to Agent hereunder (including those due
diligence documents referred to in Section 6 hereof) are true, correct and
complete copies thereof and the same have not been amended or modified except as
expressly disclosed therein.
(vi)No Bankruptcy Filing. Borrower is not contemplating filing a Bankruptcy
Proceeding (defined below) and Borrower has no knowledge of any Person
contemplating the filing of a Bankruptcy Proceeding against it. In addition,
neither Borrower nor Sole Member has been a party to, or the subject of a
Bankruptcy Proceeding for the past ten (10) years.
(vii)Full and Accurate Disclosure. No statement of fact made by Borrower in any
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein not
misleading. There is no material fact presently known to Borrower that has not
been disclosed to Agent which might have a Material Adverse Effect. All
financial data, including the statements of cash flow and income and operating
expense, that have been delivered to Agent in respect of Borrower and, to
Borrower's Knowledge, the Property (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of Borrower
and the Property as of the date of such reports, and (iii) to the extent
prepared by an independent certified public accounting firm, have been prepared
in accordance with GAAP consistently applied throughout the periods covered,
except as disclosed therein. Borrower has no contingent liabilities, liabilities
for delinquent taxes, unusual forward or long-term commitments, unrealized or
anticipated losses from any unfavorable commitments or any liabilities or
obligations not expressly permitted by this Agreement. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower or, to Borrower's
Knowledge, the Property from that set forth in said financial statements.
(viii)Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.



36

--------------------------------------------------------------------------------






(ix)Name; Principal Place of Business. Borrower does not use and will not use
any trade name and has not done and will not do business under any name other
than its actual name set forth herein. The principal place of business of
Borrower is its primary address for notices as set forth in Section 20(a)
hereof, and Borrower has no other place of business.
(x)Other Debt. There is no indebtedness with respect to the Property or any
excess cash flow or any residual interest therein, whether secured or unsecured,
other than Permitted Exceptions.
(b)Title to Property; Matters Affecting Property.
(i)Title to Property. Borrower has and will have good and marketable fee simple
title to the Property, subject only to such exceptions as have been approved in
writing by Agent, and good, marketable and freely alienable title to all
personal property located on the Property, subject only to such exceptions as
have been approved in writing by Agent; Borrower will protect or cause to be
protected the title to the Property and Borrower will forever warrant and defend
the same against any other claims of any persons or parties whomsoever.
(ii)No Actions. There are no actions, suits or proceedings at law or in equity
(including condemnation or eminent domain proceedings) currently pending, or to
the knowledge of Borrower threatened, against or affecting Borrower, Sole Member
or the Property or involving the validity or enforceability of the Loan
Documents or the priority of the lien of any thereof, or for or by any
Governmental Authority having or exercising jurisdiction over the Property.
Borrower will promptly notify Agent of any such future actions, suits or
proceedings. To Borrower's Knowledge, neither Borrower nor the Property is in
default with respect to, or in violation of, any order, writ, injunction, decree
or demand of any court or any Governmental Authority having or exercising
jurisdiction over Borrower or the Property.
(iii)No Contracts Giving Rise to Liens. Borrower has made no contract or
arrangement of any kind, that does or could give rise to a lien on the Property.
Neither the Borrower nor Sole Member has made any contract or arrangement of any
kind that does or could give rise to a lien or Encumbrance on the Sole Member's
interests in Borrower.
(iv)Utility Services. All utility services necessary either are available at the
boundaries of the Property or all necessary steps have been taken by Borrower to
insure the complete construction and installation of facilities for such
services, including water supply facilities, storm and sanitary sewer
facilities, and gas, electric and telephone facilities.
(v)Roads. All roads necessary for the full utilization of the Improvements for
their intended purposes have been completed and/or the necessary rights-of-way
therefor have been acquired by the Governmental Authority having or exercising
jurisdiction over such matters or have been dedicated to public use and accepted
by such Governmental Authority and all necessary steps have been taken by
Borrower and such Governmental Authority to assure the complete use thereof.



37

--------------------------------------------------------------------------------






(vi)Compliance with Property Agreements. The Improvements in all respects
conform to and comply with all covenants, conditions, restrictions,
reservations, regulatory agreements, conditional use permits and zoning
ordinances affecting the Property whether or not recorded against the Property.
(vii)Personal Property. Any personal property owned by Borrower is vested in
Borrower free and clear of all liens, Encumbrances and adverse claims not
disclosed in writing to and approved by Agent.
(viii)Leases. The Leases of the Property heretofore submitted by Borrower to
Agent are in full force and effect, and there are no defaults under any of the
provisions thereof, and all conditions to the effectiveness or continuing
effectiveness thereof required to be satisfied by Borrower by the date hereof
have been satisfied. There are no Leases of the Property except those disclosed
in the rent roll delivered pursuant to Section 6 hereof.
(ix)Permits. All permits required for the operation of the Property are or will
be in effect and will remain in effect and the Property and its contemplated use
and operation comply or will comply therewith.
(c)Financial Statements. The financial statements heretofore delivered to Agent
by Borrower and Sole Member and Guarantor(s), if any, are true and correct in
all respects, have been prepared in accordance with sound accounting practices,
and fairly present the financial condition(s) of the person(s) referred to
therein as of the date(s) indicated; no materially adverse change has occurred
in the financial condition(s) reflected in such financial statements since the
date(s) shown thereon and no additional borrowings or liabilities have been made
or incurred by such person(s) since the date(s) thereof other than the borrowing
contemplated hereby or other borrowings disclosed in writing to and approved by
Agent.
(d)No Loan Broker. Except for Holliday, Fenoglio, Fowler L.P., Borrower has not
dealt with any other person, firm or corporation who is or may be entitled to
any finder's fee, brokerage commission, loan commission or other sum in
connection with the execution of this Agreement, the consummation of the
transactions contemplated hereby or the making of the Loan by Agent and the
Lenders to Borrower. Borrower does hereby indemnify and agree to defend and hold
Agent and the Lenders harmless from and against any and all loss, liability or
expense, including court costs and reasonable attorneys' fees and expenses,
which Agent and/or the Lenders may suffer or sustain should such warranty or
representation prove inaccurate in whole or in part.
(e)No Default. There is no default under the Loan Documents on the part of
Borrower, Sole Member or Guarantor(s), if any, or the other parties signatory
thereto, and no event has occurred and is continuing which, with the giving of
notice or the passage of time, or both, would constitute a default by Borrower,
Sole Member or any Guarantor(s), if any, under any thereof.
(f)Lawful Interest. The amounts to be received by Agent and the Lenders as
interest payments under the Note shall constitute lawful interest and shall be
neither usurious nor illegal under the laws of the Governing Jurisdiction
(defined below).



38

--------------------------------------------------------------------------------






(g)RICO. To the best of Borrower's Knowledge, there are no actions, suits or
proceedings under the Racketeer Influenced and Corrupt Organization Act of 1970,
18 U.S.C. Sections 1961-1968 (“RICO”), or any other federal or state law for
which forfeiture of assets is a potential penalty (collectively, “RICO Related
Laws”), currently pending or threatened against Borrower, Sole Member or any of
such parties' partners, shareholders or Affiliates. Borrower will promptly
notify Agent of any such future actions, suits or proceedings.
(h)ERISA. In the event the ownership of any class of equity interests of the
Borrower by Benefit Plan Investors is “significant” as defined in paragraph (f)
of the Plan Asset Regulation, the Borrower represents and warrants that it
qualifies as a “real estate operating company” as defined in paragraph (e) of
the Plan Asset Regulation.
(i)Business Purpose. The undersigned represents and agrees that the Loan
evidences indebtedness arising from the regular conduct of Borrower's business
(which is carried on for the purpose of profit and not for household purposes),
and that the indebtedness evidenced and secured by the Loan Documents
constitutes a business loan under applicable Law and is not usurious.
(j)Solvency. As of the date hereof, the Borrower is solvent and able to pay its
debts from its assets as the same shall become shall due and payable.
(k)Adequate Capitalization. As of the date hereof, the Borrower and Guarantor
have adequate capitalization for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations.
(l)Violations of Governmental Prohibitions. Neither the making of the Loan, nor
the receipt of Loan proceeds by Borrower or Sole Member, violates any federal,
state, county, municipal and other governmental and quasi-governmental statutes,
laws, rules, orders, regulations, ordinances, judgments or decrees
(collectively, “Law” or “Laws”, as applicable) applicable to such parties,
including, without limitation, any of the Terrorism Laws (defined below).
Neither the making of the Loan, nor the receipt of Loan proceeds by Borrower,
Sole Member or any principal, violates any of the Terrorism Laws applicable to
the Sole Member. To Borrower's best knowledge, no holder of any direct or
indirect equitable, legal or beneficial interest in Borrower or Sole Member is
the subject of any of the Terrorism Laws. No portion of the Loan proceeds will
be used, disbursed or distributed by Borrower for any purpose, or to any person,
directly or indirectly, in violation of any Law including, without limitation,
any of the Terrorism Laws. “Terrorism Laws” means Executive Order 13224 issued
by the President of the United States of America, the Terrorism Sanctions
Regulations (Title 31 Part 595 of the U.S. Code of Federal Regulations), the
Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of the U.S.
Code of Federal Regulations), and the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), and all
other present and future federal, state and local laws, ordinances, regulations,
policies and any other requirements of any Governmental Authority (including,
without limitation, the United States Department of the Treasury Office of
Foreign Assets Control) addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war, each as hereafter supplemented, amended or
modified from time to time, and the present and future rules, regulations and
guidance

39

--------------------------------------------------------------------------------






documents promulgated under any of the foregoing, or under similar laws,
ordinances, regulations, policies or requirements of other states or localities.
(m)No Separate Insurance. Borrower does not carry any separate insurance
whatsoever which is concurrent in form or contributing in the event of loss with
that required under Section 8 hereof or under the Mortgage.
(n)Federal Reserve Regulations; Investment Company Act. No part of the proceeds
of the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose that would be inconsistent with
such Regulation U or any other regulation of such Board of Governors, or for any
purpose prohibited by Law or any Loan Document. Borrower is not (i) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (ii) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or (iii)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
(o)Submission of Requests for Advance. Each Request for Advance submitted by
Borrower to Agent pursuant to Section 3(b)(ii) hereof shall be true and accurate
and the submission of each such Request for Advance or the receipt of funds so
requested shall constitute a reaffirmation by Borrower of the representations,
warranties and covenants contained herein.
(p)Third Party Agreements. Each of the Third Party Agreements is in full force
and effect and there is no default thereunder by any party thereto and no event
has occurred that, with the passage of time and/or the giving of notice or both
would constitute a default thereunder or otherwise give rise to a termination
right.
(q)Accounts. None of the Accounts are in the name of any Person other than
Borrower, as pledgor, or Agent, as pledgee.
16.Event of Default.
(a)Events of Default. Borrower shall be in default under this Agreement upon the
occurrence of any of the following events (hereinafter referred to as an “Event
of Default”):
(i)Non-Payment. The failure of Borrower to pay any installment of principal
and/or interest due and payable under the Note, including, but not limited to,
Base Interest, or any other sum due and payable by Borrower to Agent or to any
other person under any of the Loan Documents, including Holdback Funds provided
for herein or deposits required under any Account Agreement, within five (5)
days following the date when the same shall be due and payable hereunder or
thereunder; provided, however, that in any given twelve (12) month period,
Borrower shall have a one-time right to receive notice from Agent of any
nonpayment and so long as Borrower pays all sums due and payable within five (5)
days after

40

--------------------------------------------------------------------------------






receipt of such notice of nonpayment, such nonpayment shall not be deemed an
Event of Default; or
(ii)Waste. Except for the work performed pursuant to the Annual Budget, the
actual or threatened waste, removal, demolition or alteration of the Property or
any part thereof without the prior written consent in each instance of Agent; or
(iii)Insurance. The failure of Borrower to keep in force any insurance policy
required hereunder or to deliver such policy or evidence of its renewal to
Agent; or
(iv)Reports and Documents. The failure of Borrower to deliver any notice,
report, assignment, certificate, instrument or other document which Borrower is
required to deliver to Agent under any of the Loan Documents within ten (10)
days following written demand by Agent therefor; or
(v)Sale, Encumbrance or Other Indebtedness. The taking of any action by
Borrower, Sole Member or any other person contrary to the provisions of
Section 12(b) of this Agreement (and Agent, as the agent for the Lenders, shall
not be required to demonstrate any actual impairment of the security or any
increased risk of default in order to exercise any of its remedies with respect
to an Event of Default under this Section 16(a)(v)); or
(vi)Representations and Warranties. The failure of any warranty or
representation made in this Agreement or in any other Loan Document or in any
notice, report, assignment, certificate or other document given by Borrower to
Agent on the date hereof or at any time hereafter to be true and correct in any
material respect as of the date made; or
(vii)Other Breaches under the Note or this Agreement. The failure of Borrower to
perform and observe any covenant, obligation, agreement or undertaking under the
Note or this Agreement not otherwise referred to in this Section 16 within
thirty (30) days following written notice thereof from Agent or, if such failure
cannot with due diligence be cured within thirty (30) days, such longer period,
not to exceed sixty (60) days in the aggregate from and after the giving of such
written notice, as may be necessary to cure the same with due diligence,
provided Borrower commences to cure within such thirty (30) days and proceeds
diligently thereafter to cure the same; or
(viii)Other Breaches Under Other Loan Documents. The failure of Borrower or any
guarantor, indemnitor or obligor to perform and observe any covenant,
obligation, agreement or undertaking under any Loan Document other than the Note
following such notice and/or grace period, if any, as may be provided therein
for curing such failure; or
(ix)Bankruptcy Proceedings. If the Borrower or the Guarantor(s), if any, shall
(each of the following proceedings or events are collectively referred to as
“Bankruptcy Proceedings”):
(1)Become insolvent, make a transfer in fraud of, or an assignment for the
benefit of, creditors, or admit in writing its inability, or is unable, to pay
debts as they become due; or



41

--------------------------------------------------------------------------------






(2)Have a receiver, custodian, liquidator or trustee appointed for all or
substantially all of its assets or for the Property in any proceeding brought by
the Borrower or any such receiver or trustee is appointed in any proceeding
brought against the Borrower or the Property and such appointment is not
promptly contested and is not dismissed or discharged within ninety (90) days
after such appointment; or
(3)File a petition under Title 11 of the United States Code as amended or under
any similar Federal or state law or statute; or
(4)Have a petition filed against it commencing an involuntary case under any
present or future Federal or state bankruptcy or similar law and such petition
is not dismissed or discharged within ninety (90) days after the filing thereof;
or
(5)Request any composition, rearrangement, liquidation, extension,
reorganization or other relief of debtors now or hereafter existing; or
(x)Attachment. The taking, attaching or sequestering on execution or other
process of law of the Property in any action against Borrower; or
(xi)Priority. The upholding by any court of competent jurisdiction or consent to
by Borrower of any claim of priority to this Agreement or any of the Loan
Documents by title, lien or otherwise; or
(xii)Third Party Agreements. If Borrower fails to cure any default by Borrower
under any of the Leases or any of the Third Party Agreements within the shorter
of thirty (30) days following the giving of notice of default by any party
thereunder or the applicable grace period set forth therein; or
(xiii)Filing of Charges Under RICO. The filing of formal charges, including the
issuance of an indictment, by any governmental or quasi-governmental entity
under RICO or any RICO Related Law, against Borrower, Sole Member, Guarantor(s),
if any, or against any such party's partners, shareholders or Affiliates; or
(xiv)Service of Bonded Notice to Withhold Loan Funds. The service upon Agent, as
agent for the Lenders, in accordance with the laws of the Governing Jurisdiction
of a bonded notice to withhold Loan funds from Borrower and within thirty (30)
Business Days after Agent's receipt of such notice either (a) the claim set
forth therein is not discharged by Borrower or (b) if the amount claimed is
disputed in good faith by Borrower or Borrower's contractor, Borrower fails to
deliver to Agent, as agent for the Lenders, a bond, in form and substance and
issued by a surety company acceptable to Agent, insuring Agent, as agent for the
Lenders, against such claim; or
(xv)Enjoinder of Construction or Performance of Obligations. The making of any
order or the entry of any decree by a court of competent jurisdiction enjoining
or prohibiting Borrower and Agent, or either of them, from performing or
satisfying their respective covenants, obligations or conditions contained
herein and such proceedings are not discontinued or such order or decree is not
vacated within sixty (60) days after the making or granting thereof; or

42

--------------------------------------------------------------------------------






(xvi)Failure to Discharge Mechanics' Liens. The filing for record of a
mechanic's lien or materialman's lien against the Property or the filing of an
action to foreclose such lien and within thirty (30) Business Days after the
filing thereof either (a) the claim set forth therein is not discharged by
Borrower or (b) if the amount claimed is disputed in good faith by Borrower or
any contractor, Borrower fails to provide a bond for such lien or to prosecute
the dispute diligently.
(b)Right to Cure Non-Monetary Default.
(i)Except as provided in Section 16(b)(ii) below, upon the occurrence of any
Event of Default, Agent shall not accelerate the debt evidenced by the Note,
make any payments for which Borrower is primarily liable or foreclose upon or
attach any assets of Borrower until five (5) days after notice is given by Agent
of the occurrence of an Event of Default not described in Section 16(b)(ii)
below, provided (A) within three (3) days after the delivery or mailing of the
notice of default Borrower commences its cure and submits to Agent in writing
its plan to cure, and (B) said cure is continuously pursued by Borrower with due
diligence. If said Event of Default is not reasonably capable of being cured
within five (5) days, Borrower shall have such additional time as is reasonably
necessary to complete the cure, but in no event more than fifteen (15) days
after the delivery or mailing of the notice of default; provided: (i) said Event
of Default is in Agent's reasonable judgment curable within said period; (ii)
Borrower provides Agent with written, detailed progress reports at least every
five (5) days until cure is complete; and (iii) Borrower continuously and
diligently pursues said cure.
(ii)Notwithstanding anything stated to the contrary in Section 16(b)(i) herein,
the cure period provided for in Section 16(b)(i) herein shall not apply in any
of the following circumstances:
(1)the occurrence of an Event of Default described in Section 16(a)(i) herein;
or
(2)the occurrence of an Event of Default described in Section 16(a)(v) herein;
or
(3)in any circumstance when a delay in effecting a cure is, in the reasonable
judgment of Agent, likely to result in any security being damaged, becoming
uninsured or the value thereof being materially and adversely affected; or
(4)any failure to proceed with the construction or repair of Improvements to the
Property as required by this Agreement; or
(5)the occurrence of any Event of Default described in Section 16(a)(ix) herein;
or
(6)any Event of Default which Agent reasonably determines is not capable of
being cured within the requisite period.
(iii)    Notwithstanding anything stated to the contrary in this Agreement or in
any of the other Loan Documents, but subject to the provisions of
Section 16(b)(ii) herein,

43

--------------------------------------------------------------------------------






the provisions of Section 16(b)(i) herein shall apply to Events of Default under
this Agreement and under the Loan Documents, and unless expressly stated to the
contrary in such documents, any cure period referred to therein shall be deemed
to incorporate the provisions of Section 16(b) herein. If the provisions of any
said Loan Documents are inconsistent with the provisions of Section 16(b)
herein, the provisions of Section 16(b) herein shall be controlling. Where
additional notice or cure periods are provided in the Note or any other Loan
Documents, or are required by any other contract or by law, said periods and
those contained in this Section 16(b) shall run concurrently. Nothing in this
Section 16(b) herein shall be construed as extending the term of the Stated
Maturity, the Note or the date upon which an Event of Default occurs, and no
decision to forego any remedy for any given Event of Default shall be deemed a
waiver on the part of the Agent or any Lender of any right relating to any other
Event of Default. The provisions of this Section 16(b)(iii) shall be strictly
construed and shall not impair the exercise of any remedy for an Event of
Default referred to in Section 16(b)(ii) herein, including, without limitation,
the seeking of any mandatory or prohibitive injunction or restraining order.
17.Remedies.
(a)Actions upon Event of Default. If an Event of Default shall occur, Agent, in
addition to any other rights of Agent, as agent for the Lenders, under the Loan
Documents, may at its option and without prior notice or demand (and Borrower
hereby expressly waives notice, notice of intention to accelerate the
indebtedness secured by the Loan Documents, notice of acceleration of the
indebtedness secured by the Loan Documents, presentment and demand for payment),
declare the unpaid principal balance of the Note and all accrued but unpaid
interest thereon, as well as all other sums owing under the Loan Documents,
immediately due and payable, except that Agent and the Lenders may make any
advances after the happening of any one or more of said Events of Default
without thereby waiving the right to demand payment in full of the Note and such
other amounts and without liability to make any other or further advances.
(b)Appointment of Agent as Attorney-in-Fact. Borrower hereby irrevocably,
unconditionally and presently appoints Agent, as agent for the Lenders, as
Borrower's attorney-in-fact, with full power of substitution, to be exercised by
Agent only upon the occurrence of an Event of Default, to exercise its rights
under the Mortgage (in its own name or the name of a designee) for purposes of
preserving and protecting the Property or the collateral pledged under the
Mortgage; and, as Agent in its sole discretion deems necessary or proper, to
execute, acknowledge (when appropriate) and deliver all instruments and
documents in the name of Borrower which may be necessary or desirable in order
to do any and every act which Borrower might do on its own behalf. This power of
attorney is a power coupled with an interest and is irrevocable.
(c)Cross-Default to Note and Other Loan Documents. At the option of Agent, any
default by Borrower under this Agreement or in the performance of any of
Borrower's covenants, agreements or obligations contained herein, shall
constitute a default under the Note, the Mortgage or any of the other Loan
Documents to the same extent as though the Note had by its own terms become due
and payable at maturity and payment thereof had been refused, and in such event
Agent, as agent for the Lenders, may, without liability to Borrower, assert and
exercise any and all rights and remedies provided for herein or in the Note,



44

--------------------------------------------------------------------------------






the Mortgage or any of the other Loan Documents or otherwise as may be provided
by law. Such rights and remedies may be asserted concurrently or successively
from time to time (either before or after commencement of foreclosure
proceedings or before or after the exercise of any other remedy) until the Note,
including interest thereon, and all other indebtedness of Borrower under this
Agreement and the other Loan Documents, have been paid in full.
18.Joint and Several Liability. If Borrower is more than one entity, the
liability of each Borrower under this Agreement shall be joint and several.
19.Title Endorsements; Tax Searches; Administrative Costs. From time to time
during the term of the Loan, Agent may, at Borrower's sole cost and expense,
obtain or require Borrower to obtain, from such person or entity as Agent shall
approve, in its discretion, such (a) title insurance endorsements to be attached
to the Policy, in form and substance satisfactory to Agent, (b) surveys of the
Property, (c) tax and insurance service contracts regarding the Property, and
(d) title searches, service contracts or other information regarding Borrower or
the Property as Agent deems reasonably necessary. In connection herewith,
Borrower shall be responsible for the payment of all costs incurred by Borrower
or Agent in obtaining any of the foregoing including recording fees, attorneys'
and accountants' fees, administrative costs and title and other insurance
premiums.
20.Miscellaneous.
(a)Notices. Any notice, election, communication, request, approval or other
document or demand required or permitted under this Note shall be in writing and
transmitted to the applicable party either by receipted courier service, or by
the United States Postal Service, first class registered or certified mail,
postage prepaid, return receipt requested, or by electronic facsimile
transmission (“Fax”), at the address or addresses indicated for such party below
(and/or to such other address as such party may from time to time by written
notice designate to the other):


To Borrower, as follows:
JP Aberdeen Partners, LP
 
c/o JP Realty Partners
 
14801 Quorum Drive, Suite 200
 
Dallas, Texas 75254
 
Attention: Mark Jordan
Fax: (972) 458-7601
With a copy to:
 
 
Glast, Phillips & Murray, P.C.
 
14801 Quorum Drive, Suite 500
 
Dallas, Texas 75254
 
Attention: Ira Levy
Fax: (972) 419-8329
To KBS as Agent or a Lender, as follows:
 




45

--------------------------------------------------------------------------------






 
c/o KBS Capital Advisors LLC
 
620 Newport Center Drive, Suite 1300
 
Newport Beach, California 92660
 
Attention:Brian Ragsdale
 
Fax: (949) 417-6518
 
and
 
c/o KBS Capital Advisors LLC
 
620 Newport Center Drive, Suite 1300
 
Newport Beach, California 92660
 
Attention: Jeff Rader
 
Fax: (949) 417-6518
 
and
 
Greenberg Traurig, LLP
 
3161 Michelson Drive, Suite 1000
 
Irvine, California 92612
 
Attention: L. Bruce Fischer and
Scott A. Morehouse
 
Fax : (949) 732-6501



If to any other Lender to the addresses set forth in Exhibit F attached hereto.
and shall be deemed delivered and received: (A) if delivery is made or Fax
transmission completed before 5:00 p.m. recipient's local time on a Business
Day, or if tendered for delivery between 9:00 a.m. and 5:00 p.m. recipient's
local time on a Business Day and refused, then on the date of such actual or
attempted delivery or completed transmission, as evidenced by postal or courier
receipt or by the transmission log sheet generated by the sending Fax machine;
and otherwise (B) on the Business Day next following the date of actual delivery
or completed transmission; provided, however, that any communication by Fax to
be effective must be confirmed within three (3) Business Days after transmission
by duplicate notice delivered as otherwise provided herein.
(b)Waivers. No delay or omission of Agent in exercising any right or power
arising from any default by Borrower shall be construed as a waiver of such
default or as an acquiescence therein, nor shall any single or partial exercise
thereof preclude any further exercise thereof or the exercise of any other right
or power arising from any default by Borrower. No waiver of any breach of any of
the covenants or conditions of this Agreement shall be construed to be a waiver
of or an acquiescence in or a consent to any previous or subsequent breach of
the same or of any other condition or covenant.
(c)Agent's Expenses; Rights of Lenders. Borrower shall promptly pay to Agent,
upon demand, with interest thereon from the date of demand at the lesser of (a)
the Default Interest Rate or (b) the Maximum Legal Rate of Interest, reasonable
attorneys' fees and all costs and other expenses paid or incurred by Agent in
enforcing or exercising its rights or remedies created by, connected with or
provided for in this Agreement or any of the other Loan



46

--------------------------------------------------------------------------------






Documents, and payment thereof shall be secured by the Mortgage. If at any time
Borrower fails, refuses or neglects to do any of the things herein provided to
be done by Borrower, Agent, as agent for the Lenders, shall have the right, but
not the obligation, to do the same but at the expense and for the account of
Borrower. The amount of any monies so expended or obligations so incurred by
Agent and/or Lenders, together with interest thereon at the lesser of (x) the
Default Interest Rate or (y) the Maximum Legal Rate of Interest, shall be repaid
to Agent forthwith upon written demand therefor and payment thereof shall be
secured by the Mortgage. As used in this Agreement, the term “Maximum Legal Rate
of Interest” shall mean and refer to the maximum non-usurious rate of interest,
if any, that may be lawfully contracted for, charged, taken, reserved or
received by Agent from Borrower in connection with the indebtedness secured by
the Loan Documents and in regard to which Borrower would be prevented
successfully from raising the claim or defense of usury under applicable law as
now, or to the extent permitted by law, as may hereafter be, in effect (said law
permitting the highest rate being referred to in this Agreement as the “Interest
Law”). Unless changed in accordance with law, the applicable rate ceiling under
Texas law shall be the indicated (weekly) rate ceiling, from time to time in
effect, as provided in Section 303 of the Texas Finance Code, as amended. It is
the intention of Agent and Borrower to conform strictly to the Interest Law
applicable to this loan transaction. Accordingly, it is agreed that
notwithstanding any provision to the contrary in this Agreement or in any of the
Loan Documents or otherwise relating thereto, the aggregate of all interest and
any other charges or consideration constituting interest under applicable
Interest law that is taken, reserved, contracted for, charged or received under
this Agreement, or under any of the other aforesaid agreements or otherwise in
connection with this loan transaction shall under no circumstances exceed the
maximum amount of interest allowed by the Interest Law applicable to this loan
transaction. If any usurious interest in such respect is provided for, or shall
be adjudicated to be so provided for, in this Agreement or in any of the Loan
Documents securing payment of the indebtedness secured hereby or otherwise
relating thereto or if any acceleration of the maturity of the indebtedness
secured hereby or if any prepayment of said indebtedness results in the payment
of any interest in excess of the maximum amount of interest allowed by the
applicable Interest Law, then in such event (a) the provisions of this paragraph
shall govern and control, (b) neither Borrower nor Borrower's successors or
assigns or any other party liable for the payment of the Liabilities shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest allowed by the Interest Law applicable to this
loan transaction, (c) any excess shall be deemed a mistake and cancelled
automatically and, if theretofore paid, shall be credited on said indebtedness
by Agent (or if the Liabilities shall have been paid in full, refunded to
Borrower) and (d) the effective rate of interest shall be automatically subject
to reduction to the Maximum Legal Rate of Interest allowed under such Interest
Law as now or hereafter construed by courts of appropriate jurisdiction. All
sums paid or agreed to be paid the Agent for the use, forbearance or detention
of the indebtedness secured hereby shall, to the extent permitted by the
Interest Law applicable to this loan transaction, be amortized, prorated,
allocated, and spread throughout the full term of said indebtedness until paid
in full so that the rate or amount of interest does not exceed the applicable
usury ceiling. Notwithstanding any provision contained in this Agreement or any
of the Loan Documents that permits the compounding of interest, including
without limitation any provision by which any of the accrued interest is added
to the principal amount of the indebtedness secured hereby, the total amount of
interest that Borrower is obligated to pay and Agent is entitled to receive with
respect to the indebtedness secured hereby shall not exceed the amount
calculated on a simple (i.e., non-compounded) interest basis at the Maximum
Legal Rate of Interest on principal amounts actually advanced to or for the
account of Borrower and any advances made pursuant to the Loan Documents (such
as for the payment of taxes, insurance premiums, and the like). This Section
20(c) shall be applicable to and govern all of the Loan Documents.



47

--------------------------------------------------------------------------------






(d)Agent and Lenders Not Partner of Borrower; Borrower in Control. Neither the
execution nor the performance of any of the Loan Documents by the Agent or the
Lenders, nor the exercise by the Agent, as agent for the Lenders, of any of its
rights, privileges or remedies conferred under the Loan Documents or under
applicable law, shall be deemed to render the Agent or any Lender a partner or a
joint venturer with the Borrower, any Guarantor of the Loan or any other person,
or to render Borrower an agent of the Agent or any Lender for any purposes.
Nothing contained herein shall characterize or be deemed to characterize, or be
used as a basis for characterizing, Agent or any Lender as a
“mortgagee-in-possession”. Agent, Lenders and Borrower agree that Borrower
remains in control of the Property, that it determines the business plan for,
and employment, management, leasing and operating directions and decisions for,
the Property and for Borrower. All of Agent's rights, and actions taken by Agent
as provided or permitted, in or under this Agreement or the other Loan
Documents, are for and in its capacity as a secured lender attempting to protect
the collateral security for the Loan and to collect the indebtedness and any
other amounts owing or outstanding under the Note or the Loan Documents.
(e)No Third Party. This Agreement is made for the sole benefit of Borrower and
Agent and Lenders and each of their successors and assigns, and no other person
or persons shall have any rights or remedies under or by reason of this
Agreement or any right to the exercise of any right or power of Agent and the
Lenders hereunder or arising from any default by Borrower, nor shall Agent
and/or the Lenders owe any duty whatsoever to any claimant for labor performed
or materials furnished, to apply any undisbursed portion of the Loan to the
payment of any such claims.
(f)Time of Essence; Context. Time is hereby declared to be of the essence of
this Agreement and of every part hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa.
(g)Successors and Assigns. This Agreement may not be assigned by Borrower
without the prior written consent of Agent and each Lender. Subject to the
foregoing restriction, this Agreement shall inure to the benefit of Agent and
each Lender, their successors, assigns and representatives and shall bind
Borrower, its successors, assigns and representatives.
(h)Governing Jurisdiction. This Agreement and all of the other Loan Documents
(except as otherwise expressly provided therein with respect to the enforcement
of specific remedies) shall be governed by and construed in accordance with the
laws of the Governing Jurisdiction without regard to the application of choice
of law principles, and Borrower hereby consents to the personal jurisdiction of
the state courts of the Governing Jurisdiction and of the United States District
Court for the Northern District of the Governing

48

--------------------------------------------------------------------------------






Jurisdiction in any action that may be commenced by Agent, as agent for the
Lenders, to enforce its rights hereunder or under the Loan Documents.
(i)Entire Agreement. This Agreement, the Notes, and all of the other Loan
Documents constitute the entire understanding between the parties hereto with
respect to the subject matter hereof, superseding all prior written or oral
understandings (including the provisions of that certain Term Sheet delivered to
Agent on May 19, 2011, and may not be modified, amended or terminated except by
a written agreement signed by Agent and Borrower. Notwithstanding the foregoing,
(i) the provisions of this Agreement are not intended to supersede the
provisions of the Mortgage, but shall be construed as supplemental thereto, and
(ii) Agent and Lenders shall have the right to modify, amend or terminate in any
manner any and all agreements between Agents and Lenders, including without
limitation, Sections 25 and 26 hereof, without the consent or signature of
Borrower, Guarantor or any other obligors. Borrower hereby acknowledges that
this Agreement and the other Loan Documents accurately reflect the agreements
and understandings of the parties hereto with respect to the subject matter
hereof and hereby waives any claims against Agent and/or the Lenders which
Borrower may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement or such other
Loan Documents.
This Agreement represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.


__________________            /s/ CJS
Borrower's Initials                Agent's Initials


(j)Headings. The various headings of this Agreement are included for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provision hereof.
(k)Severability. Each provision of this Agreement shall be interpreted so as to
be effective and valid under applicable law, but if any such provision shall in
any respect be ineffective or invalid under such law, such ineffectiveness or
invalidity shall not affect the remainder of such provision or the remaining
provisions of this Agreement.
(l)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute but one and the same document.
(m)Waiver of Jury Trial. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN



49

--------------------------------------------------------------------------------






CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE LENDER. BORROWER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THIS LOAN AGREEMENT AND EACH
SUCH OTHER LOAN DOCUMENT, AND THAT THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF
THE OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
(n)Including Means Without Limitation. The use in this Agreement of the term
“including”, and related terms such as “include”, shall in all cases mean
“including without limitation”.
(o)Sole and Absolute Discretion. Any option, consent, approval, or discretion or
similar right of Agent or any Lender set forth in this Agreement or any of the
other Loan Documents may be exercised by Agent or such Lender in its sole,
absolute and unreviewable discretion, unless the provisions of this Agreement or
the other Loan Documents specifically require such option, consent, approval,
discretion or similar right to be exercised in Agent's or such Lender's
reasonable discretion.
(p)Replacement Notes. In connection with the closing of the Loan, Borrower is
executing and delivering the Notes. Thereafter, Borrower shall execute such
replacement and substitute Notes (the “Replacement Note(s)”) as may be requested
by Agent from time to time to (i) replace the original Note in the event it is
lost or misplaced, and (ii) facilitate the assignment by Agent or a Lender of
all or part of its rights and obligations under the Loan Agreement; provided,
however, such Replacement Note(s) shall in the aggregate total the amount of the
Note being replaced, and upon delivery of a Replacement Note, the applicable
Lender shall conspicuously mark the face of the Note being substituted (unless
such Note has been lost or misplaced) with the following legend: “THIS NOTE HAS
BEEN RENEWED AND SUBSTITUTED” and promptly return same to Borrower.
21.Borrower Exculpation. Except as set forth below or as provided in the
Guaranty or the Environmental Indemnity, no trustee, beneficiary, partner,
shareholder, director, officer or member of Borrower (other than a Guarantor) or
any trustee, beneficiary, partner, shareholder, director, officer or member of a
partner, shareholder or member of Borrower (other than a Guarantor), and no
legal representative, heir or estate of any of the foregoing shall have any
personal liability for (i) the payment of any sum of money which is or may be
payable hereunder or under the Loan Documents, including the repayment of the
indebtedness evidenced by the Note, or (ii) the performance or discharge of any
covenants or undertakings of Borrower hereunder or under any of the Loan
Documents. In the enforcement of any of its rights hereunder, Agent, as agent
for the Lenders, shall proceed solely against the assets of Borrower from time
to time, and any other collateral given as security for payment of the Note or
for payment or performance under the Loan Documents, and shall not seek any
deficiency judgment.
(a)Borrower's Recourse Liabilities. Nothing contained in this Section 21 shall
(i) constitute a waiver, release or impairment of the lien of the Mortgage or
any obligation evidenced or secured by any of the other Loan Documents; (ii)
impair the right of Agent, as agent for the Lenders, to name Borrower as a party
defendant in any action or suit under the Mortgage or any of the other Loan
Documents; (iii) affect the validity or enforceability of any of



50

--------------------------------------------------------------------------------






the Loan Documents or any guaranty made in connection with the Loan or any of
the rights and remedies of Agent, as agent for the Lenders, thereunder; (iv)
impair the right of Agent, as agent for the Lenders, to obtain the appointment
of a receiver; (v) constitute a prohibition against Agent, as agent for the
Lenders, to commence any other appropriate action or proceeding in order for
Lender to fully realize the lien and security granted by the Mortgage or the
other Loan Documents or to exercise its remedies against all or any portion of
the Property. In addition, nothing in this Section 21 shall be deemed to impede
or prejudice the rights of the holder of the Note to recover (including
reasonable attorney's fees and costs) against Borrower, for and to the extent of
any loss, damage, cost, expense, liability, claim or other obligation incurred
by Agent and/or the Lenders (including reasonable attorney's fees and costs)
(collectively, the “Losses”) arising out of or in connection with the following
(all such liability and obligation of Borrower for any or all of the following
being referred hereto as “Borrower's Recourse Liabilities”) as a result of:
(i)the commission of fraud or any material misrepresentation made in connection
with the Loan or under this Agreement or the Loan Documents;
(ii)the misappropriation or misapplication of funds associated with the
Property, or failure to apply funds in accordance with the provisions of the
Loan Documents, including (i) lease security deposits and prepaid rents,
(ii) casualty insurance proceeds and Condemnation Awards, (iii) judgments,
settlements or bankruptcy claims for unpaid rent, (iv) Gross Receipts from the
Property not applied to payment of Expenses, debt service and other expenditures
required by the Loan Documents (provided that Borrower may make distributions to
its partners if no Event of Default exists and is continuing and Expenses are
paid on a current basis), and (v) the Holdback Funds;
(iii)waste in connection with the Property;
(iv)removal from the Property of any personal property in violation of any of
the Loan Documents;
(v)forfeiture of the Property;
(vi)payment by Agent and/or any Lender of any recording, transfer, gains or any
other transaction specific taxes, fees or charges assessed in connection with
making or foreclosing the Loan, Bankruptcy Proceedings affecting the Loan or the
delivery of a deed in lieu of foreclosure or equivalent, and Agent's attorneys'
fees and any disbursements incurred in connection with the enforcement of
Agent's rights, remedies or recourse under the Loan Documents after default,
including foreclosure, bankruptcy or deed in lieu of foreclosure or equivalent;
(vii)the breach of any of the representations and warranties set forth in the
Loan Documents;
(viii)the failure to pay for or carry insurance as required by the Loan
Documents and the failure to pay real estate taxes and assessments with respect
to the Property; or

51

--------------------------------------------------------------------------------






(ix)costs and expenses incurred by Agent in connection with the exercise by
Agent, as agent for the Lenders, of its right and remedies under this Agreement
and the Loan Documents to the extent incurred as a result of any of the
foregoing or the matters and events listed in Section 21(b) below, including,
without limitation, any transfer, recordation or other similar taxes payable
upon a foreclosure of the Loan.
Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, neither Agent nor any Lender shall be deemed to have waived any right
which any of them may have under Sections 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Indebtedness or to require that all collateral for the Loan shall continue to
secure all of the Indebtedness in accordance with the Loan Documents.
(b)Full Liability for all Indebtedness. In addition to all amounts for which
Borrower is personally liable for under Section 21(a), Borrower shall be fully
liable to Agent and the Lenders for all Indebtedness (including, without
limitation, all Losses incurred by Agent and the Lenders in collecting any of
such amounts), and nothing in the Loan Documents shall limit the liability of
any Borrower for all Indebtedness (including, without limitation, all Losses
incurred by Agent and the Lenders in collecting any of such amounts) and Agent's
agreement (as agent for the Lenders) not to pursue the personal liability of any
Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no force
and effect and the Indebtedness shall become fully recourse to Borrower in the
event one or more of following occurs (each, a “Forbearance Termination Event”):
(i)The rights of Agent and the Lenders are impaired by an intentional act of
Borrower or any Affiliate of Borrower, Sole Member or Guarantor;
(ii)Any voluntary bankruptcy or insolvency proceeding of Borrower or any
Affiliate of Borrower, Sole Member or Guarantor;
(iii)Borrower or any Affiliate of Borrower, Sole Member or Guarantor commits
fraud;
(iv)Borrower or any Affiliate of Borrower, Sole Member or Guarantor violates any
of the debt or transfer restrictions set forth in this Agreement and the other
Loan Documents;
(v)Borrower's breach or violation of any of the provisions of Section 23 of this
Agreement; or
(vi)Borrower or any Affiliate of Borrower, Sole Member or Guarantor files or
joins in the filing of an involuntary proceeding against any of Borrower or any
Affiliate of Borrower, Sole Member or Guarantor under any provision or chapter
of the Bankruptcy Code or any other federal or state law relating to insolvency,
bankruptcy or reorganization, or an assignment for the benefit of creditors or
any other federal or state bankruptcy or insolvency law, or solicits or causes
to be solicited petitioning creditors for any involuntary petition against any
of Borrower or any Affiliate of Borrower, Sole Member or Guarantor.

52

--------------------------------------------------------------------------------






(c)The provisions of this Section 21 shall survive the Agent's (or its
designee's) (i) acquiring the Property pursuant to the Mortgage or and other
Loan Documents (whether by foreclosure, deed in lieu of foreclosure or
otherwise) or (ii) enforcement of any of the other rights and remedies under the
Loan Documents. Any amounts required to be paid under this Section 21 shall be
payable on demand and shall bear interest from the date of such demand, until
paid in full, at the Default Interest Rate.
22.NOTICE OF INDEMNIFICATION. borrower acknowledges that this agreement provides
for indemnification of the indemnified parties by borrower. except for the gross
negligence, willful misconduct, bad faith, fraud or illegal acts of the
indemnified parties which shall be excluded from the indemnification of
borrower, it is specifically intended by borrower and agent that all indemnity
debt and liabilities assumed by borrower hereunder be without limit and without
regard to the cause or causes thereof (including preexisting conditions), strict
liability, or the negligence of any party or parties (including the indemnified
parties) whether such negligence be sole, joint or concurrent, or passive. the
parties specifically intend that the indemnified par ties are to be indemnified
against their own negligence, but not their own gross negligence.
23.Special Representations, Warranties and Covenants of Borrower. Agent's and
each Lender's willingness and ability to make the Loan is contingent upon, among
other things, the Borrower being a Special Purpose Bankruptcy Remote Entity.
Therefore, the Borrower hereby represents, warrants and covenants to Agent and
the Lenders that Borrower shall at all times be a Special Purpose Bankruptcy
Remote Entity. Borrower shall not directly or indirectly make any change,
amendment or modification to its organizational documents, or otherwise take any
action which could result in Borrower not being a Special Purpose Bankruptcy
Remote Entity. A “Special Purpose Bankruptcy Remote Entity” shall have the
meaning set forth on Schedule 1 hereto.
24.No Withholdings. All sums payable by Borrower under the Note, this Agreement
and the other Loan Documents, shall be paid in full and without set-off or
counterclaims and free of any deductions or withholdings for any and all Taxes.
In the event that Borrower is prohibited by any law from making any such payment
free of such deductions or withholdings with respect to Taxes, then Borrower
shall pay such additional amount to Agent as may be necessary in order that the
actual amount received by Agent and the Lenders after such deduction or
withholding (and after payment of any additional Taxes due as a consequence of
the payment of such additional amount) shall equal the amount that would have
been received if such deduction or withholding were not required; provided,
however, that Borrower shall not be obligated to pay such additional amount
solely because Agent and/or any Lender, although having a legal basis to do so,
fails to deliver to Borrower a duly executed copy of United States Internal
Revenue Service Form W-8 BEN or W-9 or any successor form or any required
renewal thereof, establishing that a full exemption exists from United States
backup withholding tax, and as a result of such failure, Borrower was prohibited
by the Code, from making any such payment



53

--------------------------------------------------------------------------------






free of such deductions or withholding. Notwithstanding anything contained in
this Section 24, in no event will Agent's or any Lender's failure to deliver any
such forms, or any renewal or extension thereof, affect, postpone or relieve
Borrower from any obligation to pay Base Interest, principal and other amounts
due under the Loan Documents (other than amounts due under this Section 24 as a
result of Agent's or any Lender's failure to deliver such forms). Such
additional amount shall be due concurrently with the payment with respect to
which such additional amount is owed in the amount of Taxes certified by Agent.
A certificate as to the amount of Taxes submitted by Agent to Borrower setting
forth Agent's basis for the determination of Taxes shall be conclusive evidence
of the amount thereof, absent manifest error. Failure on the part of Agent to
demand payment from Borrower for any Taxes attributable to any particular period
shall not constitute a waiver of Agent's right to demand payment of such amount
for any subsequent or prior period.
25.Agreement Among Lenders and Agent.
(a)Agent.
(i)Appointment. Each Lender hereby irrevocably designates and appoints KBS as
the Agent of such Lender under this Agreement, the Notes, and the other Loan
Documents, and each such Lender irrevocably authorizes Agent, as Agent for such
Lender, to take such action on its behalf under the provisions of this
Agreement, the Notes, and the other Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to Agent, by the terms of
this Agreement, the Notes, and the other Loan Documents, and such other
documents as are executed by and between Agent and Lenders, together with such
other powers as are reasonably incidental thereto. Agent is hereby authorized to
execute all Loan Documents (other than this Agreement) on behalf of Lenders.
Borrower is entitled to rely on instructions, consents and approvals given by
Agent on behalf of Lenders.
(ii)Agent's Standard. Agent shall exercise all of its powers, discretion and
authority under this Agreement in good faith and in accordance with the same
standards which it customarily applies to loans held solely for its own account
(the “Agent's Standard”).
(iii)Use of the Term “Agent”. The term “Agent” is used in the Loan Documents in
reference to Agent merely as a matter of custom. It is intended to reflect only
an administrative relationship between Agent and Lenders as independent
contracting parties. In no event shall the use of such term create or imply any
fiduciary relationship or any other obligation arising under the general law of
agency. Notwithstanding any provision to the contrary elsewhere in this
Agreement, Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other documents signed by and between Agent
and the Lenders, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or other document as
otherwise exist against Agent in such capacity.
(iv)Delegation of Duties. Agent may execute any of its duties under this
Agreement and the other Loan Documents or any other document by and between
Agent and Lenders by or through a servicer, agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Agent shall not be responsible for the



54

--------------------------------------------------------------------------------






negligence or misconduct of any servicer, agents or attorneys-in-fact selected
by it with reasonable care.
(v)Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile, e-mail, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity and upon advice
and statements of legal counsel (including, without limitation, counsel to
Borrower, Guarantors, or other obligors), the independent accountants and other
experts selected by Agent. Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with Agent. Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the Notes and the other Loan Documents in accordance with a
request of Required Lenders or all Lenders, to the extent required, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders and all future holders of the Notes.
(vi)Agent in Individual Capacity. Agent and its affiliates may make loans to,
accept deposits from and generally engage in any kind of business with Borrower,
Guarantors, or other obligors, as though Agent was not Agent hereunder and under
the other Loan Documents. With respect to Agent, the Loan made by Agent or its
affiliate and the Notes issued to Agent or its affiliate shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and Agent may exercise the same as though it were not Agent. The terms
“Lender” and “Lenders” shall include Agent in its individual capacities. Agent
may accept deposits from, lend money to, and generally engage, and continue to
engage, in any kind of business with Borrower, any Guarantor, or other obligors
as if Agent were not an agent hereunder.
(vii)Resignation or Removal. Agent may resign as Agent upon thirty (30) days'
notice to Lenders and Borrower. Required Lenders may remove Agent by a vote of
the Required Lenders for Agent's gross negligence or willful misconduct. If
Agent shall be removed or if Agent shall resign as Agent under this Agreement
and the other Loan Documents, then Required Lenders shall appoint from among
Lenders (unless otherwise agreed by all Lenders), a successor agent for Lenders
and shall promptly notify Borrower in writing, whereupon such successor agent
shall succeed to the rights, powers and duties of Agent and the term “Agent”
shall mean such successor agent, effective upon its appointment, and the former
Agent's rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Notes.
(viii)Successor Agent. After any retiring Agent's removal or resignation as
Agent, the provisions of this Section 25 shall inure to the benefit of the
Successor Agent as to any actions taken or omitted to be taken by it while it
was Agent, under this Agreement and the other Loan Documents.
(b)Agent's Authority and Powers; Required Lender Approvals.

55

--------------------------------------------------------------------------------






(i)Powers Granted to Agent. Agent, acting on behalf of itself and Lenders and
without notice to Lenders, but subject to the limitations contained herein,
shall have the right and power to take such actions as may be desirable or
necessary to carry out the routine, day to day administration of the Loan
Documents, including, without limitation, the following:
(1)to administer, control, manage and service the Loan;
(2)to review and approve Requests for Advances;
(3)except as set forth in Section 25(b)(ii), below, to give routine consents,
approvals or waivers in connection with any term, provision or condition of any
Loan Document or Lease relating to the Project, subject to the terms of the Loan
Documents;
(4)except as set forth in Section 25(b)(ii), below, to make all decisions under
the Loan Documents in connection with the day to day administration of the Loan,
including, without limitation, approval of inspections and other routine
administrating and servicing matters; and
(5)to collect and receive from Borrower or any third persons all Loan Recoveries
(as hereinafter defined) and other payments due under the Loan Documents (except
such payments as may be made directly to Lenders under the terms of the Notes).
(ii)Limitations on Agent's Actions.
(1)Unanimous Consent. Without the prior written consent or approval of each
Lender, Agent shall not: (A) reduce the interest rate of the Notes (except as
provided in this Agreement) or otherwise reduce the amount of payment of any
fee, principal or interest payable under the Notes or this Agreement (except
waiver or reduction of late fees and interest at the Default Interest Rate which
shall only require Agent's approval); (B) forgive, or postpone payment of, or
waive any default under the Loan Documents in connection with the payment of
principal or interest due under the Notes, this Agreement or any other Loan
Document (except waiver or reduction of late fees and interest at the Default
Interest Rate which shall only require Agent's approval); (C) increase the
amount of the Aggregate Commitment or any Lender's Commitment; (D) extend the
Initial Maturity Date or the date of any interest payment thereunder, except as
specifically provided in this Agreement; (E) release, partially or fully, any
material collateral given as security for the Loan, except as specifically
provided in this Agreement; (F) release, partially or fully, any Guarantor,
except as provided in the Loan Documents; (G) consent to or accept any
cancellation or termination of any Loan Document; (H) agree to a transfer or
termination of an instrument now or hereafter assigned to it as security for the
Loan; or (I) change the definition of Required Lenders or change the requirement
for the approval of Required Lenders or all Lenders to certain actions of Agent,
as provided herein.
(2)Required Lenders' Consent. Without the prior written consent or approval of
the Required Lenders, Agent shall not: (A) exercise any remedies under the Loan
Documents, including, without limitation, foreclosing the lien of the Mortgage
and submitting a bid at the foreclosure sale; (B) waive one or more Events of
Default specified in the Loan Documents (except as provided in Section
25(b)(ii)(1)(B)); (C) agree to accept a deed in lieu of foreclosure to the
Property (or other similar arrangement); (D) waive or amend any



56

--------------------------------------------------------------------------------






provisions of Sections 16 or 25 of this Agreement; (E) apply insurance proceeds
or condemnation awards in any manner other than as required or permitted under
the Loan Documents; or (F) consent to any subordinate financing, except as
permitted by the Loan Documents. Notwithstanding the foregoing, Agent, in its
discretion, may deliver to Borrower and Guarantors notices of default and
demands for payment or performance of their obligations under the Loan Documents
and accelerate the maturity of the Loan at any time after the occurrence of any
Event of Default. Agent shall deliver copies of such notices and demands to
Lenders.
(3)Requests for Approval. Agent shall provide written notice to Lenders of any
proposed action requiring their approval under this Agreement, together with
such background information as is in Agent's possession with respect to the
proposed action. Lenders shall promptly consider in good faith, whether to
approve or disapprove of any proposed action that is the subject of any such
notice. A proposed action shall be deemed approved by a Lender if such Lender
does not provide a response with the reason or reasons why it does not approve
of the proposed action within seven (7) Business Days after receipt of the
written notice from Agent proposing such action; provided that any such request
for approval shall prominently state that such approval shall be deemed given if
no response is given within such seven (7) Business Day period.
(4)Purchase Option. If a Lender responds in the negative to such a request for
approval, and if the action requires unanimous approval of Lenders under
Section 25(b)(ii)(1) hereof and such unanimous approval cannot be agreed upon
within an additional ten (10) Business Days after the initial seven (7) Business
Day period, then Agent or any Lender that is in agreement with the proposed
action and that wishes to do so, shall have the right (but not the obligation)
to purchase such dissenting Lender's Commitment Percentage in the Loan at par
value plus accrued interest and other amounts due to such Lender (other than
late fees and interest at the Default Interest Rate). If more than one Lender
elects to purchase the dissenting Lender's Commitment Percentage in the Loan,
then all such Lenders shall purchase the same, on a pro rata basis calculated
based on their respective Commitment Percentages. Agent and any other Lender
which elects to purchase a dissenting Lender's Commitment Percentage shall
notify such dissenting Lender in writing within ten (10) days after the
expiration of the foregoing periods. Such dissenting Lender shall then have five
(5) Business Days after receipt of such written notice to approve the contested
action. If the dissenting Lender shall not approve such action and if another
Lender elects to purchase the dissenting Lender's Commitment Percentage, then
the purchase of its interest shall be closed by payment in cash to the
dissenting Lender of the amount described above within forty-five (45) days
after the election to do so is made. At the Closing of the sale, the selling
Lender shall assign to the purchasing Lender(s) its entire interest in the Loan,
the Loan Documents and its Note, but such sale shall be without recourse,
representation or warranty to the selling Lender and the selling Lender shall
thereafter have no further obligation or liability hereunder.
(c)Defaulting Lenders.
(i)If any Lender fails to fund such Lender's Commitment Percentage of a Request
for Advance that has been approved by Agent as provided in this Agreement, or
any other amount due in accordance with this Agreement within five (5) Business
Days after written



57

--------------------------------------------------------------------------------






demand therefor from Agent to Lender, then such Lender (the “Defaulting Lender”)
shall be in default hereunder.
(ii)Upon any default by a Defaulting Lender as described in Section 26(c)(i)
above, any Lender, by written notice to Agent at such Lender's sole option, may
(but shall not be obligated to) fund such amounts on behalf of such Defaulting
Lender. If more than one Lender elects to fund a Defaulting Lender's share then
each such Lender shall fund on a pro rata basis, based on their respective
Commitment Percentages, and shall be entitled to reimbursement from the
Defaulting Lender on demand of the amount so funded. If such reimbursement is
not made on demand, then until such time as full reimbursement is received, the
Lender or Lenders that are entitled to the reimbursement shall be entitled to
receive the next moneys becoming payable to the Defaulting Lender in order to
recover such reimbursement. Whether or not a Lender funds such amounts on behalf
of such Defaulting Lender, the following provisions shall apply:
(1)Subject to the right of a Lender which has funded the Defaulting Lender's
Commitment Percentage to reimbursement thereof as provided above, Agent may, but
shall not be obligated to, withhold and apply any and all amounts payable to the
Defaulting Lender pursuant to this Agreement in such order of priority as Agent
shall determine, in its sole discretion: (A) to fund the Defaulting Lender's
Commitment Percentage of any Request for Advance which the Defaulting Lender is
obligated to fund pursuant to the Loan Documents and this Agreement, and (B) to
reimburse Agent for the Defaulting Lender's Commitment Percentage of any costs,
expenses or disbursements incurred or made by Agent pursuant to this Agreement;
and
(2)Agent may exercise any combination or all of the remedies set forth above, or
any other remedies available at law or in equity.
(iii)The right of a Defaulting Lender to consent, approve or disapprove of any
matter under this Agreement or otherwise in connection with the Loan or the
Property, or receive payments from Agent, or exercise the rights granted herein
to purchase the interest of Lenders in the Loan, or to fund the Commitment
Percentage of another Defaulting Lender, shall be suspended during the period
such Lender is in default hereunder (the “Suspension Period”). During any
Suspension Period, the Commitment Percentage of each Lender shall be
recalculated, solely for purposes or consenting, approving or disapproving of
any matter under this Agreement or otherwise in connection with the Loan or the
Project or to receive payments from Agent, to proportionately increase each
Lender's Commitment Percentages as if the Defaulting Lender did not have an
interest in the Loan. Such recalculation shall not increase the Commitment
Percentage of any non-defaulting Lender for the purposes of funding Advances,
except to the extent that a non-defaulting Lender has agreed to fund the
Defaulting Lender's share of such Request for Advance or other payment due.
(iv)Any of the following shall constitute a default by a Lender under this
Agreement: If a Lender shall fail to cure any default under Section 25(c)(i) of
this Agreement within thirty (30) days after written notice thereof from Agent,
or if Agent is in default, from another Lender, or if any proceeding is
commenced which involves the dissolution, termination of existence, insolvency
or business failure of any Lender, or the appointment of a



58

--------------------------------------------------------------------------------






receiver for any part of the property of a Lender, or the assignment for the
benefit of creditors of a Lender or any proceeding is commenced under any
Bankruptcy or insolvency law, state or federal, by or against a Lender. Upon the
occurrence of any such default, in addition to all other remedies available at
law or in equity, any Lender that is not in default hereunder that elects to do
so, shall have the right (but not the obligation) to purchase on a pro rata
basis, based upon their respective Commitment Percentages, the interest in the
Loan owed by such Lender in default, at par value plus accrued interest and any
other amounts due to such Lender (other than late fees and interest at the
Default Interest Rate). Any such purchase by a Lender shall be completed within
forty-five (45) days after the election to do so is made. At the closing of the
sale, the selling Lender shall assign to the purchasing Lender(s) its entire
interest in the Loan, the Loan Documents and its Note but such sale shall be
without recourse, representation or warranty to the Lender whose interest in the
Loan is being purchased and thereafter, such selling Lender shall have no
further obligation or liability hereunder. Any Lender not in default shall also
each have the right to maintain an action for specific performance against the
Defaulting Lender to enforce their rights under this Agreement unless Agent has
elected to undertake such action on behalf of the non-defaulting Lenders.
(d)Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither Agent nor any officer, director, employee, agent, attorney-in-fact
or affiliate thereof has made any representations or warranties to it and that
no act taken by Agent hereafter, including any review of the affairs of Borrower
or any Guarantor, or other obligor shall be deemed to constitute any
representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Borrower, Guarantors, and other obligors, and made its own decision to make its
Commitment Percentage of the Loan and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of Borrower, Guarantors, Obligors and other obligors. Each
Lender assumes all risk of loss in connection with its interest in the Loan.
Without limiting the generality of the foregoing, Agent shall not in any way be
responsible for: (a) the accuracy of any information given or to be given to
Lenders by or on behalf of Borrower or any Guarantor; (b) the validity,
enforceability or legal effect of any of the Loan Documents; (c) any title
insurance policies furnished to Agent by Borrower or any other party or the
validity or effectiveness of the examination thereof; (d) the solvency or
creditworthiness of Borrower or any Guarantor or the collectability of the Loan;
(e) the value of any collateral given to secure the Loan; (f) any recitals,
representations, or warranties contained in, or for the execution, validity,
genuineness, effectiveness, or enforceability of any Loan Document or any other
instrument or document delivered hereunder or in connection herewith; or (g) the
validity, genuineness, perfection, effectiveness, enforceability, existence,
value, or enforcement of any collateral.
(e)Collections; Disbursements To Lenders.

59

--------------------------------------------------------------------------------






(i)Collections of Payments by Agent. Each Lender's interest under the Loan shall
be payable solely from payments, collections and proceeds actually received by
Agent under the Loan Documents; and Agent's only liability to a Lender with
respect to any such payments, collections or proceeds shall be to account for
such Lender's Commitment Percentage thereof in accordance with this Agreement.
Agent shall have the exclusive right to collect sums on account of the Loan,
including, without limitation, protective advances, fees, prepayment premiums
(if any), and repayment of advances in excess of the face amount of the Loan,
whether such sums are received directly from Borrower or any other persons, or
as amounts payable by Agent's enforcement of its security interests, exercise of
the right of offset by Agent of any kind against the deposits, accounts, moneys,
or other property of Borrower deposited at or held by Agent, or by reason of
total or partial condemnation or taking by governmental authority, proceeds or
recoveries under insurance policies collected and not applied to repair and
restore the Project, payment and performance bonds (if any), title insurance
policies, amounts realized by reason of any sale or operation of the collateral
for the Loan or enforcement of the Loan Documents (all collectively, the “Loan
Recoveries”).
(ii)Distribution of Payments. Whenever Agent receives a payment of any Loan
Recoveries in connection with the Loan to which a Lender is entitled to its
Commitment Percentage, Agent shall promptly pay to such Lender its Commitment
Percentage thereof, subject to the provisions of Section 25(c) above. If payment
is received by Agent before 1:00 p.m. Pacific time on any Business Day, Agent
shall pay Lenders on the next Business Day. If any such payment is received by
Agent after 1:00 p.m. Pacific time, Agent shall pay Lenders before the end of
the second Business Day following receipt by Agent. For purposes of the
foregoing, funds shall be deemed “paid” to Lenders if Agent receives a
confirmation number from the Federal Reserve. Agent shall not be required to
remit to Lenders any amount not actually collected by Agent, whether or not the
Loan is then in default.
(iii)Standard of Care. Agent will hold the Loan Documents (other than each
individual Lender's Note) and perform all of its obligations under each
provision of this Agreement in accordance with Agent's Standard. Agent will
receive and hold all receipts and collections with respect to the Loan for the
benefit of each Lender in accordance with its respective Commitment Percentage,
subject to the provisions of Section 25(c) above. Agent's relationship to
Lenders shall be that of an independent contractor and Agent is not a partner,
employee or joint venturer of Lenders and shall have no fiduciary obligations to
Lenders.
(iv)Repayment. If claim is ever made upon Agent for repayment of any amount or
amounts received by Agent in payment of the obligations under the Loan Documents
following distribution to Lenders (whether or not all or any part of such
payment is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by Agent) and Agent repays or is obligated to
repay all or any part of said amount, then, notwithstanding any revocation or
termination of this Agreement or the cancellation of any Note or any other
instrument evidencing the Loan; Lenders shall promptly pay over to Agent their
Commitment Percentages of the amount so recovered, returned or to be paid over,
together with their Commitment Percentages of any interest or other amount that
Agent is required to pay in connection with such recovery.

60

--------------------------------------------------------------------------------






(v)Application of Loan Recoveries. All Loan Recoveries received by Agent in
connection with the Loan or the Loan Documents shall be applied by Agent as set
forth herein.
(f)Borrower's Default.
(i)Notice of Borrower's Default. Each Lender shall notify Agent, and Agent shall
notify each Lender, within five (5) Business Days after acquiring actual
knowledge of any Event of Default under the Loan Documents or any event which,
with the lapse of time or giving of notice, or both, would constitute an Event
of Default under the Loan Documents. Agent shall have no duty to inquire into
any performance or failure to perform by Borrower and shall not be deemed to
have knowledge of the occurrence of an Event of Default unless Agent has
received notice from a Lender or Borrower specifying the occurrence of such
Event of Default. Agent is entitled to assume that no Event of Default or event
or omission which, with the giving of notice or lapse of time, or both, would
constitute such an Event of Default, has occurred and is continuing unless Agent
(i) has actual knowledge of such Event of Default or event, or (ii) has been
notified by a Lender in writing that the Lender considers that such an Event of
Default or event or omission has occurred and is continuing and specifies the
nature thereof. Such notice shall be given in accordance with Section 20(a)
hereof.
(ii)Consultation and Remedies. Agent shall promptly consult with Lenders
regarding the actions to be taken in response to an Event of Default, and the
applicable provisions of Section 25(b)(ii) hereof shall govern the consent by
Agent and Lenders to the action to be taken in response to such Event of
Default. If a vote of the Required Lenders fails to establish a course of action
to be taken in response to such Event of Default as provided in
Section 25(b)(ii)(2) above, then the course of action taken shall be deemed to
be forbearance until the earlier to occur of (i) the date an alternate course of
action is decided upon by Required Lenders, or (ii) 30 days after the date the
Event of Default has been declared, in which event Agent may begin to exercise
its remedies as Agent (for the benefit of Lenders) under the Loan Documents
including, without limitation, the exercise of the power of sale under the Loan
Documents. Notwithstanding the consent provisions of Section 25(b)(ii) or the
consultation requirement of this Section 25(f)(ii), Agent shall have the right
at any time to take such actions as Agent believes in good faith must be taken
immediately without an opportunity for consultation with Lenders in order to
protect and preserve the value of any security held for the Loan. Each Lender
shall be liable for that Lender's Commitment Percentage of all costs and
expenses incurred by Agent in analysis and exercise of Agent's rights and
remedies under the Loan Documents, as provided in Section 25(k).
(iii)Purchase Right. In addition to the rights provided for under the foregoing
provisions of this Section 25(f), if at any time the Required Lenders are not in
agreement as to a course of action to be taken in response to an Event of
Default, then Agent, and any Lender that is in agreement with the course of
action favored by Agent and that wishes to do so, shall have the right in its
sole discretion (but not the obligation) to purchase the interest in the Loan of
any Lender that is not in agreement with the course of action favored by Agent,
at par value plus accrued interest and other amounts, due to such Lender. If
more than one Lender elects to purchase the dissenting Lender's Commitment
Percentage in the Loan, then all such Lenders shall purchase the same on a pro
rata basis based on their respective Commitment



61

--------------------------------------------------------------------------------






Percentages. Any such purchase shall be completed within forty-five (45) days
after the election to do so is made. At the closing of the sale, the selling
Lender shall assign to the purchasing Lender(s) its entire interest in the Loan,
the Loan Documents and its Note, but such sale shall be without recourse,
representation or warranty to the Lender or Lenders whose interest or interests
in the Loan are being purchased and thereafter, such Lender(s) shall have no
further obligation or liability hereunder.
(iv)Advances and Reimbursements. If Borrower fails to pay taxes, assessments,
insurance premiums or any other charges or expenditures for which Borrower is
responsible or liable under the Loan Documents, Agent may, but shall not be
required to, advance the amount necessary to make such payments. Each Lender
shall, immediately upon demand, reimburse Agent for such Lender's Commitment
Percentage thereof pursuant to Section 1.11. Agent shall use reasonable efforts
to recover from Borrower all advances and expenses that are the obligation of
Borrower under the Loan Documents, but making such efforts shall not be a
precondition to Lenders' reimbursing Agent promptly.
(v)Ownership of the Property. If the Required Lenders elect (or Agent has the
right to under Section 25(f)(ii) above) to take title to the Property, whether
by the exercise of remedies under the Loan Documents or by a consensual
agreement with Borrower or otherwise, then in the absence of any alternate
structure selected by vote of the Required Lenders, Agent, as agent for the
Lenders, shall form a limited liability company (the “Ownership LLC”) to hold
such ownership interest in the Property. The Managing Member of the LLC shall be
Agent (the “Managing Member”). The member interests in the Ownership LLC shall
be held by Agent and Lenders (or their designees or affiliates) in accordance
with their respective Commitment Percentages. The Operating Agreement for the
Ownership LLC shall have terms and provisions similar to this Agreement with
respect to the ownership and administration of the Property. Agent shall have a
right to resign as Managing Member, and Agent and Lenders shall have the right
to remove Agent as Managing Member for cause only under the same terms and
conditions as are required for removal or replacement of Agent under
Section 25(a)(vii). Agent and Lenders shall have voting control of the Ownership
LLC in accordance with their respective Commitment Percentages. Agent and each
of the Lenders shall enter into a contribution agreement pursuant to which Agent
and each Lender shall agree to (i) fund all amounts due from it or from its
affiliates in connection with the Ownership LLC with respect to the Property,
and (ii) guaranty any indemnities made by its affiliate in connection with the
Ownership LLC. Notwithstanding the foregoing, in the event that Agent determines
that, to protect the collateral securing the Loan, title to the Property must be
transferred for the benefit of Lenders before the ownership structure described
above can be completed, then Agent shall have the right to elect to take title
to the Property in its own name or in the name of its wholly-owned affiliate, on
behalf of itself and each Lender, and thereafter, transfer title to the
Ownership LLC as soon as reasonably practicable. The specific terms and
provisions of the (A) agreements, instruments, certificates, articles and other
documents evidencing, governing and creating the Ownership LLC, and (B) any
other agreements with a third-party corporation or management company shall be
subject to the approval of Lenders and Agent by vote of the Required Lenders. If
the terms and provisions of any such agreements are so approved and are not
inconsistent with the provisions of this Agreement, all Lenders shall join in
executing and delivering such agreements, instruments, certificates, articles
and other documents and abide by the terms thereof.

62

--------------------------------------------------------------------------------






(g)Retention of Counsel. If, in Agent's judgment, attorneys should be retained
for the administration of the Loan or the Property or the protection of the
interests of Agent and Lenders, including, without limitation, in connection
with actual or threatened litigation, Agent may, following written notice to
Lenders, employ counsel to represent Agent and Lenders. Agent shall seek to
cause Borrower to pay the fees and expenses of such counsel in accordance with
other terms of this Agreement and the other Loan Documents, but Lenders shall
pay their respective Commitment Percentages of such reasonable fees and expenses
to Agent immediately upon request pursuant to Section 25(k) hereof, whether or
not Agent has sought or received reimbursement from Borrower. If Agent later
receives reimbursement therefor from Borrower, Agent shall return Lenders'
respective Commitment Percentages, without interest (unless such interest is
actually paid by Borrower), to Lenders. Each Lender shall have the right to
retain counsel on its own behalf and at such Lender's sole cost and expense, in
connection with any matters pertaining to the Loan.
(h)Interest in Loan Documents.
(i)Proportional Interest. Each Lender shall, upon funding its share of an
Advance, become vested with its Commitment Percentage of the Advance without the
necessity of any written instrument of assignment or document. Upon such
funding, the respective interests of each Lender in the Loan Documents shall be
of equal priority with one another, except as otherwise expressly provided in
this Agreement. If Agent or its designee acquires an ownership interest in any
of the collateral for the Loan due to the foreclosure or other realization of
any security interest in or lien granted by any of the Loan Documents, each
Lender shall have an interest in such ownership interest in such collateral
equal to its Commitment Percentage in the Loan, notwithstanding that title is
taken in the name of Agent or its designee alone.
(ii)Documents and Third Parties. All original Loan Documents, other than each
individual Lender's Note, shall be held by Agent in its customary fashion in
accordance with Agent's Standard. Agent is authorized to retain the Loan and the
Loan Documents in Agent's own name, and, as to parties other than Lenders, to
deal with such parties as though an absolute owner of the Loan and the Loan
Documents. Lenders hereby authorize any third person, without inquiry as to
whether any action by Agent is authorized hereunder, to deal with Agent
concerning the Loan in the same manner as if Lenders' interests were not
outstanding and Agent were the sole owner of the Loan.
(iii)Other Collateral. Agent holds for its own and Lenders' proportional benefit
all collateral described in the Loan Documents which secures the performance and
payment of Borrower's obligations and liabilities under the Loan. Lenders,
however, shall have no interest in any (i) other property taken as security for
any credit, loan or financial accommodation made or furnished to Borrower, any
Guarantor or any of their affiliates by Agent, other than the Loan; (ii)
property now or hereafter in Agent's possession or under Agent's control other
than by reason of the Loan or the Loan Documents; or (iii) deposits or other
indebtedness which may be or might become security for performance or payment of
any of Borrower's or any Guarantor's obligations and liabilities under the Loan
Documents by reason of the general description contained in any instrument other
than the Loan Documents held by Agent or by reason of any right of setoff,
counterclaim, Lender's lien or otherwise.



63

--------------------------------------------------------------------------------






Likewise, Agent shall have no interest in any property or deposits of Lenders,
as described in clauses (i)-(iii) above. If, however, such property, deposit,
indebtedness or the proceeds thereof shall actually be applied to the payment or
reduction of principal, interest, fees, commissions or any other amounts owing
by Borrower to Agent in connection with the Loan, then each Lender shall be
entitled to that Lender's Commitment Percentage of the amounts so applied to the
Loan, subject to Section 25(c).
(i)Bookkeeping Entries. Each Lender shall record in its financial records the
amount of its undivided interest in the Loan and its participation in Agent's
right and obligations in connection with the Loan. Agent shall record in its
financial records the existence of the undivided interests of Lenders in the
Loan.
(j)Information and Copies to Lenders. Agent shall from time to time, promptly
after receipt thereof, furnish to Lenders copies of material documents, notices
and non-oral financial information received from Borrower or sent by Agent to
Borrower regarding the Loan, the Loan Documents and the transactions
contemplated thereby. Upon written request, Agent will promptly provide to
Lenders from time to time such material information regarding the Loan as is
then available to Agent which Lenders may reasonably request and which has not
previously been so furnished to Lenders. Agent shall have no responsibility with
respect to the authenticity, validity, accuracy or completeness of the
information provided by Borrower or any other party. Lenders agree and
acknowledge that Agent need not provide copies of or information pertaining to
confidential Lender examiner's reports, including any classification of Borrower
or the Loan by an examiner. Upon reasonable advance written notice, Lenders may,
at their expense, inspect and copy, during normal business hours, Agent's books
and records specifically and solely relating to collections, disbursements,
costs and expenses under the Loan.
(k)Reimbursement for Costs and Expenses.
(i)Agent's Right to Reimbursement. All payments, collections and proceeds
received or effected by Agent may be applied first to pay or reimburse Agent for
all reasonable costs and expenses at any time incurred by or imposed upon Agent
in connection with this Agreement or any other Loan Document (including, but not
limited to, all reasonable attorney's fees, including allocated costs of
in-house counsel), foreclosure expenses and advances made to protect the
security of any collateral, but excluding any costs, expenses, damages or
liabilities arising from the gross negligence or willful misconduct of Agent.
Each Lender shall, within ten (10) Business Days after demand, indemnify and
reimburse Agent for such Lender's Commitment Percentage of any and all costs and
expenses, including, without limitation, reasonable attorneys' fees and
expenses, title insurance and foreclosure costs, costs of consultants, court
costs and disbursements (collectively, “Administrative Costs”) which may be
incurred or paid by Agent under or in connection with actions taken by Agent in
connection with the Loan or any of the Loan Documents, or in any action taken by
Agent to collect the liabilities created under or in connection with the Loan or
any Loan Document or to enforce or protect any collateral for any such
liabilities, for which Agent has not previously been reimbursed by or on behalf
of Borrower, which actions are permitted by the terms of the Loan Documents. All
such payments and reimbursements by Lenders shall be made to Agent in
immediately available funds in Newport Beach, California. However, if Agent
later is reimbursed by Borrower or any obligor for any such expenses, Agent
shall immediately reimburse each Lender according to each



64

--------------------------------------------------------------------------------






Lender's Commitment Percentage. Each Lender shall have the right to review a
full and complete accounting of Administrative Costs incurred by Agent promptly
upon request therefor.
(ii)Collection from Defaulting Lender. Any and all costs, expenses and
disbursements (including, without limitation, reasonable attorneys' fees and
other legal expenses) incurred by Agent or a Lender in any effort to collect any
amounts payable under this Agreement from Defaulting Lender shall be paid by the
Defaulting Lender against which such collection efforts are taken, immediately
upon demand. If suit is filed by Agent or a Lender in connection with such
collection efforts, the party prevailing in such suit shall be entitled to an
award of attorneys' fees and costs, in addition to all other awards.
(iii)Legal Fees. Except as otherwise provided in Section 25(k)(ii), neither
Agent nor Lenders are responsible for any other party's attorney's fees or any
other expenses in connection with the negotiation and execution of the Loan
Documents or this Agreement, or any disputes among Agent and/or Lenders. In the
event a Lender, other than Agent acting in its capacity as Agent pursuant to
Section 25(g), shall retain counsel, consultants or accountants or incur any
expenses in connection with the Loan, the Loan Documents or this Agreement, such
fees and expenses shall be paid by such Lender alone.
(iv)Recovery of Expenses from Payments and Proceeds. If Agent does not receive
payments, collections or proceeds sufficient to cover any such costs and
expenses within five (5) days after their incurrence or imposition from Borrower
or Guarantor, each Lender shall, upon demand, remit to Agent such Lender's
Commitment Percentage of the difference between (i) such costs and expenses and
(ii) such payments, collections and proceeds, together with interest on such
amount for each day following the tenth (10th) day after demand therefor until
so remitted at a rate equal to the Federal Funds Effective Rate for each such
day. The foregoing provision is intended only to set forth certain rules for the
application of payments, proceeds and collections in the event that a Lender has
breached its obligations hereunder and shall not be deemed to excuse any Lender
from such obligations.
(l)Payments Received Directly by Lenders. If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of offset or
otherwise) on account of any Note or on account of any fees under this Agreement
in excess of such Lender's Commitment Percentage, such Lender shall promptly
give notice of such fact to Agent and shall promptly remit to Agent such amount
as shall be necessary to cause the remitting Lender to share such excess payment
or other recovery ratably with each Lender in accordance with their respective
Commitment Percentages together with interest for each day on such amount until
so remitted at a rate equal to the Note Rate (but not the Default Interest Rate)
for each such day; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such Lender or holder,
the remittance shall be restored to the extent of such recovery.
(m)Borrower not a Beneficiary or Party. The provisions and agreements in this
Section 25, and the provisions of Section 26 are solely among Lenders and Agent
and Borrower shall not be considered a party thereto or a beneficiary thereof.

65

--------------------------------------------------------------------------------






(n)Indemnification. Each Lender hereby agrees to indemnify and hold Agent
harmless from and against each Lender's Commitment Percentage of any and all
loss, cost, liability, damage, penalty, action, suit and expense (including
reasonable attorneys' fees and other legal expenses) which may be imposed upon,
asserted against, paid or incurred by Agent (except to the extent that the same
arises from Agent's gross negligence or willful misconduct) at any time and from
time to time in connection herewith, including, without limitation, (a) the
prosecution or defense of any suit relating to or arising out of the Loan
Documents, (b) any default by a Lender under this Agreement, or the Ownership
LLC, (c) the exercise of Agent's right pursuant to Section 25(f)(v) hereof to
acquire title to the Property in Agent's name or in the name of Agent's
wholly-owned affiliate on behalf of the Lenders, (d) any matter related to its
capacity as Agent; and (e) any matter relating to or arising out of this
Agreement, or any of the Loan Documents, or any documents contemplated therein
or herein. Each Lender's obligations to Agent under this Section 25(n) shall
include, without limitation, Agent's being held liable to Borrower or any third
party for breach of any duty or obligation, either express or implied, in
contract or otherwise, including alleged wrongful termination of the Loan,
improper collection and enforcement actions and interference or involvement in
Borrower's business activities. If the indemnity provided by this Agreement
shall become impaired, Agent may require an additional indemnity from the
Lenders and may cease to perform the acts with respect to which the indemnity is
impaired until such additional indemnity is received. So long as any
indemnification obligations of a Lender to Agent pursuant to this Agreement are
outstanding, this Agreement shall not terminate. Notwithstanding anything
contained herein to the contrary, this indemnity is not intended to excuse Agent
from failing to perform hereunder in accordance with Agent's Standard.
(o)Exculpation of Agent. Neither Agent nor any of its shareholders, directors.
officers, employees or agents shall be liable to Lenders for any obligation,
undertaking, act or judgment of Borrower or any other person, or for any error
of judgment or any action taken or omitted to be taken by Agent (except and only
to the extent that the same arises from the gross negligence or willful
misconduct of Agent), or be bound to ascertain or inquire as to the performance
or observance of any term of any Loan Document. Without limiting the generality
of the foregoing, and subject thereto, Agent (a) may consult with legal counsel,
accountants, financial advisers and other consultants and experts selected by
Agent and shall not be liable for any action taken or omitted to be taken in
good faith in accordance with the advice of such counsel and advisers; (b) makes
no warranty or representation and shall not be responsible for any warranty or
representation made in or in connection with any Loan Document, or for the
financial condition of Borrower, any Guarantor or any other person, or for the
value of any collateral, or for the observance or performance of any obligations
of Borrower, any Guarantor or any other person or entity; and (c) makes no
warranty or representation and shall not be responsible for the due execution,
validity, enforceability, genuineness, sufficiency or collectability of any of
the Loan Documents.
(p)Authorization and Enforceability Representations. Agent and Lenders each
hereby represents to the other parties hereto that (a) all necessary corporate
and other action has been taken to authorize it to execute, and to perform its
obligations under, this Agreement, and (b) this Agreement is binding and
enforceable against it.

66

--------------------------------------------------------------------------------






(q)Assignment by Lenders. Lenders shall not be authorized to assign their
respective rights and obligations under the Loan Documents and this Agreement
except in accordance with Sections 26 and 27 of this Agreement, as applicable.
(r)Other Transactions between Lenders and Borrower. Agent and the Lenders and
their respective affiliates may accept deposits from, lend money to, act as
trustee under indentures for and generally engage in any kind of business with
Borrower and its subsidiaries, owners, partners and affiliates (collectively,
“Borrower's Affiliates”) and any person who may do business with or own
interests in any of them. Neither Agent nor Lenders shall have any interest in
any property taken as security for any other loans or any credits extended to
Borrower or any of Borrower's Affiliates by Agent or Lenders, respectively,
other than pursuant to the Loan Documents. Nothing herein shall in any manner be
deemed to limit or preclude the right of Agent to enter into any such other
arrangements or to exercise any rights or remedies available in connection
therewith, including the exercise of any right of set-off or other rights
available as a matter of law.
(s)Effect of Agreement and Relationship of Parties. This Agreement is not
intended to constitute, and shall not be construed to establish, a partnership
or joint venture between Agent and Lenders. Agent will have no obligation or
responsibility to any Lender except as specifically stated herein, and Agent
shall not have a fiduciary duty of any kind to any Lender. The execution of this
Agreement, the performance of the terms or provisions hereof and the performance
or exercise of any obligations or rights pursuant hereto (including Lenders'
purchase of and ownership interest in the Loan and the Loan Documents) shall not
constitute Lenders as owners, holders, purchasers or sellers of any security (as
that term is defined in the Securities Act of 1933 or the Securities Exchange
Act of 1934) issued, owned, purchased or sold by Agent, either as principal or
as agent for Borrower. Each Lender is purchasing and acquiring legal and
equitable ownership of its Commitment Percentage of the Loan and is not making a
loan to Agent, and no debtor-creditor relationship exists between them as a
result of this Agreement. This Agreement and the provisions of the Loan
Documents constitute the entire agreement among the parties, and no
representation, promise, inducement or statement of intent has been made by
Agent to Lenders which is not embodied in this Agreement or in the other Loan
Documents.

67

--------------------------------------------------------------------------------






26.Assignment by Lenders.Agent and the Lenders shall have the right at any time
and from time to time (i) to sell or otherwise transfer the Loan or any portion
thereof or the Loan Documents or any interest therein to one or more investors,
(ii) to sell or grant participation interests in the Loan (or any part thereof)
to one or more investors, (iii) to modify, split and/or sever all or any portion
of the Loan, or (iv) to pledge all or any portion of the Loan. In connection
with any transaction contemplated under this Section, Borrower authorizes Agent
and each Lender to disclose to any relevant party any and all financial
information in such Lender's possession concerning Borrower and the Property
which has been delivered to Agent or such Lender by or on behalf of Borrower
pursuant to this Agreement or any other Loan Document or which has been
delivered to Agent or such Lender by or on behalf of Borrower or any Guarantors,
or other obligors in connection with Agent's or such Lender's credit evaluation
of Borrower prior to becoming a party to this Agreement.
(a)Participants. Any Lender may at any time sell to one or more Lenders or other
entities (“Participants”) participating interests in the rights of such Lender
hereunder and under the other Loan Documents; provided any such sale must result
in the Participant acquiring at least $500,000 risk participation interest in
the Aggregate Commitment and other obligations under this Agreement and the
other Loan Documents. A Participant shall have the right to vote only on the
extension of regularly scheduled maturity of principal or interest under the
Note and this Agreement executed in favor of its selling Lender, reduction of
the principal amount or rate of interest of such Note or the release of any
material portion of the collateral (except as otherwise expressly permitted in
this Agreement in which case no such consent shall be required). In the event of
any such sale by a Lender of participating interests to a Participant, such
Lender's obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of its Note for all
purposes under this Agreement and the other Loan Documents, and Borrower and
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement and the other
Loan Documents.
(b)Purchasing Lenders. Any Lender may, without the consent of Borrower, at any
time sell to any of its affiliates or to any Lender, any affiliate thereof or to
one or more additional lenders or financial institutions (“Purchasing Lenders”)
all or any part of its rights and obligations under this Agreement, the Notes
and the other Loan Documents pursuant to an assignment agreement (an “Assignment
and Acceptance”) executed by such Purchasing Lender and such transferor Lender,
and delivered to Agent accompanied by a $3,500 processing fee (which fee
Borrower is not obligated to pay); provided, however, that any such sale must
result in the Purchasing Lender having an interest in at least $500,000 in
aggregate amount of obligations under this Agreement and the other Loan
Documents. Upon such execution and delivery from and after the transfer
effective date determined pursuant to such Assignment and Acceptance, (i) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder, and (ii) the transferor Lender thereunder shall, to the extent of
such assigned portion and as provided in the Assignment and Acceptance, be
released from its obligations under this Agreement and the other Loan Documents
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of a transferor Lender's rights and obligations under this Agreement,
such transferor Lender shall cease to be a party hereto). Any such Assignment
and



68

--------------------------------------------------------------------------------






Acceptance shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the other Loan Documents. Borrower,
at its expense, shall execute and deliver to Agent in exchange for the
surrendered Notes, new Notes to the order of such Purchasing Lender in an amount
equal to the Commitment Percentage in the Loan assumed by it, and if the
transferor Lender has retained a Commitment Percentage in the Loan hereunder,
new Notes to the order of the transferor Lender in an amount equal to such
Commitment Percentage retained by it hereunder. Such new Notes shall be dated
the effective date of such assignment, or as of the date of this Agreement, as
Agent shall direct.
(c)Pledge. Agent and Lenders may, without the consent of Borrower, pledge all or
any portion of the Loan.
27.Special Provisions.
(a)Further Splits and Secondary Market Transactions. Agent and the Lenders shall
have the right at any time and from time to time (i) to cause the Loan to be
split into two or more separate loans, or (ii) to securitize the Loan or any
portion thereof in a single asset securitization or a pooled loan securitization
of rated single or multi-class securities (the “Securities”) secured by or
evidencing ownership interests in the Notes and the Loan Documents (each such
severance of the Loan, loan split, securitization, and each of transactions
described in Section 26 above, is referred to herein as a “Secondary Market
Transaction”). In connection with any Secondary Market Transaction, Borrower
shall use all reasonable efforts and cooperate fully and in good faith with
Agent and each Lender and otherwise assist Agent and each Lender in satisfying
the market standards to which Agent and such Lender customarily adheres or which
may be reasonably required in the marketplace or by the Rating Agencies in
connection with any such Secondary Market Transactions, including: (A) to
(i) provide such financial and other information with respect to the Property,
the Collateral (as defined in the Mortgage), Borrower, and its Affiliates,
Manager and any tenants of the Property, (ii) provide business plans and budgets
relating to the Property and (iii) subject to the rights of tenants at the
Property, perform or permit or cause to be performed or permitted such site
inspection, appraisals, surveys, market studies, environmental reviews and
reports, engineering reports and other due diligence investigations of the
Property, as may be reasonably requested from time to time by Agent or a Lender
or the Rating Agencies or as may be necessary or appropriate in connection with
a Secondary Market Transaction or Exchange Act requirements (the items provided
to Agent or a Lender pursuant to this paragraph (A) being called the “Provided
Information”), together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Agent and such Lender and the
Rating Agencies; (B) cause counsel to render opinions as to non-consolidation
and any other opinion customary in securitization transactions with respect to
the Collateral, the Property, Borrower, and its Affiliates, which counsel and
opinions shall be reasonably satisfactory to Agent and such Lender and the
Rating Agencies; (C) make such representations and warranties as of the closing
date of any Secondary Market Transaction with respect to the Collateral, the
Property, Borrower, and the Loan Documents as are customarily provided in such
transactions and as may be reasonably requested by Agent and



69

--------------------------------------------------------------------------------






such Lender or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents; (D) provide current
certificates of good standing and qualification with respect to Borrower, and
Sole Member from appropriate Governmental Authorities; and (E) execute such
amendments to the Loan Documents and Borrower's organizational documents, as may
be requested by Agent and such Lender or the Rating Agencies or otherwise to
effect a Secondary Market Transaction, provided that nothing contained in this
subsection (E) shall result in a material economic change in the transaction;
provided that notwithstanding anything to the contrary in this Section 27(a),
Borrower shall not be required to (i) incur any out-of-pocket expense in
connection with the Secondary Market Transaction unless Agent or the applicable
Lender agrees to pay for such out-of-pocket expenses as they are incurred by
Borrower (including, without limitation, a change in the Spread (as defined in
the Note) or the Stated Maturity of the Loan), (ii) agree to a modification of
any Loan Document that would have a material impact upon the rights,
liabilities, or responsibilities of Borrower, or (iii) take any actions that
would impose a significant burden on Borrower. Borrower's cooperation
obligations set forth herein shall continue until the Loan has been paid in
full.
(b)Use of Information. Borrower understands that all or any portion of the
Provided Information may be included in disclosure documents in connection with
a Secondary Market Transaction, including a prospectus or private placement
memorandum (each, a “Disclosure Document”) and may also be included in filings
with the Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”), or the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), or provided or made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers or other parties relating to the Secondary Market Transaction.
If the Disclosure Document is required to be revised, Borrower shall cooperate
with Agent and the Lenders in updating the Provided Information for inclusion or
summary in the Disclosure Document or for other use reasonably required in
connection with a Secondary Market Transaction by providing all current
information pertaining to Borrower, Manager, the Collateral and the Property
necessary to keep the Disclosure Document accurate and complete in all material
respects with respect to such matters.
(c)Borrower's Obligations Regarding Disclosure Documents. In connection with a
Disclosure Document, Borrower shall: (a) if requested by Agent and/or a Lender,
certify in writing that Borrower has carefully examined those portions of such
Disclosure Document, pertaining to Borrower, the Collateral, the Property,
Manager and the Loan, and that such portions do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made, in the light of the circumstances under which they were
made, not misleading; and (b) indemnify (in a separate instrument of indemnity,
if so requested by Agent and/or a Lender) (i) any underwriter, syndicate member
or placement agent (collectively, the “Underwriters”) retained by Agent and/or a
Lender or its issuing company affiliate (the “Issuer”) in connection with a
Secondary Market Transaction, (ii) Agent and the Lenders and (iii) the Issuer
that is named in the Disclosure Document or registration statement relating to a
Secondary Market Transaction (the “Registration Statement”), and each of the
Issuer's directors, each of its officers who have signed the Registration
Statement and each person or entity who controls the Issuer Agent or each of the
Lenders within the meaning of Section 15 of the Securities Act or Section 30 of
the Exchange Act (collectively within (iii), the





70

--------------------------------------------------------------------------------






“Lender Group”), and each of its directors and each person who controls each of
the Underwriters, within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
losses, claims, damages or liabilities (the “Liabilities”) to which Agent, the
Lenders, the Lender Group or the Underwriter Group may become subject (including
reimbursing all of them for any legal or other expenses actually incurred in
connection with investigating or defending the Liabilities) insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any of the Provided
Information or in any of the applicable portions of such sections of the
Disclosure Document applicable to Borrower, Manager, the Collateral, the
Property or the Loan, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in the
applicable portions of such sections or necessary in order to make the
statements in the applicable portions of such sections in light of the
circumstances under which they were made, not misleading, provided, however,
that Borrower shall not be required to indemnify Agent and the Lenders for any
Liabilities relating to untrue statements or omissions which Borrower identified
to Agent in writing at the time of Borrower's examination of such Disclosure
Document.
(d)Borrower Indemnity Regarding Filings. In connection with filings under the
Exchange Act, Borrower shall (i) indemnify Agent and the Lenders, the Lender
Group and the Underwriter Group for any Liabilities to which Agent, Lenders, the
Lender Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information in order to make the statements in the Provided
Information, in light of the circumstances under which they were made not
misleading and (ii) reimburse Agent, Lenders, the Lender Group or the
Underwriter Group for any legal or other expenses actually incurred by Agent,
Lenders, Lender Group or the Underwriter Group in connection with defending or
investigating the Liabilities.
(e)Indemnification Procedure. Promptly after receipt by an indemnified party
under Section 12(c) of notice of the commencement of any action for which a
claim for indemnification is to be made against Borrower, such indemnified party
shall notify Borrower in writing of such commencement, but the omission to so
notify Borrower will not relieve Borrower from any liability that it may have to
any indemnified party hereunder except to the extent that failure to notify
causes prejudice to Borrower. If any action is brought against any indemnified
party, and it notifies Borrower of the commencement thereof, Borrower will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice of commencement,
to assume the defense thereof with counsel satisfactory to such indemnified
party in its discretion. After notice from Borrower to such indemnified party
under this Section 27(e), Borrower shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both Borrower and an
indemnified party, and any indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to Borrower,
then the indemnified party or parties shall have the right to select separate
counsel to assert such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party or parties.



71

--------------------------------------------------------------------------------






Borrower shall not be liable for the expenses of more than one separate counsel
unless there are legal defenses available to it that are different from or
additional to those available to another indemnified party.
(f)Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 12(c) is
for any reason held to be unenforceable by an indemnified party in respect of
any Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 27(c) or 27(d), Borrower shall
contribute to the amount paid or payable by the indemnified party as a result of
such Liabilities (or action in respect thereof); provided, however, that no
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person not guilty of such fraudulent misrepresentation. In determining the
amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Lender Group's and Borrower's
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Agent, Lenders, and Borrower hereby agree that it may not
be equitable if the amount of such contribution were determined by pro rata or
per capita allocation.
(g)Severance of Loan. Agent and Lenders shall have the right, at any time
(whether prior to, in connection with, or after any Secondary Market
Transaction), with respect to all or any portion of the Loan, to modify, split
and/or sever all or any portion of the Loan as hereinafter provided. Without
limiting the foregoing, Agent may (i) cause the Note and the Mortgage to be
split into a first and second loan, (ii) create one (1) or more senior and
subordinate notes (i.e., an A/B or A/B/C structure), (iii) create multiple
components of the Note or Notes (and allocate or reallocate the principal
balance of the Loan among such components) or (iv) otherwise sever the Loan into
two (2) or more loans secured by mortgages and by a pledge of partnership or
membership interests (directly or indirectly) in Borrower (i.e., a senior
loan/mezzanine loan structure), in each such case, in whatever proportion and
whatever priority Agent determines; provided, however, in each such instance the
outstanding principal balance of all the Notes evidencing the Loan (or
components of such Notes) immediately after the effective date of such
modification equals the outstanding principal balance of the Loan immediately
prior to such modification and the weighted average of the interest rates for
all such Notes (or components of such Notes) immediately after the effective
date of such modification equals the interest rate of the original Note
immediately prior to such modification. If requested by Agent, Borrower (and
Borrower's constituent members, if applicable) shall execute within two
(2) Business Days after such request, such documentation as Agent may reasonably
request to evidence and/or effectuate any such modification or severance.
Borrower shall not be required to (A) incur any out-of-pocket expense in
connection with any action taken pursuant to this Section 27(g) unless Agent
agrees to pay for such out of pocket expenses as they are incurred by Borrower
(including, without limitation, a change in the Spread or the Stated Maturity of
the Loan), (B) agree to a modification of any Loan Document that would have a
material impact upon the rights, liabilities, or responsibilities of Borrower,
or (C) take any actions that would impose a significant burden on Borrower.

72

--------------------------------------------------------------------------------






(h)Retention of Servicer. Agent reserves the right to retain the Servicer to act
as its agent hereunder with such powers as are specifically delegated to the
Servicer by Agent, whether pursuant to the terms of this Agreement, any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction or otherwise, together with such other powers as
are reasonably incidental thereto. Borrower shall pay any reasonable fees and
expenses of the Servicer (i) in connection with a release of the Property (or
any portion thereof), (ii) in connection with an assumption or modification of
the Loan, (iii) in connection with the enforcement of the Loan Documents or (iv)
in connection with any other action or approval taken by Servicer hereunder on
behalf of Agent (which shall not include ongoing regular servicing fees relating
to the day-to-day servicing of the Loan, for which Borrower shall not be
charged).


(the remainder of the page left intentionally blank)



73

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.


BORROWER:


JP ABERDEEN PARTNERS, LP,
a Delaware limited partnership


By:    JP Aberdeen LLC,
a Delaware limited liability company,
its General Partner
    
By:    JP Holdings, LLC,
its Sole Member




By:     /s/ Mark D. Jordan
Mark D. Jordan
Manager







74

--------------------------------------------------------------------------------





AGENT:
KBS DEBT HOLDINGS III, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,    
its sole general partner


        
By:    /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer






--------------------------------------------------------------------------------





LENDERS:
KBS DEBT HOLDINGS III, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,    
its sole general partner


        
By:    /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer






--------------------------------------------------------------------------------





JOINDER
The undersigned, the Sole Member, has duly executed and delivered this Agreement
as of the day and year first above written for the purpose of agreeing and
consenting to (i) the provisions of Section 23 of the Agreement and (ii) the
other provisions of this Agreement concerning the Sole Member.


JP Aberdeen LLC,
a Delaware limited liability company


By:    JP Holdings, LLC,
its Sole Member


By:     /s/ Mark D. Jordan
Mark D. Jordan
Manager



77

--------------------------------------------------------------------------------



EXHIBIT A


Legal Description of Real Property


(Attached)




--------------------------------------------------------------------------------



All that certain 2.423 acres of land, which is the Aberdeen Quorum Addition, an
addition to the Town of Addison, recorded in Volume 84225, Page 2009 in the Deed
Records of Dallas County Texas (called D.R.D.C.T. hereafter) which is the same
property described in the deed to Equastone Aberdeen, LLC, recorded in Document
Number 20070275765 D.R.D.C.T., in the Josiah Pancoast Survey, A-1146, Town of
Addison, Dallas County, Texas, and


more particularly described by metes and bounds as follows (all bearings based
on the Aberdeen Quorum Addition):


BEGINNING at an "X" in concrete found for the southwest corner of the herein
described tract, common to the most southerly southeast corner of the 1.8459
acre tract described in the deed to SMII/TRP Properties/LP, L.P., rcorded in
Volume 98231, Page 4579 D.R.D.C.T., in the north right-of-way line of Quorum
Drive (R.O.W. Varies)


THENCE North 02°24"31" West - 192.97" along an "X" on a concrete curb found for
the most westerly northwest corner of the herein described tract, common to an
angle corner of said 1.8459 acre tract;


THENCE EAST - 136.00" to a 1/2" iron rod for an angle of the herein descriged
tract, common to the most easterly southeast corner of said 1.8459 acre tract;


THENCE North - 352.82" to a 1/2" iron rod for the most northerly northwest
corner of the herein described tract, common to the northeast corner of the
Murphree Company Subdivision, an addition to the Town of Addison, recorded in
Volume 84072, Page 4851, D.R.C.T., and in the south line of the Marriott at the
Quorum, an addition to the Town of Addison, recorded in Volume 82111, Page 2578,
D.R.D.C.T.;


THENCE North 89°46'47" East - 152.99' to an "X" in concrete found for the
northeast corner of the herein described tract, in the west right-of-way line of
Dallas Parkway (R.O.W. Varies), which is a point on a curve to the left, with a
central angle of 01°49'22", a radius of 1,250.92' and a chord bearing and
distance of South 00°49'14" East - 39.79';


THENCE along the west right-of-way line of said Dallas Parkway, along said curve
to the left, an arc distance of 39.80', to a 60d nail found for the end of said
curve;


THENCE South 01°43'55" E - 459.36' continuing along said west right-of-way line
of Dallas Parkway, to a 1/2" iron rod found for the north corner of the
northwest right-of-way cutback line at the intersection of said Dallas Parkway
and Quorum Drive;


THENCE South 43°17'36" W - 23.67' along said northwest right-of-way cutback
line, to an "X" on a concrete vault found for the west corner of said cutback,
in the north right-of-way line of said Quorum Drive;


THENCE North 85°27'46" West - 77.08' along the north right-of-way line of said
Quorum Drive, to a 1/2" iron rod found for a point on a curve to the left,
having a central angle of 23°59'43", a radius of 260.00' and a chord bearing and
distance of South 82°32'33" West - 108.09';


THENCE continuing along the north right-of-way line of said Quorum Drive, along
said curve to the left, an arc distance of 108.89', to a 1/2" iron rod found for
the point of compound curvature of a curve to the left, having a central angle
of 02°14'23", a radius of 470.90', and a chord bearing and distance of South
69°25'29" West - 18.41';


THENCE continuing along the north right-of-way line of said Quorum Drive, along
said curve to the left, an arc distance of 18.41', to a 1/2" iron rod found for
the point of reverse curvature of a curve to the right, having a central angle
of 19°15'33", a radius of 238.00' and a chord bearing and distance of South
77°56'04" West - 79.62';


THENCE continuing along the nroth right-of-way line of said Quorum Drive, along
said curve to the right, an arc distance of 80.00', to the POINT OF BEGINNING
and containing 2.423 acres of land.


NOTE: THE COMPANY DOES NOT REPRESENT THAT THE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.


TRACT 2 (EASEMENT ESTATE):


All that certain 1.847 acres of land, which is the "Quorum #1 Tract", described
in the Reciprocal Agreement recorded in Volume 80188, Page 2417, D.R.D.C.T.






--------------------------------------------------------------------------------



EXHIBIT B


Required Repairs






None.






--------------------------------------------------------------------------------



EXHIBIT C


Initial Annual Budget


(Attached)




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





The Aberdeen
2011-2012 Budget
PROJECT # Aberdeen
 
BUILDING SQUARE FOOTAGE:
 
319,758
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECOVERABLE OP. EXP.:
 
$4.41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2011-12
OR SPACE
 
Lease
 
 
 
 
 
 
 
 
 
 
 
 
 
2011-12
COST PER
NUMBER
DESCRIPTION
End Date
SQ.FT.
JUL
AUG
SEP
OCT
NOV
DEC
JAN
FEB
MAR
APR
MAY
JUN
TOTAL
SQ.FT.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BASE RENT (4500):
 
 
 
14,425


14,425


14,425


14,425


14,425


14,425


14,425


14,425


14,425


14,425


14,425


14,425


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100
Vacant
 
36,263


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
200
Vacant
 
31,441


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
300
Vacant
 
46,911


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
400
Vacant
 
22,504


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
450
EMC Corporation
7/31/2013
13,329


$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$286,574
$21.50
475
Vacant
 
1,561


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
500
Vacant
 
37,027


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
600
Vacant
 
35,962


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
700
Vacant
 
34,345


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
800
Vacant
 
32,138


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
900
Vacant
 
27,181


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
160S
Security & Maintenance
7/31/2013
1,096


$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BASE RENT TOTALS (4500):
 
319,758


$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$23,881
$286,574
$0.90
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
REIMBURSE ELECTRIC (5109):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$55,315
$0.17
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
REIMBURSEMENTS TOTALS (5109):
 
 
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$4,610
$55,315
$0.17
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CAM/ TAX REIMBURSEMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$35,374
$0.11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OTHER INCOME TOTALS
 
 
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$2,948
$35,374
$0.11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL INCOME
 
 
 
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$31,439
$377,263
$1.18
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

The Aberdeen
2011-2012 Budget
PROJECT # Aberdeen
 
BUILDING SQUARE FOOTAGE:
 
319,758
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECOVERABLE OP. EXP.:
 
$4.41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2011-12
OR SPACE
 
Lease
 
 
 
 
 
 
 
 
 
 
 
 
 
2011-12
COST PER
NUMBER
DESCRIPTION
End Date
SQ.FT.
JUL
AUG
SEP
OCT
NOV
DEC
JAN
FEB
MAR
APR
MAY
JUN
TOTAL
SQ.FT.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXPENSES:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6220
Janitorial Contract
 
 
$1,250
$1,418
$1,418
$1,418
$1,418
$1,418
$1,418
$1,418
$1,418
$1,418
$1,418
$1,418
$16,848
$0.05
6225
Janitorial Supplies
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
6226
Window Cleaning
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
6231
Plumbing Repairs
 
 
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$3,000
$0.01
6235
Pest Control
 
 
$167
$167
$167
$167
$167
$167
$167
$167
$167
$167
$167
$167
$2,000
$0.01
6240
HVAC Repairs
 
 
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$1,750
$21,000
$0.07
6245
Fire System
 
 
$250
$250
$3,714
$250
$250
$250
$250
$2,750
$250
$250
$250
$250
$8,964
$0.03
6250
Elevators
 
 
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$2,800
$33,600
$0.11
6260
Landscaping
 
 
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$1,400
$16,800
$0.05
6265
Landscaping- Interior Plants
 
 
$375
$375
$375
$375
$375
$375
$375
$375
$375
$375
$375
$375
$4,500
$0.01
6280
Electrical Repairs
 
 
$500
$500
$500
$500
$2,250
$500
$500
$500
$500
$500
$500
$500
$7,750
$0.02
6285
Maintenance - Roof
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
6286
Supplies & Tools
 
 
$100
$100
$100
$100
$100
$100
$100
$100
$100
$100
$100
$100
$1,200
$0.00
6287
Locks & Keys
 
 
$5,000
$50
$50
$50
$50
$50
$50
$50
$50
$50
$50
$50
$5,550
$0.02
6290
Parking Lot- Sweeping
 
 
$400
$400
$400
$400
$400
$400
$400
$400
$400
$400
$400
$400
$4,800
$0.02
6291
Parking Lot
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
6295
General Building Maintenance
 
 
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$1,500
$18,000
$0.06
6300
Management Fees
 
 
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
$48,000
$0.15
6305
Salaries & Bonuses
 
 
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$13,542
$162,500
$0.51
6307
Owners Association
 
 
$0
$0
$0
$5,000
$0
$0
$0
$0
$0
$0
$0
$0
$5,000
$0.02
6310
Security Service
 
 
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$6,200
$74,400
$0.23
6320
Insurance
 
 
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$4,167
$50,004
$0.16
6350
Property Taxes
 
 
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$33,727
$404,721
$1.27
6410
Utilities - Electric
 
 
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$40,000
$480,000
$1.50
6420
Utilities - Gas
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
6430
Utilities - Water
 
 
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$2,500
$30,000
$0.09
6435
Telephone
 
 
$750
$750
$750
$750
$750
$750
$750
$750
$750
$750
$750
$750
$9,000
$0.03
6450
Trash Removal
 
 
$80
$80
$380
$80
$80
$380
$80
$80
$380
$80
$80
$380
$2,160
$0.01
TOTAL RECOVERABLE EXPENSES:
 
 
$120,707
$115,925
$119,689
$120,925
$117,675
$116,225
$115,925
$118,425
$116,225
$115,925
$115,925
$116,225
$1,409,797
$4.41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7420
Office Supplies/ Copier
 
 
$500
$500
$500
$500
$500
$500
$500
$500
$500
$500
$500
$500
$6,000
$0.02
7500
Advertising & Promotion
 
 
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$2,550
$5,300
$0.02
7610
Legal & Accounting
 
 
$0
$0
$0
$0
$0
$0
$0
$1,500
$0
$0
$0
$0
$1,500
$0.00
7620
Taxes & Licenses
 
 
$100
$100
$100
$2,500
$100
$100
$100
$100
$3,100
$100
$100
$100
$6,600
$0.02
7630
Travel/ Mileage Reimbursement
 
 
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$250
$3,000
$0.01
7640
Courier/ Postage
 
 
$150
$150
$150
$150
$150
$150
$150
$150
$150
$150
$150
$150
$1,800
$0.01
7650
Architects/ Engineering Fees
 
 
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$1,000
$12,000
$0.04
7642
Bank Fees
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
$2,250
$2,250
$2,250
$4,650
$2,250
$2,250
$2,250
$3,750
$5,250
$2,250
$2,250
$4,550
$36,200
$0.11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL OPERATING EXPENSES:
 
 
$122,957
$118,175
$121,939
$125,575
$119,925
$118,475
$118,175
$122,175
$121,475
$118,175
$118,175
$120,775
$1,445,997
4.52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NET OPERATING INCOME:
 
 
-$91,519
-$86,737
-$90,501
-$94,137
-$88,487
-$87,037
-$86,737
-$90,737
-$90,037
-$86,737
-$86,737
-$89,337
-$1,068,734
-3.34
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

The Aberdeen
2011-2012 Budget
PROJECT # Aberdeen
 
BUILDING SQUARE FOOTAGE:
 
319,758
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECOVERABLE OP. EXP.:
 
$4.41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2011-12
OR SPACE
 
Lease
 
 
 
 
 
 
 
 
 
 
 
 
 
2011-12
COST PER
NUMBER
DESCRIPTION
End Date
SQ.FT.
JUL
AUG
SEP
OCT
NOV
DEC
JAN
FEB
MAR
APR
MAY
JUN
TOTAL
SQ.FT.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interest Expense
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8510
Interest Expense
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Permanent Loan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2110
Permanent Loan
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL NET INCOME:
 
 
-$91,519
-$86,737
-$90,501
-$94,137
-$88,487
-$87,037
-$86,737
-$90,737
-$90,037
-$86,737
-$86,737
-$89,337
-$1,068,734
-$3.34
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TENANT IMPROVEMENTS (1720):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See Leasing Assumptions
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TENANT IMPROVEMENTS TOTAL (1720):
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMMISSIONS (1730)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
See Leasing Assumptions
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMMISSIONS TOTAL (1730)
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BUILDING IMPROVEMENTS (1705):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL BUILDING IMPROVEMENTS (1705):
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL CAPITAL EXPENDITURES
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CAPITAL FUNDING
 
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NET CASH FLOW
 
 
(91,519
)
(86,737
)
(90,501
)
(94,137
)
(88,487
)
(87,037
)
(86,737
)
(90,737
)
(90,037
)
(86,737
)
(86,737
)
(89,337
)
(1,068,734
)
(3.34
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT D


Disbursement Schedule






--------------------------------------------------------------------------------



EXHIBIT E


Non-Major Lease Guidelines






a.    Length of Term: The term of the lease shall not be less than three (3)
years and not longer than ten (10) years.


b.    The initial rental rate for any lease shall not be less than $19.00 per
square foot, per year. Increases shall not be less than two percent (2%) per
year.


c.    Renewal Options - Nothing other than a renewal option for one hundred
percent (100%) of the leased premises at no less than ninety-five percent (95%)
of market rent for no less than three (3) years and no more than ten (10) years.


d.    Free Rent - No more than one (1) month of free rent shall be given for
every year of the lease term.


e.    Tenant improvement amounts may not be more than $25.00 per square foot.


f.    Leasing commissions may not be more than 6.75%.


g.    Recoveries - Pro rata over a base year stop plus a direct recovery of
electric. A subsequent year's expense stop will be allowed for any lease
transacted beyond the third quarter of the current year.


h.    Tenant Credit - Must be reasonably approved by Lender.






--------------------------------------------------------------------------------



EXHIBIT F


Lender's Pro Rata Shares and Addresses










Name of Lender
Address
Pro Rata Share
KBS Debt Holdings III, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
100%







--------------------------------------------------------------------------------



SCHEDULE 1
A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC (defined below) or (y) a
corporation, limited partnership or limited liability company which at all times
since its formation and at all times thereafter:
(i)was and will be organized solely for the purpose of (A) owning the Property
or (B) acting as a general partner of the limited partnership that owns the
Property or member of the limited liability company that owns the Property;
(ii)has not engaged and will not engage in any business unrelated to (A) the
ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;
(iii)has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;
(iv)has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable);
(v)if such entity is a limited partnership, has and will have a general partner
that has been and will be a Special Purpose Bankruptcy Remote Entity that has
been and will be a corporation or a limited liability company and such
corporation or limited liability company is the general partner of such limited
partnership;
(vi)[Intentionally Omitted];
(vii)if such entity is a limited liability company, other than a Single Member
Bankruptcy Remote LLC, has and will have at least one member that has been and
will be a Special Purpose Bankruptcy Remote Entity that has been and will be a
corporation or a limited liability company and such corporation or limited
liability company is the managing member of such limited liability company;
(viii)[Intentionally Omitted];
(ix)has not, and without the unanimous consent of all of its partners, directors
or members (including all Independent Directors), as applicable, will not, with
respect to itself or to any other entity in which it has a direct or indirect
legal or beneficial ownership interest (A) file a bankruptcy, insolvency or
reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (B) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for such entity or for







--------------------------------------------------------------------------------



all or any portion of such entity's properties, (C) make any assignment for the
benefit of such entity's creditors or (D) take any action with the intention of
rendering such entity insolvent;
(x)has remained and will remain solvent and has maintained and will maintain
adequate capital in light of its contemplated business operations;
(xi)has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
(xii)has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns;
(xiii)has maintained and will maintain its books, records, resolutions and
agreements as official records;
(xiv)has not commingled and will not commingle its funds or assets with those of
any other Person;
(xv)has held and will hold its assets in its own name;
(xvi)has conducted and will conduct its business in its name,
(xvii)has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person;
(xviii)has paid and will pay its own liabilities, including the salaries of its
own employees, out of its own funds and assets;
(xix)has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(xx)has maintained and will maintain an arm's-length relationship with its
Affiliates;
(xxi)(a) if such entity owns the Property, has and will have no indebtedness
other than the Loan and unsecured trade payables in the ordinary course of
business which (1) do not exceed $100,000, at any time, and (2) are paid within
sixty (60) days of the date incurred, or (b) if such entity acts as the general
partner of a limited partnership which owns the Property, has and will have no
indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as general partner of the limited partnership which
owns the Property which (1) do not exceed, at any time, $100,000 and (2) are
paid within sixty (60) days of the date incurred, or (c) if such entity acts as
a managing member of a limited liability company which owns the Property, has
and will have no indebtedness other than unsecured trade payables in the
ordinary course of business relating to acting as a member of the limited
liability company which owns the Property which (1) do not exceed, at any time,
$100,000 and (2) are paid within sixty (60) days of the date incurred;

2

--------------------------------------------------------------------------------



(xxii)has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except for the Loan and except in its capacity
as a general partner of the limited partnership that owns the Property, as
applicable;
(xxiii)has not and will not acquire obligations or securities of its partners,
members or shareholders;
(xxiv)has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;
(xxv)except in connection with the Loan, has not pledged and will not pledge its
assets for the benefit of any other Person;
(xxvi)has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;
(xxvii)has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;
(xxviii)has not made and will not make loans to any Person;
(xxix)has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;
(xxx)has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm's-length transaction with an unrelated third party;
(xxxi)has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Indebtedness and will not
constitute a claim against it if cash flow in excess of the amount required to
pay the Indebtedness is insufficient to pay such obligation; and
(xxxii)will consider the interests of its creditors in connection with all
corporate, partnership or limited liability actions, as applicable.
“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC: a natural person selected by the Single Member Bankruptcy Remote LLC
and reasonably satisfactory to Agent who shall not have been at the time of such
individual's appointment as an Independent Director of the Single Member
Bankruptcy Remote LLC, does not thereafter become while serving as an
Independent Director (except pursuant to an express provision in the Single
Member Bankruptcy Remote LLC's limited liability company agreement providing for
the Independent Director to become a Special Member (defined below) upon the

3

--------------------------------------------------------------------------------



sole member of such Single Member Bankruptcy Remote LLC ceasing to be a member
in such Single Member Bankruptcy Remote LLC) and shall not have been at any time
during the preceding five (5) years (i) a shareholder/partner/member of, or an
officer or employee of, Borrower or any of its shareholders, subsidiaries or
Affiliates, (ii) a director (other than as an Independent Director) of any
shareholder, subsidiary or Affiliate of the Single Member Bankruptcy Remote LLC,
(iii) a customer of, or supplier to, the Single Member Bankruptcy Remote LLC or
any of its shareholders, subsidiaries or Affiliates, (iv) a Person who Controls
any such shareholder, supplier or customer, or (v) a member of the immediate
family of any such shareholder/ director/partner/member, officer, employee,
supplier or customer or of any director of the Single Member Bankruptcy Remote
LLC (other than as an Independent Director); and (y) in the case of a
corporation, an individual selected by the corporation and reasonably
satisfactory to Agent who shall not have been at the time of such individual's
appointment as a director, does not thereafter become while serving as an
Independent Director and shall not have been at any time during the preceding
five (5) years (i) a shareholder/partner/member of, or an officer, employee,
consultant, agent or advisor of, the corporation or any of its shareholders,
subsidiaries, members or Affiliates, (ii) a director of any shareholder,
subsidiary, member, or Affiliate of the corporation other than such entity's
general partner or managing member, (iii) a customer of, or supplier to, the
corporation or any of its shareholders, subsidiaries or Affiliates that derives
more than 10% of its purchases or income from its activities with the
corporation or any Affiliate of the corporation, (iv) a Person who Controls any
such shareholder, supplier or customer, or (v) a member of the immediate family
(including a grandchild or sibling) of any such
shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of such entity' general partner or managing member.
“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above: (i), (ii),
(iii), (iv) and (ix) through (xxxii); (ii) has maintained and will maintain its
accounts, books and records separate from any other person; (iii) has and will
have an operating agreement which provides that the business and affairs of
Borrower shall be managed by or under the direction of a board of one or more
directors designated by Sole Member, and at all times there shall be at least
one (1) duly appointed Independent Director on the board of directors, and the
board of directors will not take any action requiring the unanimous affirmative
vote of 100% of the members of its board of directors unless, at the time of
such action there is at least one (1) member of the board of directors who is an
Independent Director, and all of the directors and all Independent Directors
shall have participated in such vote; (iv) has and will have an operating
agreement which provides that, as long as any portion of the Indebtedness
remains outstanding, (A) upon the occurrence of any event that causes Sole
Member to cease to be a member of Borrower (other than (x) upon an assignment by
Sole Member of all of its limited liability company interest in Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents, or (y) the resignation of Sole
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower and the Loan Documents),
the person acting as an Independent Director of Borrower shall, without any
action of any Person and simultaneously with Sole Member ceasing to be a member
of Borrower, automatically be admitted as the sole member of Borrower (the
“Special Member”) and shall preserve and continue the existence of Borrower
without dissolution, (B) no Special Member may resign or transfer its rights as
Special

4

--------------------------------------------------------------------------------



Member unless (x) a successor Special Member has been admitted to Borrower as a
Special Member, and (y) such successor Special Member has also accepted its
appointment as an Independent Director and (C) except as expressly permitted
pursuant to the terms of this Agreement, Sole Member may not resign and no
additional member shall be admitted to Borrower; (v) has and will have an
operating agreement which provides that, as long as any portion of the
Indebtedness remains outstanding, (A) Borrower shall be dissolved, and its
affairs shall be would up only upon the first to occur of the following: (x) the
termination of the legal existence of the last remaining member of Borrower or
the occurrence of any other event which terminates the continued membership of
the last remaining member of Borrower in Borrower unless the business of
Borrower is continued in a manner permitted by its operating agreement or the
Delaware Limited Liability Company Act (the “Act”) or (y) the entry of a decree
of judicial dissolution under Section 18‑802 of the Act; (B) upon the occurrence
of any event that causes the last remaining member of Borrower to cease to be a
member of Borrower or that causes Sole Member to cease to be a member of
Borrower (other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower and the Loan
Documents, or (y) the resignation of Sole Member and the admission of an
additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such member shall be authorized to, and
shall, within 90 days after the occurrence of the event that terminated the
continued membership of such member in Borrower, agree in writing to continue
the existence of Borrower and to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of such member in Borrower; (C) the bankruptcy of Sole Member or a
Special Member shall not cause such member or Special Member, respectively, to
cease to be a member of Borrower and upon the occurrence of such an event, the
business of Borrower shall continue without dissolution; (D) in the event of
dissolution of Borrower, Borrower shall conduct only such activities as are
necessary to wind up its affairs (including the sale of the assets of Borrower
in an orderly manner), and the assets of Borrower shall be applied in the
manner, and in the order of priority, set forth in Section 18‑804 of the Act;
and (E) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause Borrower or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Borrower, to
compel any sale of all or any portion of the assets of Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.



5

--------------------------------------------------------------------------------



SCHEDULE 2
1.    Holdbacks. Disbursement of the remaining Fourteen Million Two Hundred
Thousand and No/100 Dollars ($14,200,000.00) (the “Holdback Funds”) of the Loan
shall be made in accordance with this Schedule 2 and the other applicable
provisions of this Agreement. Agent, Lenders and Borrower agree that the
Holdback Funds shall be allocated as follows:
(a)    Two Million Eight Hundred Thousand and No/100 Dollars ($2,800,000.00)
(the “Operating Holdback Funds”) for the payment of monthly Operating Shortfalls
(as defined in Section 2(a) below) during the first thirty (30) months of the
Term;
(b)    Ten Million Nine Hundred Thousand and No/100 Dollars ($10,900,000.00)
(the “TI/Commission Holdback Funds”) for the payment of capital expenditures
(“Tenant Improvements”) and leasing commissions (“Commissions”) approved by
Lender associated with the leasing of the vacant space in the Property that
existed as of the Closing Date during the first 30 months of the Term; and
(c)    Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Lobby
Renovation Holdback Funds”) for the payment of capital expenditures approved by
Lender associated with the renovation of the lobby (“Lobby Renovation”).
2.    Releases of Holdback Funds. Concurrently with the request for Agent's
disbursement of the Holdback Funds, Borrower shall furnish to Agent, separately
with respect to each disbursement request, a request for advance (“Request for
Advance”), approved by Agent, duly signed and sworn to with all blanks
appropriately filled in, setting forth such details as Agent shall require and
as more particularly set forth below with respect to the TI/Commission Holdback
Funds and Lobby Renovation Holdback Funds. Each Request for Advance and all
documentation delivered or required to be delivered with a Request for Advance
shall be in form and substance acceptable to Agent and must be delivered to
Agent during the first thirty (30) months of the Term.
(a)    Release of Operating Holdback Funds. Subject to the satisfaction of the
conditions set forth in Section 3 below and the terms of this section and so
long as there remain sufficient Operating Holdback Funds available, if the Gross
Receipts from the Property are not sufficient to cover Expenses (including
without limitation, debt service under the Loan and any other amounts paid by or
approved by Agent) (an “Operating Shortfall”), Agent shall make Advances of
Operating Holdback Funds to cover Operating Shortfalls. In lieu of disbursing
any portion of the Operating Holdback Funds to Borrower for payment of any
Operating Shortfalls, Agent may handle such disbursement and payment of
Operating Shortfalls by making appropriate entries on the books and records of
Agent, whereupon such amounts shall be deemed outstanding under the Loan, and a
statement summarizing such entries shall be furnished to Borrower. The amount of
any disbursement from the Operating Holdback Funds to pay any Operating
Shortfalls shall reduce the balance of the Operating Holdback Funds. The
depletion of the Operating Holdback Funds shall not in any manner affect or
impair Borrower's obligation to continue to pay any and all amounts required
under the Loan Agreement or the Loan Documents.

6

--------------------------------------------------------------------------------



(b)    Releases of TI/Commission Holdback Funds. Subject to the satisfaction of
the conditions set forth in Section 3 below and the terms of this section and so
long as there remain sufficient TI/Commission Holdback Funds available, Agent
shall make Advances of TI/Commission Holdback Funds for Tenant Improvement and
Commissions incurred by Borrower pursuant to Leases (as consented to by Agent,
to the extent required pursuant to the terms of Section 12(d) of this
Agreement). All such Tenant Improvements and Commissions, to the extent not
otherwise approved by Agent in connection with Lease approvals, shall be
approved by Agent in its discretion as part of the disbursement process
hereunder. Advances as requested by Borrower shall be made on a monthly basis in
increments of no less than $10,000 upon delivery by Borrower of a Request for
Advance accompanied by copies of paid invoices for the amounts requested and, if
required by Agent, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Agent may
require an inspection of the Property at Borrower's expense prior to making a
monthly disbursement in order to verify completion of Tenant Improvements in
excess of $10,000 for which reimbursement is sought.
(c)    Release of Lobby Renovation Holdback Funds. Subject to the satisfaction
of the conditions set forth in Section 3 below and the terms of this section and
so long as there remain sufficient Lobby Renovation Holdback Funds available,
Agent shall make Advances of Lobby Renovation Holdback Funds for capital
expenditures associated with the Lobby Renovation incurred by Borrower and
approved by Agent in its discretion. Advances as requested by Borrower shall be
made on a monthly basis in increments of no less than $10,000 upon delivery by
Borrower of a Request for Advance accompanied by copies of paid invoices for the
amounts requested and, if required by Agent, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Agent may require an inspection of the Property at Borrower's expense
prior to making a monthly disbursement in order to verify completion of the
Lobby Renovations in excess of $10,000 for which reimbursement is sought.
(d)    Time for Release. Provided that the conditions set forth in Section 3
below are satisfied with respect to an Advance requested by Borrower, such
Advance shall be funded within fifteen (15) days after Borrower's request
therefor.
3.    Conditions to Advances of Holdback Funds. In addition to any other
applicable provisions of this Agreement, each Advance of Holdback Funds is
subject to the following conditions:
(a)    No Defaults. No Event of Default may exist either as of the date of the
Request for Advance or through the date of the disbursement of the applicable
Holdback Funds, nor may any event have occurred under the Loan which, after
notice or the passage of time or both, would constitute an Event of Default; and
(b)    Maximum Loan-to-Value. The loan to value of the Property does not exceed
sixty-six percent (66%) based on an updated appraisal obtained at Borrower's
cost; provided that Borrower shall not be obligated to pay for more than two
updated appraisals in any calendar year.

7

--------------------------------------------------------------------------------



(c)    Disbursement of Advances. All Advances disbursed under this Agreement
shall be evidenced by the Note and shall be secured by the Mortgage, and all
such Advances shall be disbursed pursuant to the terms of this Agreement, to
Borrower or, at Agent's option, directly to contractors or to such persons as
have actually supplied labor, materials or services in connection with or
incidental to the Tenant Improvements and Commissions, as applicable. Advances
shall be made by Agent only to defray costs actually incurred by Borrower.
(d)    Title Endorsement. Agent shall receive an endorsement to the Title Policy
insuring that the priority of Agent's lien has been maintained and increasing
the amount of such Title Policy.
(e)    Costs and Expenses. Borrower shall pay all of Agent's costs and expenses
incurred in connection with each Advance under this Schedule 2, including,
without limitation, outside attorneys' fees (if any), recording and filing
charges, title company charges and the cost of any endorsement(s) to the Title
Policy.
(f)    Interest; Security. Each Advance shall be added to the outstanding
principal balance of the Note, shall accrue interest at the Base Rate from the
date of disbursement and shall be secured by the Mortgage and the other Loan
Documents.
(g)    Approval of Tenant Improvements, Commissions and Lobby Renovations.
Borrower shall have provided Lender with documentation evidencing the actual
amount of monies spent or incurred by Borrower on the Tenant Improvements,
Commissions and/or Lobby Renovations, and Lender shall have approved each
proposed Tenant Improvement, Commission and/or Lobby Renovation. The cost of
Tenant Improvements may not exceed $30.00 per square foot and Commissions must
not be more than market commissions payable on a lease of no less than 3 years
and no more than 10 years in a term.
(h)    No Reborrowing. Advances may not be reborrowed once repaid.
4.    Tenant Capital Reserve Account. If at the end of the 30th month of the
Term, the Holdback Funds have not been fully advanced, Borrower shall have a
one-time right to request that the full amount of the remaining Holdback Funds
be advanced and deposited into the Tenant Capital Reserve Account, subject to
satisfaction of the conditions set forth in Section 3 above. Any amounts
deposited into the Tenant Capital Reserve Account shall be available for
withdrawal in the same manner and subject to the same conditions precedent to
advances of the Holdback Funds as set forth in this Schedule 2 (except that the
references to the first thirty (30) months of the Term shall not apply).
5.    Holdback Funds Generally.
(a)    No Interest. Borrower shall not be entitled to any earnings or interest
on the Holdback Funds. Borrower shall not be obligated to pay interest on any
Holdback Funds until such Holdback Funds, or any portion thereof, have been
disbursed.
(b)    No Acceptance. No Advance of the Loan by Agent or any Lender shall be
deemed to be an approval of or acceptance by Agent or the Lenders or its
servicer of any work performed thereon or the materials furnished with respect
thereto.

8

--------------------------------------------------------------------------------



(c)    Quality of Work. No Advance or any portion thereof shall be made with
respect to defective work or to any contractor that has performed work that is
defective and that has not been cured, but Agent may disburse all or part of any
Advance before the sum shall become due if Agent believes it advisable to do so,
and all such Advances or parts thereof shall be deemed to have been made
pursuant to this Agreement.
(d)    Indemnity. Borrower shall indemnify Agent and the Lenders and hold Agent
and the Lenders harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys fees and expenses) arising
from or in any way connected with the Holdback Funds or the performance of the
obligations for which the Holdback Funds were established. Borrower shall assign
to Agent, as agent for the Lenders, all rights and claims Borrower may have
against all Persons supplying labor, materials or other services which are to be
paid from or secured by the Holdback Funds; provided, however, that Agent may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.



9